EXECUTION VERSION




The Florida Documentary Stamp Tax owing with respect to this document and the
promissory notes affected by this document is being paid in full.



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, EXTENSION
AGREEMENT, AND INCREASE AGREEMENTDATED AS OF JULY 24, 2020AMONGTHE MOSAIC
COMPANY,
as Borrower,THE LENDERS (INCLUDING THE SWING LINE LENDER
AND EACH ISSUING LENDER) PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
THE BANK OF NOVA SCOTIA,
MUFG BANK, LTD.
BANK OF MONTREAL,
BNP PARIBAS,
JPMORGAN CHASE BANK, N.A.,
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,
U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA,
BMO CAPITAL MARKETS CORP.,
BNP PARIBAS SECURITIES CORP.,
JPMORGAN CHASE BANK, N.A.,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

CHAR1\1735555v4


--------------------------------------------------------------------------------



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, EXTENSION
AGREEMENT, AND INCREASE AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, EXTENSION
AGREEMENT, AND INCREASE AGREEMENT (this “Agreement”) is entered into as of July
24, 2020 (the “First Amendment Effective Date”) among THE MOSAIC COMPANY, a
Delaware corporation (the “Borrower”), the Lenders (including the Swing Line
Lender and each Issuing Lender) party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Existing Credit Agreement (as defined below) or the Amended Credit Agreement (as
defined below), as applicable.
RECITALS
WHEREAS, the Borrower, the Lenders (including the Swing Line Lender and the
Issuing Lenders) from time to time party thereto, and Wells Fargo Bank, National
Association, as the Administrative Agent, entered into that certain Second
Amended and Restated Credit Agreement, dated as of November 18, 2016 (as
amended, restated, amended and restated, supplemented, extended, replaced or
otherwise modified from time to time prior to the First Amendment Effective
Date, the “Existing Credit Agreement”);
WHEREAS, pursuant to subsection 2.12 of the Existing Credit Agreement (and
subject to the waiver set forth in Section 5), the Borrower has requested that
each Revolving Lender extend such Revolving Lender’s Revolving Loan Commitment
Termination Date for an additional one year to November 18, 2022 (the
“Extension”);
WHEREAS, pursuant to subsection 2.10 of the Existing Credit Agreement, the
Borrower has requested that the Revolving Loan Commitments be increased such
that, after giving effect thereto, the Revolving Loan Commitment Amount as of
the First Amendment Effective Date shall be $2,200,000,000 (the “Revolving Loan
Commitment Increase”);
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth below (including amendments necessary to effect the
Extension and the Revolving Loan Commitment Increase), subject to the terms and
conditions specified in this Agreement; and
WHEREAS, the parties hereto are willing to amend the Existing Credit Agreement
(including amendments necessary to effect the Extension and the Revolving Loan
Commitment Increase), subject to the terms and conditions specified in this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments to Existing Credit Agreement; Effect of this Agreement; No
Impairment.
(a)Effective as of the First Amendment Effective Date, the Borrower, the Lenders
(including the Swing Line Lender and each Issuing Lender) party hereto, and the
Administrative Agent agree that: (i) the Existing Credit Agreement is hereby
amended to (A) delete the stricken text (indicated textually in the same manner
as the following example: stricken text), and (B) add the bold underlined text
(indicated textually in the same manner as the following example: double
underlined text), in each case as set forth in the credit agreement attached
hereto as Annex A
CHAR1\1735555v4

--------------------------------------------------------------------------------



(the Existing Credit Agreement, as amended as set forth on Annex A attached
hereto, the “Amended Credit Agreement”); and (ii) Schedules 2.1 and 10.8 to the
Existing Credit Agreement are amended to read in the forms of Schedules 2.1 and
10.8 attached hereto, respectively.
(b)Except as expressly modified and amended in this Agreement, all of the terms,
provisions and conditions of the Loan Documents shall remain unchanged and in
full force and effect. The Loan Documents and any and all other documents
heretofore, now or hereafter executed and delivered pursuant to the terms of the
Existing Credit Agreement are hereby amended so that any reference to the
Existing Credit Agreement shall mean a reference to the Amended Credit
Agreement. The Amended Credit Agreement is not a novation of the Existing Credit
Agreement.
(c)This Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent, any Lender, any Issuing Lender or the Swing Line Lender
under the Existing Credit Agreement or any other Loan Document, and except as
set forth herein shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document.
2. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:
(a) The Administrative Agent’s receipt of the following:
(i) executed counterparts of this Agreement duly executed by the Borrower, each
Lender (including in its capacities as an Issuing Lender and the Swing Line
Lender, as applicable), and the Administrative Agent;
(ii) a certificate duly executed by the chief financial officer or treasurer of
the Borrower certifying (A) that the conditions set forth in Section 2(b),
Section 2(c) and Section 2(d) have been satisfied on the First Amendment
Effective Date, and (B) to the Debt Ratings issued most recently prior to the
First Amendment Effective Date;
(iii) a certificate duly executed by the secretary or assistant secretary of the
Borrower certifying to and attaching (A) copies of the Organizational Documents
of the Borrower, certified by the Secretary of State of the Borrower’s
jurisdiction of incorporation as of a recent date prior to the First Amendment
Effective Date, (B) a good standing certificate from the appropriate
governmental officer of the Borrower’s jurisdiction of incorporation dated as of
a recent date prior to the First Amendment Effective Date, (C) resolutions of
the Governing Body of the Borrower approving and authorizing the execution and
delivery of this Agreement and the performance of this Agreement and the
transactions contemplated hereby, and (D) signature and incumbency certificates
of the officers of the Borrower executing this Agreement and the other Loan
Documents; and
(iv) executed copies of the opinions of Mark J. Isaacson, general counsel for
the Borrower, and Dorsey & Whitney LLP, special counsel for the Borrower, all
dated as of the First Amendment Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent.

CHAR1\1735555v4
2

--------------------------------------------------------------------------------



(b) No event has occurred and is continuing, or would result from giving effect
to the Extension, the Revolving Loan Commitment Increase, and the other
transactions contemplated by this Agreement, that would constitute an Event of
Default or a Potential Event of Default.
(c) After giving effect to the Extension, the Revolving Loan Commitment
Increase, and the other transactions contemplated by this Agreement, the
representations and warranties contained in the Amended Credit Agreement (other
than subsection 5.4 of the Amended Credit Agreement) and in the other Loan
Documents shall be true and correct in all material respects on and as of the
First Amendment Effective Date to the same extent as though made on and as of
the First Amendment Effective Date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this Section 2(c).
(d) Since the date of the most recent audited financial statements delivered to
the Administrative Agent pursuant to subsection 6.1 of the Existing Credit
Agreement, there shall not have occurred any event, circumstance or development
that constitutes or has had or that could reasonably be expected to constitute
or have a Material Adverse Effect.
(e) Any fees required to be paid on or before the First Amendment Effective Date
pursuant to (i) any fee letter entered into in connection with this Agreement,
or (ii) the Loan Documents, in each case, shall have been paid.
(f) The Borrower shall have provided to the Administrative Agent the
documentation and other information reasonably requested by the Administrative
Agent or a Lender in order to comply with the requirements of the Act. The
Administrative Agent and any Lender requesting the same shall have received a
Beneficial Ownership Certification in relation to the Borrower (or a
certification that the Borrower qualifies for an express exclusion from the
“legal entity customer” definition under the Beneficial Ownership Regulations).
3. Expenses. The Borrower agrees to pay promptly all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Agreement, including reasonable
fees, expenses and disbursements of Moore & Van Allen PLLC.
4. Extension; Revolving Loan Commitment Increase; Reallocation. On the First
Amendment Effective Date, to effectuate the Extension and the Revolving Loan
Commitment Increase, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended as reflected in the Amended Credit Agreement. On the
First Amendment Effective Date, (a) the Revolving Loan Commitment (as in effect
immediately prior to the First Amendment Effective Date) of each Revolving
Lender under the Existing Credit Agreement, and all outstanding Revolving Loans
held by such Revolving Lender under the Existing Credit Agreement immediately
prior to the First Amendment Effective Date, in each case, shall be reallocated
and restated such that, after giving effect to such reallocation and
restatement, as of the First Amendment Effective Date, the Revolving Lenders
shall hold the outstanding Revolving Loans in accordance with the Pro Rata
Shares of the Revolving Loan Commitment Amount reflected on, and hold the
Revolving Loan Commitments set forth on, Schedule 2.1 attached hereto, and (b)
the credit exposure to the Borrower under the Existing Credit Agreement in
respect of Swing Line Loans and Letters of Credit shall be automatically
adjusted such that, as of the First

CHAR1\1735555v4
3

--------------------------------------------------------------------------------



Amendment Effective Date, all credit exposure to the Borrower under the Amended
Credit Agreement in respect of Swing Line Loans and Letters of Credit is held
ratably by the Revolving Lenders in proportion to their respective Revolving
Loan Commitments. The parties hereto agree that the Borrower and the
Administrative Agent shall be permitted to effect such assignments, prepayments,
borrowings, reallocations and restatements as are necessary (including pursuant
to a cashless settlement mechanism approved by the Borrower and the
Administrative Agent) to effectuate the modifications contemplated by this
Section 4.
5. Waiver of Notice. The Administrative Agent and the Lenders party hereto
hereby waive compliance by the Borrower with any applicable notice periods
required to be complied with in connection with the extension of each Revolving
Lender’s Revolving Loan Commitment Termination Date pursuant to subsection 2.12
of the Existing Credit Agreement, including the requirement set forth in
subsection 2.12A of the Existing Credit Agreement that any request for an
extension be delivered by the Borrower to the Administrative Agent no earlier
than sixty days and no later than thirty-five days prior to the applicable
anniversary of the Closing Date.
6. Miscellaneous.
(a) The Loan Documents and the obligations of the Borrower thereunder are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Agreement is a Loan Document.
(b) The Borrower represents and warrants that: (i) the Borrower has the
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby; (ii) the execution, delivery and performance
by the Borrower of this Agreement have been duly authorized by all necessary
organizational action on the part of the Borrower; (iii) the execution, delivery
and performance by the Borrower of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (A) violate any provision
of any law or any governmental rule or regulation applicable to the Borrower,
the Organizational Documents of the Borrower or any order, judgment or decree of
any court or other Government Authority binding on the Borrower, (B) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Borrower which would
reasonably be expected to result in a Material Adverse Effect, (C) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Borrower not permitted under subsection 7.2 of the Amended Credit
Agreement, or (D) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of the Borrower, except
for such approvals or consents which have been obtained on or before the First
Amendment Effective Date and disclosed in writing to the Lenders as to material
Contractual Obligations and except to the extent such failure to obtain such
approval or consent would not reasonably be expected to result in a Material
Adverse Effect; (iv) the execution, delivery and performance by the Borrower of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not require any Governmental Authorization except for any
Governmental Authorization required in connection with the conduct of business
of the Borrower in the ordinary course; and (v) this Agreement has been duly
executed and delivered by the Borrower and is the legally valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

CHAR1\1735555v4
4

--------------------------------------------------------------------------------



(c) Each Lender party hereto and each Issuing Lender represents and warrants
that, after giving effect to this Agreement, the representations and warranties
of such Lender and such Issuing Lender set forth in the Amended Credit Agreement
are true and correct as of the First Amendment Effective Date. Each party hereto
acknowledges and agrees to the provisions set forth in subsections 10.26 and
10.27 of the Amended Credit Agreement.
(d) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. The words “execution,” “signed,” “signature,” and words of like import
in this Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(e) In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
(g) The terms of subsections 10.17 and 10.18 of the Existing Credit Agreement
with respect to consent to jurisdiction, waiver of venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
[Signature pages follow]

CHAR1\1735555v4
5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
THE MOSAIC COMPANYa Delaware corporationBy:/s/ Okechukwu (“Ok”) E.
AzieName:Okechukwu (“Ok”) E. AzieTitle:Vice President and Treasurer





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,as the Administrative Agent, a Lender,
the Swing Line Lender, and an Issuing LenderBy:/s/ Nathan R. RantalaName:Nathan
R. RantalaTitle:Managing Director





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,as a LenderBy:/s/ Jeffrey D.
HernandezName:Jeffrey D. HernandezTitle:Vice President





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






BANK OF MONTREAL,as a LenderBy:/s/ Josh HovermaleName:Josh
HovermaleTitle:Director

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






BNP PARIBAS,as a LenderBy:/s/ Michael HoffmanName:Michael
HoffmanTitle:DirectorBy:/s/ Todd GrossnickleName:Todd GrossnickleTitle:Director





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,as a LenderBy:/s/ Peter PredunName:Peter
PredunTitle:Executive Director





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------




MUFG BANK, LTD.,as a LenderBy:/s/ Mark MaloneyName:Mark MaloneyTitle:Authorized
Signatory





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,as a LenderBy:/s/ James CullenName:James
CullenTitle:Senior Vice President



THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






BANK OF NOVA SCOTIA,as a LenderBy:/s/ Dave VishnyName:Dave VishnyTitle:Managing
Director



THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






CITIBANK, N.A.,as a LenderBy:/s/ Jyothi NarayananName:Jyothi NarayananTitle:Vice
President





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,as a LenderBy:/s/ Nicholas ChengName:Nicholas
ChengTitle:Director



THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------






BARCLAYS BANK PLC,as a LenderBy:/s/ Sydney G. DennisName:Sydney G.
DennisTitle:Director





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





COÖPERATIEVE RABOBANK U.A.,
NEW YORK BRANCH, as a Lender
By:/s/ Jeff BlissName:Jeff BlissTitle:Executive DirectorBy:/s/ Robert
GraffName:Robert GraffTitle:Managing Director





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a LenderBy:/s/ Jacob ElderName:Jacob ElderTitle:Authorized Signatory





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION,
as a LenderBy:/s/ Jun AshleyName:Jun AshleyTitle:Director



THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a LenderBy:/s/ Michael BorowieckiName:Michael BorowieckiTitle:Authorized
Signatory



THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





COBANK, ACB,
as a LenderBy:/s/ Robert PrickettName:Robert PrickettTitle:Vice President





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





FARM CREDIT BANK OF TEXAS,
as a LenderBy:/s/ Luis M. H. RequejoName:Luis M. H. RequejoTitle:Director
Capital Market





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





FARM CREDIT SERVICES OF AMERICA, PCA,
as a LenderBy:/s/ Tom MarkowskiName:Tom MarkowskiTitle:Vice President





THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





AGCOUNTRY FARM CREDIT SERVICES, PCA,
as a LenderBy:/s/ Jamey GrafingName:Jamey GrafingTitle:Sr. Vice President

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





TRUIST BANK,
as a LenderBy:/s/ Max N. Greer IIIName:Max N. Greer IIITitle:Senior Vice
President

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





AGFIRST FARM CREDIT BANK,
as a LenderBy:/s/ Steven J. O'SheaName:Steven J. O'SheaTitle:Vice President

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





GREENSTONE FARM CREDIT SERVICES, ACA,
as a LenderBy:/s/ Bradley K. HibbertName:Bradley K. HibbertTitle:VP-Capital
Markets

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT



--------------------------------------------------------------------------------





COMPEER FINANCIAL, PCA,
as a LenderBy:/s/ Daniel J. BestName:Daniel J. BestTitle:Director, Capital
Markets

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT




--------------------------------------------------------------------------------










Annex AAmended Credit AgreementSee attached.

THE MOSAIC COMPANY
FIRST AMENDMENT, EXTENSION AGREEMENT AND INCREASE AGREEMENT




--------------------------------------------------------------------------------

**ANNEX A TO FIRST AMENDMENT**





$2,720,000,000.00
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF NOVEMBER 18, 2016
AMONG
THE MOSAIC COMPANY,
as Borrower,
THE LENDERS LISTED HEREINPARTY HERETO,
as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swing Line Lender,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
THE BANK OF NOVA SCOTIA,
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD,
BANK OF MONTREAL,
BNP PARIBAS,
JPMORGAN CHASE BANK, N.A.,
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,
U.S. BANK NATIONAL ASSOCIATIONBANK NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA,
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD,
BMO CAPITAL MARKETS CORP.,
BNP PARIBAS SECURITIES CORPBNP PARIBAS SECURITIES CORP,
JPMORGANJPMORGAN CHASE BANK, N.A.,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners



CHAR1\1735441v5
CHAR1\1732468v1


--------------------------------------------------------------------------------



TABLE OF CONTENTSTABLE OF CONTENTS
Page
Section 1.
DEFINITIONS
11.1
Certain Defined Terms.
11.2
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
3432
1.3
Other Definitional Provisions and Rules of Construction.
3433
1.4
Exchange Rates; Currency Equivalents.
3533
1.5
Agreed Currencies.
3533
1.6
Change of Currency.
3634
1.7
Divisions
35
Section 2.
AMOUNTS AND TERMS OF LOANS
3735
2.1
Loans; Making of Loans; the Register; Optional Notes.
3735
2.2
Interest on the Loans.
4340
2.3
Fees.
4643
2.4
Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments.
4744
2.5
Use of Proceeds.
5147
2.6
Special Provisions Governing Loans based on the Eurodollar Rate.
5147
2.7
Increased Costs; Taxes; Capital Adequacy.
5451
2.8
Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate. 
6156
2.9
Replacement of a Lender.
6157
2.10
Increase in Commitments.
6258
2.11
Defaulting Lenders.
6459
2.12
Extension of Maturity Date.
6661
Section 3.
LETTERS OF CREDIT
6963
3.1
Issuance of Letters of Credit and Revolving Lenders’ Purchase of Participations
Therein.
6963
3.2
Letter of Credit Fees.
7165
3.3
Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
7266
3.4
Obligations Absolute.
7568
3.5
Nature of Issuing Lender’s Duties.
7669
3.6
Applicability of UCP/ISP98.
7670
Section 4.
CONDITIONS TO LOANS AND LETTERS OF CREDIT
7670
4.1
Conditions to Closing.
7770
4.2
Conditions to All Loans.
7972
4.3
Conditions to Letters of Credit.
7972
Section 5.
REPRESENTATIONS AND WARRANTIES
8073
5.1
Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.
8073

i
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Page
5.2
Authorization of Borrowing, etc.
8173
5.3
Financial Condition.
8174
5.4
No Material Adverse Effect.
8274
5.5
Title to Properties; Intellectual Property.
8274
5.6
Litigation; Adverse Facts.
8275
5.7
Payment of Taxes.
8375
5.8
Governmental Regulation.
8375
5.9
Securities Activities.
8376
5.10
Employee Benefit Plans.
8376
5.11
Environmental Protection.
8476
5.12
Solvency.
8477
5.13
Disclosure.
8577
5.14
Anti-Money Laundering Laws, Anti-CorruptionAnti Corruption Laws and Sanctions.
8577
5.15
EEAAffected Financial Institutions.
8678
Section 6.
AFFIRMATIVE COVENANTS
8678
6.1
Financial Statements and Other Reports.
8678
6.2
Existence, etc.
8981
6.3
Payment of Taxes and Claims.
8981
6.4
Maintenance of Properties; Insurance.
9081
6.5
Inspection Rights; Books and Records.
9082
6.6
Compliance with Laws, etc.
9082
6.7
Environmental Matters.
9182
Section 7.
NEGATIVE COVENANTS
9183
7.1
Indebtedness.
9283
7.2
Liens and Related Matters.
9384
7.3
Investments; Acquisitions.
9687
7.4
Fiscal Year.
9888
7.5
Restricted Payments.
9889
7.6
Financial Covenants.
9889
7.7
Asset Sales, Restriction on Fundamental Changes and Receivables Financing.
9889
7.8
Transactions with Affiliates.
10091
7.9
Sale and Lease-Backs.
10191
7.10
Conduct of Business.
10192
7.11
Use of Proceeds.
10192
Section 8.
EVENTS OF DEFAULT
10292
8.1
Failure to Make Payments When Due.
10292
8.2
Default in Other Agreements.
10292
8.3
Breach of Certain Covenants.
10393

ii
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Page
8.4
Breach of Warranty.
10393
8.5
Other Defaults Under Loan Documents.
10393
8.6
Involuntary Bankruptcy; Appointment of Receiver, etc.
10393
8.7
Voluntary Bankruptcy; Appointment of Receiver, etc.
10494
8.8
Judgments and Attachments.
10494
8.9
Dissolution.
10494
8.10
Employee Benefit Plans.
10494
8.11
Change in Control.
10595
8.12
Invalidity of Loan Documents; Repudiation of Obligations.
10595
Section 9.
ADMINISTRATIVE AGENT
10696
9.1
Appointment.
10696
9.2
Powers and Duties; General Immunity.
10796
9.3
Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.
10898
9.4
Right to Indemnity.
10898
9.5
Resignation of the Administrative Agent; Successor Administrative Agent and the
Swing Line Lender.
10998
9.6
Administrative Agent May File Proofs of Claim.
11099
Section 10.
MISCELLANEOUS
111100
10.1
Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.
111100
10.2
Expenses.
115103
10.3
Indemnity.
115104
10.4
Set-Off.
116104
10.5
Ratable Sharing.
117105
10.6
Amendments and Waivers.
117105
10.7
Independence of Covenants.
119107
10.8
Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems.
119107
10.9
Survival of Representations, Warranties and Agreements.
121109
10.10
Failure or Indulgence Not Waiver; Remedies Cumulative.
122109
10.11
Marshaling; Payments Set Aside.
122109
10.12
Severability.
122110
10.13
Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.
122110
10.14
[Reserved]
123110
10.15
Applicable Law
123110
10.16
Construction of Agreement; Nature of Relationship.
123111
10.17
Consent to Jurisdiction and Service of Process.
124111
10.18
Waiver of Jury Trial.
124111
10.19
Confidentiality.
125112

iii
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Page
10.20
Counterparts; Effectiveness.
126113
10.21
USA Patriot Act.
126113
10.22
Judgment Currency.
126113
10.23
Effect of Restatement.
127114
10.24
No Fiduciary Duty.
127114
10.25
Waiver of Notice.
128114
10.26
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
128115
10.27
Acknowledgement Regarding Any Supported QFCs
115
10.28
Certain ERISA Matters
116



iv
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



EXHIBITS
I FORM OF NOTICE OF BORROWING


II FORM OF NOTICE OF CONVERSION/CONTINUATION
III FORM OF REQUEST FOR ISSUANCE
IV  FORM OF REVOLVING NOTE
V FORM OF SWING LINE NOTE
VI FORM OF TERM LOAN NOTE
VII FORM OF COMPLIANCE CERTIFICATE
VIII FORM OF ASSIGNMENT AGREEMENT
IX FORM OF U.S. TAX COMPLIANCE CERTIFICATES

v
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



SCHEDULES
1.1 EXISTING LETTERS OF CREDIT
2.1 LENDERS’ COMMITMENTS AND PRO RATA SHARES
5.1 SUBSIDIARIES
7.1 CERTAIN EXISTING INDEBTEDNESS
7.2A CERTAIN EXISTING LIENS
7.2C AGREEMENTS WITH RESTRICTIONS ON SUBSIDIARIES
7.3 CERTAIN EXISTING AND PERMITTED INVESTMENTS
7.7 CERTAIN ASSET DISPOSITIONS
7.8 CERTAIN AFFILIATE TRANSACTIONS
10.8 NOTICE ADDRESSES


vi
CHAR1\1732468v1CHAR1\1735441v5


--------------------------------------------------------------------------------



THE MOSAIC COMPANYTHE MOSAIC COMPANY
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 18, 2016 among
THE MOSAIC COMPANY, a Delaware corporation, THE FINANCIAL INSTITUTIONS LISTED ON
THE SIGNATURE PAGES HEREOFPARTY HERETO (each individually referred to herein as
a “Lender” and collectively as “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as administrative agent for the Lenders (in such
capacity, as “Administrative Agent”).
R E C I T A L S
WHEREAS, the Borrower, Wells Fargo, as administrative agent, the financial
institutions designated as existing lenders on Schedule 2.1 heretoparty hereto
that are parties to the Existing Credit Agreement (the “Continuing Lenders”) and
certain other financial institutions are party to that certain Amended and
Restated Credit Agreement, dated as of December 5, 2013 (as amended up to but
not including the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower, the Administrative Agent and the Continuing Lenders wish
to amend and restate the Existing Credit Agreement on the terms and conditions
set forth below; and
WHEREAS, thecertain financial institutions identified on Schedule 2.1 hereto
whichthat are not Continuing Lenders wish to become “Lenders” hereunder and
accept and assume the obligations of “Lenders” hereunder with the applicable
Revolving Loan Commitments and/or Term Commitments specified on Schedule 2.1
hereto.
NOW, THEREFORE, in consideration of the premises and of the agreements,
provisions and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Existing Credit Agreement is amended and restated
in its entirety as follows:
Section 1.DEFINITIONS
1.1 Certain Defined Terms.
The following terms used in this Agreement shall have the following meanings:
“Account” means, collectively, (a) an “account” as such term is defined in the
UCC as in effect from time to time in the State of New York or under other
relevant law, and (b) any rights of the Borrower or any of its subsidiaries to
payment for goods sold or leased or services performed, including all such
rights evidenced by an account, note, contract, security agreement, chattel
paper, or other evidence of indebtedness or security.
“Act” has the meaning assigned to that term in subsection 10.21.
“Additional Lender” has the meaning assigned to that term in subsection 2.12D.
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Affected Lender” has the meaning assigned to that term in subsection 2.6C.
“Affected Loans” has the meaning assigned to that term in subsection 2.6C.
“Affiliate”, as applied to any Person, means any other Person directly or
indirectly Controlling, Controlled by or under common Control with, that Person;
provided, however, that the term “Affiliate” shall specifically exclude the
Administrative Agent and each Lender.
“Agreed Currency” means, subject to subsection 1.5 and subsection 1.6, (a)
Dollars, Canadian Dollars, Euro, British Pounds Sterling, Chinese Yuan Renminbi,
Brazilian Reals and Indian Rupees, and (b) any other Eligible Currency approved
in accordance with subsection 1.5.
“Agreement” means this Second Amended and Restated Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Margin” means, the following rate per annum based upon the Debt
Rating as set forth below:
2
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------




Pricing
LevelDebt RatingEurodollar Rate MarginBase Rate Margin
Commitment
 Fee
I
> A/A2BBB+/Baa1
0.8751.50%
00.50%
0.070.25%
II
A-BBB/A3Baa2
1.001.75%
00.75%
0.090.35%
III
BBB+BBB-/Baa13
1.1252.00%
0.1251.00%
0.1250.40%
IV
BBB/Baa2BB+/Ba1
1.252.25%
0.251.25%
0.150.50%
V
≤ BBB-/Baa3< BB/Ba2
1.502.75%
0.501.75%
0.200.55%

If at any time a different Debt Rating is issued by either Moody’s or S&P, then
the higher of such Debt Ratings shall apply (with the Debt Rating for Pricing
Level I being the highest and the Debt Rating for Pricing Level V being the
lowest), unless there is a split in Debt Ratings of more than one Pricing Level,
in which case the Pricing Level that is one Pricing Level below the Pricing
Level of the higher Debt Rating shall apply. If at any time the Borrower does
not have a Debt Rating from Moody’s or a Debt Rating from S&P, then Pricing
Level V shall apply.
Initially, the Applicable Margin shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to subsection 4.1CSection
2(a)(ii) of the First Amendment. Thereafter, each change in the Applicable
Margin resulting from a publicly announced change in the Debt Rating shall be
effective during the period commencing on the date of such public announcement
and ending on the date immediately preceding the effective date of the next such
publicly announced change.
“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VIII.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, the highest of (a) the Prime Rate for such day,
(b) the Federal Funds Effective Rate for such day, plus 0.50%, and (c) except
during any period of time during
3
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



which a notice delivered to the Borrower under subsection 2.6B or C shall remain
in effect, the Eurodollar Rate for a period of one month on such day, plus
1.00%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate; provided that, if the Base Rate determined as
provided above with respect to any Base Rate Loan for any Interest Period would
be less than 0.0% per annum, then the Base Rate with respect to such Base Rate
Loan for such Interest Period shall be deemed to be 0.0% per annum.
“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.
“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans in accordance with the definition of
Applicable Margin.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body, or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated syndicated credit facilities, and (b) the Benchmark
Replacement Adjustment; provided, that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body, or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent reasonably decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent reasonably decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (a) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein, and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)
4
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely; provided, that, at the time of such statement or publication,
there is no successor administrator that will continue to provide LIBOR; (b) a
public statement or publication of information by the regulatory supervisor for
the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR, or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided, that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide LIBOR; or (c) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date,
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication), and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with subsection 2.6H,
and (b) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to subsection 2.6H.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an Employee Benefit Plan, (b) a “plan” as
defined in and subject to Section 4975 of the Internal Revenue Code, or (c) any
Person whose assets include (for purposes of ERISA Section 3(42) or otherwise
for purposes of Title I of ERISA or Section 4975 of the Internal Revenue Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” means The Mosaic Company, a Delaware corporation.
“Brazil Assets” means assets located in Brazil or the Capital Stock of any
subsidiary organized under the laws of Brazil, so long as such assets or Capital
Stock are either (a) owned by the
5
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Borrower or any subsidiary thereof as of the Closing Date, or (b) acquired by
the Borrower or any subsidiary thereof after the Closing Date in the ordinary
course of business.
“Brazil Landco” means an entity organized under the laws of Brazil to facilitate
the operation and use by the Borrower or any of its subsidiaries of certain
rural lands in Brazil in accordance with applicable Brazilian law.
“Brazilian Reals” means the lawful currency of Brazil.
“Brazil Structured Payables” means those amounts, recorded as current
liabilities, resulting from financing arrangements for the Borrower’s or its
subsidiaries’ purchase of certain potash-based fertilizer and other raw material
product purchases in Brazil, whereby a third-party intermediary advances the
amounts of scheduled payments to the Borrower’s or its subsidiaries’ vendors,
less an appropriate discount, at a scheduled payment date, and the Borrower or
one of its subsidiaries makes payment to the third-party intermediary at a later
date, as stipulated in accordance with commercial terms negotiated.
“Brazil Transaction Subsidiary” means any Person (a) which is, or, but for
clause (ce)(ii) of the definition of “Subsidiary” herein and the Borrower’s
designation pursuant thereto, would be, a Subsidiary of the Borrower or (b) in
which the Borrower or any Subsidiary of the Borrower has, or after a Brazil
Transaction will have, any investment, in either case arising out of a Brazil
Transaction.
“Brazil Transaction” means any Transfer, dividend, distribution, or spin-off of
assets comprised of Brazil Assets, interests therein, or investments in any
Brazil Transaction Subsidiary, including through a merger or consolidation of a
Brazil Transaction Subsidiary to or with any Person.
“British Pounds Sterling” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day that is a Business Day described in clause
(i) above and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“Canadian Dollars” means the lawful currency of Canada.
“Canpotex” means Canpotex Limited, a private Canadian corporation.
“Capital Expenditures” means, as applied to any Person, for any period, capital
expenditures that would be included in a consolidated statement of cash flows of
such Person and its subsidiaries in accordance with GAAP.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
“Capital Stock” means the capital stock of or other equity interests in a
Person.
“Cargill” means Cargill, Incorporated, a Delaware corporation.
6
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Cargill Plan” means any “employee benefit plan”, as defined in Section 3(3) of
ERISA, which is or was maintained or contributed to by Cargill or any of its
Subsidiaries (other than any Borrower or any of its Subsidiaries).
“Cash Equivalents” means cash equivalents as determined in accordance with GAAP.
“Change in Control” means any of the following:
(a)(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
(b)(b) during any period of 12 consecutive months, a majority of the members of
the board of directors of the Borrower ceases to be composed of (1) individuals
(i) who were members of the board of directors on the first day of such period,
(ii) whose election or nomination to the board of directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the board of directors or (iii)
whose election or nomination to the board of directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the board of directors or
(2) any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or
(c)(c) there shall have occurred under any indenture, credit agreement or other
instrument evidencing Indebtedness (other than Swap Contracts and surety bonds
and similar instruments) in an aggregate principal amount of $50,000,000 or more
any “change of control” or similar provision (as set forth in the indenture,
credit agreement or other evidence of such Indebtedness) obligating the Borrower
to repurchase, redeem or repay all or any substantial portion of the
Indebtedness provided for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following which is not intended or directed to a single Person and its
Affiliates: (a) the adoption or taking effect of any law, rule, regulation,
treaty or order, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Government
Authority, (c) any determination of a court or other Government Authority or (d)
the making or issuance of any request, rule, guideline or directive (whether or
not having the force of law) by any Government Authority; provided, that
notwithstanding anything herein to the contrary, each of (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, and (ii)
all requests, rules, guidelines or directives promulgated by the
7
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Chinese Yuan Renminbi” means the lawful currency of the People’s Republic of
China.
“Closing Date” means the date on which the conditions precedent set forth in
subsection 4.1 have been satisfied.
“Commitments” means the commitments of the Lenders to make Loans as set forth in
subsection 2.1A.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII.
“Computation Date” means, with respect to each outstanding Letter of Credit
which is denominated in a Foreign Currency, (a) the Closing Date, (b) the first
Business Day of each week, (c) the date of any proposed issuance of a Letter of
Credit if the Administrative Agent shall determine or the Requisite Lenders
shall require, (d) the date of any reduction or reallocation of Commitments
pursuant to subsection 2.4A(ii), and (e) the First Amendment Effective Date and
(f) such additional dates as the Administrative Agent shall determine or the
Requisite Lenders shall require.
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
“Consolidated Capitalization” means, at any date of determination, the sum of
(a) Consolidated Net Worth as at such date plus (b) Consolidated Indebtedness as
at such date.
“Consolidated EBITDA” means, as applied to any Person, for any period, (a)
Consolidated Net Income, plus (b) the sum, to the extent deducted in determining
Consolidated Net Income, of the amounts for such period of (i) Consolidated
Interest Expense, (ii) provisions for taxes based on income, (iii) total
depreciation expense, (iv) total depletion expense, (v) total amortization
expense, (vi) any foreign currency transaction losses, (vii) the cumulative
non-cash effect of changes in accounting standards, and (viii) other non-cash
losses, adjustments or charges (other than any such non-cash loss, adjustment or
charge to the extent that it represents a write-down or write-off of a current
asset or an accrual of or reserve for cash expenditures in any future period),
less (c) the sum, to the extent included in determining Consolidated Net Income,
of the amounts for such period of (i) any foreign currency transaction gains and
(b) any other non-cash gains, all of the foregoing as determined on a
consolidated basis for such Person and its subsidiaries in conformity with GAAP.
“Consolidated Indebtedness” means the debt of the Borrower and its Subsidiaries
(other than any Brazil Structured Payables) determined on a consolidated basis
in accordance with GAAP.
“Consolidated Interest Expense” means, as applied to any Person, for any period,
total interest expense of such Person and its subsidiaries on a consolidated
basis with respect to all outstanding debt of such Person and its subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, and amounts
referred to in subsection 2.3 payable to the Administrative Agent and the
Lenders that are considered interest expense in accordance with GAAP, excluding,
however, any mark-to-market adjustments included in interest expense resulting
from interest rate swaps, pre-issuance hedges, or similar derivative instruments
for which hedge accounting is not achieved.
8
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Consolidated Net Income” means, as applied to any Person, for any period, the
net income (or loss) of such Person and its subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the equity in net earnings or loss of non-consolidated
companies, except to the extent of the amount of dividends or other
distributions actually paid in cash to such Person or any of its subsidiaries by
such non-consolidated companies during such period (provided, that such
dividends or other distributions shall be treated as Consolidated Net Income
when paid in cash), (b) the income (or loss) of any other Person accrued prior
to the date it becomes a subsidiary of such Person or is merged into or
consolidated with such Person or any of its subsidiaries or that other Person’s
assets are acquired by such Person or any of its subsidiaries and (c) the income
of any subsidiary of such Person to the extent that the declaration or payment
of dividends or similar distributions by that subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that subsidiary, provided that, such dividends or similar
distributions (including any distributions from Joint Ventures) shall be treated
as Consolidated Net Income when paid.
“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common and preferred shareholders’ equity of the Borrower and its
subsidiaries, determined as at such date in accordance with GAAP; for the
avoidance of doubt, Consolidated Net Worth includes the effects of
non-controlling interests held by other Persons in the subsidiaries of the
Borrower.
“Consolidated Total Assets” means, as applied to any Person, as of any date of
determination, the aggregate stated balance sheet amount of all assets of such
Person and its subsidiaries, determined on a consolidated basis.
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend or
other obligation of another if the primary purpose or intent thereof by the
Person incurring the Contingent Obligation is to provide assurance to the
obligee of such obligation of another that such obligation of another will be
paid or discharged, or that the holders of such obligation will be protected (in
whole or in part) against loss in respect thereof.
“Continuing Lenders” has the meaning assigned to such term in the Recitals to
this Agreement.
“Contractual Obligation”, as applied to any Person, means any provision of any
SecuritySecurities issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Control”, as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. “Controlling”, “controlled by” and “under common
control with” have correlative meanings.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to that term in subsection 10.27.
9
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Debt Rating” means the Borrower’s senior unsecured, non-credit enhanced debt
rating provided by each of Moody’s and S&P.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Letters of Credit or participations in Swing Line
Loans required to be funded by it hereunder within two Business Days of the date
required to be funded by it hereunder (unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied), (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (c) has notified the Borrower,
the Administrative Agent or any other Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or under other
agreements in which it commits or is obligated to extend credit (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), or (d) has, or has a parent company that
has, (i) been adjudicated as, or determined by any Government Authority having
regulatory authority over such Person or its assets to be, insolvent, (ii)
become the subject of a bankruptcy, receivership, insolvency or comparable
proceeding or has had a receiver, conservator, trustee or custodian appointed
for it or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii) has
become the subject of a Bail-In Action, regardless of the application of Section
10.26; provided, that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in such Lender or the
parent company thereof by a Government Authority or an instrumentality thereof.
“Disqualified Capital Stock” means any Capital Stock of any Person that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof) or upon the happening of
any event (a) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, or (c) requires or mandates payments or distributions in
cash, in each case on or prior to the then-latest Revolving Loan Commitment
Termination Date. The term “Disqualified Capital Stock” shall also include any
options, warrants or other rights that are convertible into any Disqualified
Capital Stock or that are redeemable at the option of the holder, or required to
be redeemed, prior to the then-latest Revolving Loan Commitment Termination
Date.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Computation Date) for the purchase of Dollars with
such Foreign Currency.
“Dollars” and the sign “$” mean the lawful money of the United States.
10
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Early Opt-in Election” means the occurrence of: (a)(i) a determination by the
Administrative Agent, or (ii) a notification by the Requisite Lenders to the
Administrative Agent (with a copy to the Borrower) that the Requisite Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
subsection 2.6H are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR; and (b)(i) the election by
the Administrative Agent, or (ii) the election by the Requisite Lenders, to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Requisite Lenders of written notice of
such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Loan Commitment, the Swing Line Lender and the Issuing Lenders and (iii) unless
an Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with subsection 10.1, the Borrower (each such approval
not to be unreasonably withheld or delayed); provided, that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or subsidiaries.
“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market, or
other interbank market acceptable to the Administrative Agent, (b) such currency
is freely transferable and convertible into Dollars in the London foreign
exchange market, or other foreign exchange market acceptable to the
Administrative Agent, (c) no approval of a Government Authority in the country
of issue of such currency is required to permit use of such currency by any
applicable Lender or Issuing Lender for making loans or issuing letters of
credit, or honoring drafts presented under letters of credit in such currency
and (d) there is no restriction or prohibition under any applicable legal
requirements against the use of such currency for such purposes.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Employee Benefit Plan” means any “employee benefit plan”, as defined in Section
3(3) of ERISA, which is or was maintained or contributed to by the Borrower, any
subsidiary of the Borrower or any of their respective ERISA Affiliates.
11
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of any Government Authority relating to (a) environmental matters,
including those relating to any Hazardous Materials Activity, (b) the
generation, use, storage, transportation or disposal of Hazardous Materials or
(c) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to the
Borrower or any of its Subsidiaries or any of their respective properties.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate”, as applied to any Person, means (a) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of a Person or any of its subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Person or such subsidiary and with respect to
liabilities arising after such period for which such Person or such subsidiary
could be liable under the Internal Revenue Code or ERISA. Notwithstanding the
foregoing, neither Cargill nor any of its subsidiaries shall be deemed to be an
ERISA Affiliate of any Borrower.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430 of the Internal Revenue Code with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (d) the withdrawal by the
Borrower, any subsidiary of the Borrower or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to Section
4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Borrower, any subsidiary of the Borrower or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower, any
subsidiary of the
12
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Borrower or any of their respective ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there would be any liability therefor, or the receipt by
the Borrower, any subsidiary of the Borrower or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvencyinsolvent pursuant to Section 4241 or 4245 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA; (h)
the assertion of a claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower, any subsidiary of the Borrower or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan; (i) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code where such failure would reasonably be expected to result in a Material
Adverse Effect; or (j) the imposition of a Lien pursuant to Section 430(k) of
the Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.
With respect to a Multiemployer Plan or a Pension Plan not maintained or
contributed to by the Borrower or any subsidiary of the Borrower, an event
described above shall not be an ERISA Event unless it is reasonably likely to
result in material liability to the Borrower and its subsidiaries.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” means the single currency unit of the Participating Member States.
“Eurodollar Rate” means with respect to any Eurodollar Rate Loan and for any
applicable Interest Period, a rate per annum obtained by dividing (i) the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) (“LIBOR”) for
Dollars for a period equal in length to such Interest Period as displayed on
page LIBOR01 of the Reuters screen or, in the event such rate does not appear on
a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period for a period equal in length to such Interest
Period, as determined by the Administrative Agent in accordance with its
standard practice, by (ii) one minus the Reserve Percentage in effect on the
first day of the applicable Interest Period.
For any interest rate calculation with respect to a Base Rate Loan, “Eurodollar
Rate” shall mean a rate per annum obtained by dividing (a) the LIBOR Screen Rate
for Dollars for a period of one month (commencing on the date of determination
of such interest rate) at approximately 11:00 A.M. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day (rounded upward, if necessary, to the nearest 1/100th of
1.00%), provided that if, for any reason, there exists no such LIBOR Screen Rate
on any applicable day, then the arithmetic average of the rate per annum at
which deposits in Dollars in minimum amounts of at least $5,000,000 would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination, as determined by the Administrative Agent in accordance with its
standard practice, by (b) one minus the Reserve Percentage in effect on such
date of determination.
13
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Notwithstanding the above, (x) if the Eurodollar Rate (including any Benchmark
Replacement with respect thereto) determined as provided above with respect to a
Eurodollar Rate Loan for any Interest Period would be less than 0.0% per annum,
then the Eurodollar Rate (including any Benchmark Replacement with respect
thereto) with respect to such Eurodollar Rate Loan for such Interest Period
shall be deemed to be 0.0% per annum for all purposes hereof., and (y) unless
otherwise specified in any amendment to this agreement entered into in
accordance with subsection 2.6H, in the event that a Benchmark Replacement with
respect to the Eurodollar Rate is implemented, then all references herein to the
Eurodollar Rate shall be deemed references to such Benchmark Replacement.
Each calculation by the Administrative Agent of the Eurodollar Rate (including
any rate that is an alternative or replacement for or successor to any such rate
(including any Benchmark Replacement)) shall be conclusive and binding for all
purposes, absent manifest error.
“Eurodollar Rate Loans” means Revolving Loans bearing interest at rates
determined by reference to the Eurodollar Rate as provided in subsection 2.2A.
“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans in accordance with the
definition of Applicable Margin.
“Event of Default” means each of the events set forth in Section 8.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Exchange Rate” means, on any day, with respect to any Agreed Currency or other
applicable currency, the rate at which such Agreed Currency may be exchanged
into Dollars, quoted by the Administrative Agent at its principal office in San
Francisco as the spot rate for the purchase by it of Dollars with such Agreed
Currency or other applicable currency, through its principal foreign exchange
trading office at approximately 11:00 A.M., local time, on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes that are imposed on the overall net income
(however denominated) and franchise taxes imposed in lieu thereof (i) by the
United States, (ii) by any other Government Authority under the laws of which
such Lender is organized or has its principal office or maintains its applicable
lending office, or (iii) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received a payment under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any of
the Loan Documents, or sold or assigned an interest in any Loan or Loan
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a), and (c)
in the case of a Foreign Lender (other than an assignee pursuant to a request of
the Borrower under subsection 2.9), any United States withholding tax that (i)
is imposed on amounts payable to such Foreign Lender at the time it becomes a
party hereto (or designates a new lending office), or (ii) is attributable to
such Foreign Lender’s failure or inability (other than as a result of
14
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



a Change in Law) to comply with its obligations under subsection 2.7B(iv),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to subsection 2.7B and (d) any United States Federal Withholding
Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals to this Agreement.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1 hereto.
“Existing Revolving Commitment Termination Date” has the meaning assigned to
that term in subsection 2.12A.
“Existing Term Loan Credit Agreement” means that certain Credit Agreement, dated
as of March 20, 2014, as amended through the date hereof, by and among the
Borrower, the lenders party thereto and Wells Fargo Bank, National Association,
as administrative agent.
“Existing Term Loan Maturity Date” has the meaning assigned to that term in
subsection 2.12A.
“Extending Lender” has the meaning assigned to that term in subsection 2.12B.
“Extension Date” has the meaning assigned to that term in subsection 2.12A.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements with respect thereto.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, Extension Agreement, and Increase Agreement, dated as
of the First Amendment Effective Date, by and among the Borrower, the Lenders
party thereto, and the Administrative Agent.
“First Amendment Effective Date” means July 24, 2020.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
15
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year, subject to subsection 7.4 hereof. For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends.
“Florida Land” means real property and/or interests in real property that is
within the state of Florida and either (a) owned by the Borrower or any
subsidiary thereof as of the Closing Date, (b) acquired by the Borrower or any
subsidiary thereof after the Closing Date in the ordinary course of business or
(c) acquired by the Borrower or any subsidiary thereof after the Closing Date
and having a net book value not in excess of $150,000,000 for all such
acquisitions pursuant to this clause (c).
“Florida Land Subsidiary” means any Person (a) which is, or, but for clause
(ce)(i) of the definition of “Subsidiary” herein and the Borrower’s designation
pursuant thereto, would be, a Subsidiary of the Borrower, or (b) in which the
Borrower or any Subsidiary of the Borrower has, or after a Florida Land
Transaction will have, any investment, in either case which meets or will meet
both of the following tests: (i) at least 95% of the net book value and fair
market value of the assets contributed or Transferred by the Borrower or any
Subsidiary of the Borrower (other than an investment permitted under clause
(ix), (xv) or (xvi) of subsection 7.3) are or will be (A) Florida Land or (B)
direct or indirect investments in any Person at least 95% of the net book value
and fair market value of the assets contributed or Transferred by the Borrower
or any Subsidiary of the Borrower (other than an investment permitted under
clause (ix), (xv) or (xvi) of subsection 7.3) of which are or will be Florida
Land, and (ii) such Person is or will be primarily engaged in (A) direct or
indirect ownership, development of Florida Land or operation of property or
assets developed from Florida Land or (B) direct or indirect ownership of any
Person referred to in clause (i)(B) of this definition.
“Florida Land Transaction” means any Transfer, dividend, distribution, or
spin-off of assets comprised of Florida Land, interests therein, or investments
in any Florida Land Subsidiary, including through a merger or consolidation of a
Florida Land Subsidiary to or with any Person following which the ability of the
Borrower and its Subsidiaries, taken as a whole, to mine the Phosphate Rock
Reserves pertaining to such Florida Land or Florida Land Subsidiary in the
ordinary course of business in accordance with the mining plans of the Borrower
and its Subsidiaries has not, as a result of such transaction (a) been
materially diminished or (b) materially increased in cost.
“Foreign Currency” means a currency other than Dollars.
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as reasonably determined by the applicable Issuing Lender at such time
on the basis of the Exchange Rate (determined in respect of the most recent
Computation Date) for the purchase of such Foreign Currency with Dollars.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
or incorporated under the laws of the United States, any state thereof or the
District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage other than Letter of Credit Usage as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or for which cash collateral or other credit support acceptable to such
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to the Swing Line
16
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Lender, such Defaulting Lender’s Pro Rata Share of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or repaid by the Borrower or for which
cash collateral or other credit support acceptable to the Swing Line Lender
shall have been provided in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Funding and Payment Office” means (a) the office of the Administrative Agent
and Swing Line Lender located at 1525 West W.T. Harris Blvd., Charlotte, NC
28262 or (b) such other office of the Administrative Agent and Swing Line Lender
as may from time to time hereafter be designated as such in a written notice
delivered by the Administrative Agent and Swing Line Lender to the Borrower and
each Lender.
“Funding Date” means the date of funding of a Loan.
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting standards recognized by the
Financial Accounting Standards Board, as well as applicable rules, regulations,
and interpretive releases of the SEC and its staff interpretations, or in such
other statements by such other entity as may be approved by a significant
segment of the accounting profession, in each case as the same are applicable to
the circumstances as of the date of determination.
“Governing Body” means the board of directors, board of governors, managing
director or directors, or other body or Person in a similar capacity having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.
“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).
“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.
“Hazardous Materials” means (a) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any
17
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



asbestos-containing materials; (g) urea formaldehyde foam insulation; (h)
electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (i) pesticides; and (j) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated by any
Government Authority or which may or could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any facility
of the Borrower or any of its Subsidiaries or to the indoor or outdoor
environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Incremental Facilities” has the meaning assigned to that term in subsection
2.10.
“Incremental Revolving Commitment” has the meaning assigned to that term in
subsection 2.10.
“Incremental Term Loan” and “Incremental Term Loans” each has the meaning
assigned to that term in subsection 2.10.
“Incremental Term Loan Amendment” has the meaning assigned to that term in
subsection 2.10.
“ISP98” is defined in subsection 3.6.
“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as debt or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under standby letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, but excluding commercial or trade letters of credit; (c) the Swap
Termination Value under all Swap Contracts to which such Person is a party; (d)
all obligations of such Person to pay the deferred purchase price of property or
services (other than accrued salaries, vacation, other employee benefits and
other items incurred in the ordinary course of business); (e) all debt
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including debt arising under conditional sales
or other title retention agreements but excluding operating leases, including
those arising in sale and leaseback transactions), whether or not such debt
shall have been assumed by such Person or is limited in recourse (provided, that
in the event such Person has not assumed or become liable for payment of such
debt, only the lesser of the amount of such debt and the fair market value of
such property shall constitute Indebtedness); (f) all Off-Balance Sheet
Liabilities of such Person; (g) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make a payment in respect of Disqualified
Capital Stock valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and (h) all Contingent Obligations of such Person in respect
of any of the foregoing. Notwithstanding any terms of this definition to the
contrary, the term “Indebtedness” shall not include any accounts payable
incurred or arising in the ordinary course of business. For all purposes hereof,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a
18
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



corporation, limited liability company, limited liability corporation or other
similar entity organized under the laws of any jurisdiction and having similar
attributes) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.
“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to that term in subsection 10.3.
“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of the Borrower and its Subsidiaries.
“Interest Coverage Ratio” means as of any date of determination, the ratio of
(a) the Borrower’s Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending on such date, to (b) the Borrower’s Total Interest for
the period of four (4) consecutive Fiscal Quarters ending on such date.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (b) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and, in the case of a Eurodollar Rate Loan of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” has the meaning assigned to that term in subsection 2.2B.
“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of the Borrower), (b)
any direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Borrower from any Person other than the Borrower
or any of its Subsidiaries, of any equity Securities of such Subsidiary, (c) any
direct or indirect loan, advance or capital contribution by the Borrower or any
of its Subsidiaries to any other Person, including all indebtedness from that
other Person that is not a current asset or did not arise from transactions with
that other Person in the ordinary course of business, or (d) any transaction
governed by a Swap Contract, excluding in each case (i) advances and deposits
(including deposit accounts and any deposits therein) arising in the ordinary
course of business, including for cash management purposes consistent with past
practices and (ii) accounts receivable incurred or arising in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment (other than adjustments for the repayment of, or
the refund of capital with respect to, the original or any additional principal
amount of any such Investment).
19
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Issuing Lender” means any Revolving Lender acceptable to the Borrower and of
which the Administrative Agent has been notified by such Revolving Lender in
writing which agrees in writing to act as an Issuing Lender with respect to any
Letter of Credit in its separate capacity as an issuer of Letters of Credit for
the account of the Borrower or any of its Subsidiaries pursuant to subsection
3.1, and “Issuing Lenders” means all such entities collectively. With respect to
any Letter of Credit, “Issuing Lender” means the issuer thereof.
“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC, U.S.
Bank National Association, The Bank of Nova Scotia, TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd, BMO Capital Markets Corp., BNP Paribas Securities
Corp., JPMorgan Chase Bank, N.A. and PNC Bank, National Association.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form. For purposes of the Loan
Documents, the term Joint Venture shall not include Canpotex.
“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include the Swing Line Lender and each Issuing Lender unless the context
otherwise requires.
“Letter of Credit” or “Letters of Credit” means standby or commercial letters of
credit issued or to be issued by any Issuing Lender for the account of the
Borrower or any Subsidiary of the Borrower pursuant to subsection 3.1, including
the Letters of Credit issued under the Existing Credit Agreement and listed in
Schedule 1.1 hereto.
“Letter of Credit Foreign Currency Sublimit” means an amount equal to the lesser
of the Letter of Credit Sublimit and $50,000,000. The Letter of Credit Foreign
Currency Sublimit is part of, and not in addition to, the Letter of Credit
Sublimit.
“Letter of Credit Sublimit” means an amount equal to the lesser of the Revolving
Loan Commitment Amount and $150,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Loan Commitment Amount.
“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (b) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by the Borrower. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of the UCP or the ISP98, as applicable, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
“LIBOR” has the meaning assigned to such term in the definition of Eurodollar
Rate.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
Eurodollar Rate.
20
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Government Authority in
connection with the operation, ownership or transaction of insurance,
broker-dealer or investment advisory businesses or other regulated businesses.
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.
“Loan” or “Loans” means one or more of the loans made by the Lenders to the
Borrower pursuant to subsection 2.1A and shall include one or more Revolving
Loans, Swing Line Loans and Term Loans.
“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by the Borrower in favor of any Issuing Lender relating to, the Letters
of Credit) and all other agreements, instruments and certificates now or
hereafter executed and delivered by the Borrower to the Administrative Agent
and/or the Lenders in connection with the Obligations under this Agreement.
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.
“Material Adverse Effect” means a material adverse effect upon:
(a)(a) the business, operations, assets or financial condition of the Borrower
and its subsidiaries taken as a whole, except for matters arising prior to the
Closing Date solely from general factors relating to the industries in which the
Borrower and its subsidiaries are principally engaged and general economic
factors relating to the markets in which the Borrower and its subsidiaries are
principally engaged in business, which matters, in any such event, do not have a
disproportionate impact on the Borrower or any of its subsidiaries;
(b)(b) the Borrower’s ability to perform its obligations under the Loan
Documents; or
(c)(c) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or the Lenders thereunder.
“Material Subsidiary” means a US or Canadian Subsidiary of the Borrower
(including any newly formed or newly acquired subsidiary) which (a) is an
operating company and owns property, plant and equipment with an unconsolidated
book value in excess of $500,000,000 (determined as of the most recent fiscal
quarter end next preceding the date of determination for which financial
statements have been delivered pursuant to subsection 6.1(ii) or (iii) (the
“Reference Date”)) or (b) receives after the Closing Date a transfer from the
Borrower or a Material Subsidiary of property, plant and equipment with an
unconsolidated book value (determined as of the Reference Date”) in excess of
$100,000,000.
“Miski Mayo Project” means the investment of the Borrower and its Subsidiaries
in MVM Resources International B.V. and its Subsidiary Compania Minera Miski
Mayo S.R. L., a joint venture that owns a phosphate rock mine in the Bayovar
region of Peru, in which a Subsidiary of the Borrower has a 35% economic
interest as of the date of this Agreement.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
21
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Mosaic Indentures” means (i) the Indentures dated as of July 17, 1997 and
August 1, 1998, each between Mosaic Global Holdings Inc. (formerly known as IMC
Global Inc.) and The Bank of New York, as trustee, each as amended or
supplemented as of the date hereof; and (ii) the Indenture dated as of October
24, 2011 between The Mosaic Company and U.S. Bank National Association, as
trustee.
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“MWSPC Project” means the investment of the Borrower and its Subsidiaries in the
Ma’aden Wa’ad Al Shamal Phosphate Company, a joint venture with Saudi Arabian
Mining Company and Saudi Basic Industries Corporation to develop, own and
operate integrated phosphate production facilities in the Kingdom of Saudi
Arabia, in which a Subsidiary of the Borrower has a 25% equity interest as of
the date of this Agreement.
“New York Time” means New York City time.
“Non-Extending Lender” has the meaning assigned to that term in
subsection 2.12B.
“Notes” means one or more of the Revolving Notes, the Swing Line Note or the
Term Loan Notes or any combination thereof.
“Notice Date” has the meaning assigned to that term in subsection 2.12B.
“Notice of Borrowing” means a notice substantially in the form of Exhibit I.
“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II.
“Obligations” means all obligations of every nature of the Borrower from time to
time owed to the Administrative Agent, the Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Off-Balance Sheet Liability” of any Person means (a) any repurchase obligation
or liability of such Person with respect to Accounts or notes receivable sold by
such Person (including, without limitation, the amount of the outstanding
Receivables subject to Receivables Financings that would be required to
discharge all principal obligations to financing parties (or would not be
returned, directly or indirectly) to such Person or any subsidiary thereof if
all such Receivables were to be collected at such date and such Receivables
Financing were to be terminated at such date), (b) any liability under any
so-called “synthetic lease” arrangement or transaction entered into by such
Person and (c) any obligation arising with respect to any other transaction that
is the functional equivalent of debt but which does not constitute a liability
on the balance sheet of such Person (other than “Purchase Obligations” as
disclosed per the requirements of Section 303(a)(5) of Regulation S-K).
“Officer” means the president, the chief executive officer, a financial vice
president (other than divisional level), the chief financial officer, the
treasurer, a general partner (if an individual), the managing member (if an
individual) or other individual appointed by the Governing Body or the
22
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.
“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust, limited liability company, unlimited liability company or
other Person that has a Governing Body, means a certificate executed on behalf
of such Person by one or more Officers of such Person or one or more Officers of
a general partner or a managing member if such general partner or managing
member is a corporation, partnership, trust, limited liability company,
unlimited liability company or similar Person.
“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.
“Other Taxes” means all present or future stamp, court or documentary taxes or
any intangible, recording, filings or similar taxes or any other excise or
property taxes, charges, fees, expenses or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Acquisition” means an acquisition by the Borrower or any of its
Subsidiaries in a single transaction or series of related transactions, of (a)
all or substantially all of the assets or a majority of the outstanding
Securities entitled to vote in an election of members of the Governing Body of a
Person or (b) any division, line of business or other business unit of a Person
(such Person or such division, line of business or other business unit of such
Person being referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) the acquisition of which will
not cause a violation of subsection 7.10, so long as:
(a)(a) no Event of Default or Potential Event of Default shall then exist or
would exist after giving effect thereto and any Indebtedness incurred in
connection therewith;
(b)(b) the Borrower and its subsidiaries are in pro forma compliance with each
of the financial covenants set forth in subsection 7.6 as of the date of such
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith (provided, that if the total consideration (including,
without limitation, consideration payable in Capital Stock) to be paid is in
excess of $500,000,000, the Borrower shall also deliver historical financial
statements of the Target for each of the two fiscal years most recently ended
prior to the acquisition to the extent such historical financial statements are
in existence); and
23
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(c)(c) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the Governing Body and/or shareholders of the Borrower or such
Subsidiary, as applicable, and Target.
“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, and any such Lien relating to or imposed in connection with
any Environmental Claim which secures an obligation not incurred in the ordinary
course of business):
(a)(a) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
(b)(b) Liens of landlords, Liens of collecting banks under the UCC on items in
the course of collection, Liens and rights of set-off of banks, statutory and
common law Liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (i) for amounts not yet overdue by more than thirty
(30) days or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty (30) days) are being contested
in good faith by appropriate proceedings, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, and (2) no foreclosure, sale or similar
proceedings have been commenced with respect thereto if such Lien relates to a
material asset of the Borrower or any of its Subsidiaries;
(c)(c) pledges, deposits and other Liens made or incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
and other types of social security obligations, or to secure the performance of
statutory or regulatory obligations, performance bonds and completion,
guarantee, surety, similar bonds, and appeal bonds, letters of credit, bids,
leases, government contracts, trade contracts, and other similar obligations
(exclusive of obligations for the payment of borrowed money), so long as no
foreclosure, sale or similar proceedings have been commenced with respect
thereto;
(d)(d) any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;
(e)(e) licenses (with respect to Intellectual Property and other property),
leases or subleases granted to third parties not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
(f)(f) easements, zoning restrictions, rights-of-way, covenants and other
restrictions, encroachments, and other minor defects or irregularities in title
or other similar encumbrances, in each case which do not and will not interfere
in any material respect with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;
(g)(g) any (i) interest or title of a lessor or sublessor or lessee or sublessee
under any lease not prohibited by this Agreement, (ii) Lien or restriction that
the interest or title of such lessor or sublessor may be subject to, or (iii)
subordination of the interest of the lessee or sublessee under such lease to any
Lien or restriction referred to in the preceding clause (ii);
(h)(h) Liens arising from precautionary filings of UCC financing statements
relating solely to leases and other transactions not prohibited by this
Agreement;
24
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(i)(i) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation or
exportation of goods;
(j)(j) Liens arising with respect to repurchase agreements and reverse
repurchase agreements permitted under subsection 7.3;
(k)(k) Liens in favor of banks on items in collection (and the documents related
thereto) arising in the ordinary course of business of the Borrower and its
Subsidiaries under Article IV of the Uniform Commercial Code;
(l)(l) any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property; and
(m)(m) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries.
“Person” means and includes corporations, limited partnerships, general
partnerships, limited liability companies, unlimited liability companies,
limited liability partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations of a similar nature organized under the laws of
any jurisdiction, whether or not legal entities, and Government Authorities.
“Phosphate Rock Reserves” means the phosphate reserves of the Borrower and its
subsidiaries determined from time to time in accordance with the standards set
forth in Industry Guide 7 promulgated by the SEC (or any successor provision)
that are located within the State of Florida.
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.
“Prime Rate” means the rate that Wells Fargo publicly announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise) or arbitration.
“Property, Plant and Equipment” means, as applied to any Person, as of any date
of determination, its “property, plant and equipment,” as determined in
accordance with GAAP, and the value of Property, Plant and Equipment shall mean
its aggregate gross book value less depreciation and depletion.
“Pro Rata Share” means, with respect to any Lender, (a) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Revolving Lender or any Letters of
Credit issued or participations therein deemed purchased by any Revolving Lender
or any assignments of any Swing Line Loans deemed purchased by any Revolving
Lender, the percentage obtained by dividing (i) the Revolving Loan Exposure of
that Revolving Lender by (ii) the aggregate Revolving Loan Exposure of all
Revolving Lenders, (b) with respect to all payments, computations and other
matters relating to the Term Commitment or the Term Loans, a percentage equal
25
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



to a fraction the numerator of which is such Term Loan Lender’s Term Commitment
and the denominator of which is the aggregate Term Commitments; provided that,
if the Term Commitments have terminated or expired, the Pro Rata Share shall be
determined based upon such Term Loan Lender’s share of the aggregate outstanding
principal amount of Term Loans at that time, and (c) for all other purposes with
respect to each Lender, the percentage obtained by dividing (i) the Revolving
Loan Exposure and/or outstanding Term Loans of that Lender by (ii) the aggregate
Revolving Loan Exposure and outstanding Term Loans of all Lenders, in any such
case as the applicable percentage may be adjusted by assignments or increases
permitted pursuant to subsections 2.10 or 10.1. The initialAs of the First
Amendment Effective Date, the Pro Rata Share of each Lender for purposes of each
of clauses (a) and (bclause (a) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to that term in subsection 10.27.
“Receivable” means an Account owing to the Borrower or any subsidiary (before
its Transfer to a Receivables Subsidiary), whether now existing or hereafter
arising, together with all cash collections and other cash proceeds in respect
of such Account, including all yield, finance charges or other related amounts
accruing in respect thereof and all cash proceeds of Related Security with
respect to such Receivable.
“Receivables Financing” means financing arrangements (but excluding sales of
Receivables in the ordinary course of business) pursuant to which one or more of
the subsidiaries (or a combination thereof) realizes cash proceeds in respect of
Receivables and Related Security by selling, factoring or otherwise Transferring
such Receivables and Related Security to one or more (a) unaffiliated third
party financing sources pursuant to such financing arrangement or (b)
Receivables Subsidiaries.
“Receivables Subsidiary” means a Wholly-Owned Subsidiary of the Borrower that
does not engage in any activities other than participating in one or more
Receivables Financings and activities incidental thereto.
“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii)(b).
“Register” has the meaning assigned to that term in subsection 2.1D.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.
“Related Parties” means, with respect to any Person, such Person’s partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person.
“Related Security” means, with respect to any Receivable: (a) all of the
Borrower’s or the applicable Subsidiary’s right, title and interest in and to
any goods, the Transfer of which gave rise to such Receivable; (b) all security
pledged, assigned, hypothecated or granted to or held by the Borrower or the
applicable Subsidiary to secure such Receivable; (c) all guaranties,
endorsements and
26
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



indemnifications on, or of, such Receivable or any of the foregoing (other than
by the Borrower and any Subsidiary that is not a Receivables Subsidiary); (d)
all powers of attorney for the execution of any evidence of indebtedness or
security or other writing in connection therewith; (e) all books, records,
ledger cards and invoices related to such Receivable or any of the foregoing,
whether maintained electronically, in paper form or otherwise; (f) all evidences
of the filing of financing statements and other statements and the registration
of other instruments in connection therewith and amendments thereto, notices to
other creditors or secured parties, and certificates from filing or other
registration officers; (g) all credit information, reports and memoranda
relating thereto; (h) all other writings related thereto; and (i) all proceeds
of any of the foregoing.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
“Request for Issuance” means a request substantially in the form of Exhibit III.
“Requisite Lenders” means, at any date, any combination of Lenders holding more
than fifty percent (50%) of the sum of (a)(i) the aggregate amount of the
Revolving Loan CommitmentCommitments or (ii) if the Revolving Loan Commitment
hasCommitments have been terminated, the aggregate Revolving Loan Exposure, plus
(b)(i) the aggregate amount of the Term Commitment or (ii) if the Term
Commitment has been terminated, of the aggregate outstanding principal amount of
the Term Loans; provided that (A) the outstanding Term Loans and the Commitments
of, and the portion of the Total Utilization of Revolving Loan Commitments, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Requisite Lenders, (B) the Term
Commitments and the outstanding principal amount of the Term Loans shall be
excluded for purposes of making a determination of Requisite Lenders for
purposes of (I) extending the Revolving Loan Commitment Termination Date
pursuant to subsection 2.12 and (II) any consent to a waiver of the conditions
precedent to the Extensions of Credit under the Revolving Loan
FacilityCommitments, and (C) the Revolving Loan Commitments and the portion of
the Total Utilization of Revolving Loan Commitments, as applicable, shall be
excluded for purposes of making a determination of Requisite Lenders for
purposes of extending the Term Loan Maturity Date pursuant to subsection 2.12.
“Reserve Percentage” means, for any day, the percentage (expressed as a decimal
and rounded upwards, if necessary, to the next higher 1/100th of 1%) which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
27
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the
Borrower, now or hereafter outstanding, except a dividend or other distribution
payable solely in shares of Capital Stock to the holders of that class or an
increase in the liquidation value of shares of that class of Capital Stock, (b)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower now or hereafter outstanding, except to the extent that
consideration therefor is in the form of Capital Stock of the Borrower, and (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower now or hereafter outstanding, except to the extent that
consideration therefor is in the form of Capital Stock of the Borrower.
“Revolving Lender” means, at any time, any Lender that has a Revolving Loan
Commitment at such time or, if the Revolving Loan Commitments have been
terminated, any Lender that has any Revolving Loan Exposure.
“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to the Borrower pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Revolving Lenders in the aggregate.
“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.
“Revolving Loan Commitment Termination Date” means November 18, 20212022,
subject to the extension thereof pursuant to subsection 2.12; provided, however,
that the Revolving Loan Commitment Termination Date of any Revolving Lender that
is a Non-Extending Lender relative to any requested extension pursuant to
subsection 2.12 shall be the Revolving Loan Commitment Termination Date in
effect immediately prior to such extension for all purposes of this Agreement
(including without limitation subsection 2.1A(i)).
“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (a) prior to the termination of the Revolving Loan
Commitments, the amount of that Revolving Lender’s Revolving Loan Commitment,
and (b) after the termination of the Revolving Loan Commitments, the sum of (i)
the aggregate outstanding principal amount of the Revolving Loans of that
Revolving Lender plus (ii) in the event that Revolving Lender is an Issuing
Lender, the aggregate Letter of Credit Usage in respect of all Letters of Credit
issued by that Revolving Lender (in each case net of any participations
purchased by other Lenders in such Letters of Credit or in any unreimbursed
drawings thereunder) plus (iii) the aggregate amount of all participations
purchased by that Revolving Lender in any outstanding Letters of Credit or any
unreimbursed drawings under any Letters of Credit plus (iv) in the case of the
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any assignments thereof deemed purchased by other Revolving
Lenders) plus (v) the aggregate amount of all assignments deemed purchased by
that Revolving Lender in any outstanding Swing Line Loans.
“Revolving Loans” means the Loans made by the Revolving Lenders to the Borrower
pursuant to subsection 2.1A(i).
“Revolving Notes” means any promissory notes of the Borrower issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit IV.
28
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Financial Services LLC, and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Foreign Currency.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanction that broadly prohibits trade or
investment with that country, region or territory (including, as of the date
hereof, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned directly or indirectly 50% or more by
any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union or Her Majesty’s Treasury.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended from time to
time, and any successor statute.
“SEC” means the United States Securities and Exchange Commission.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
“Short-term Investments” means securities and similar other assets, not
classified as cash equivalents, which have ready marketability and are intended
to be liquidated, if necessary, within the next year or current operating cycle,
whichever is longer.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
29
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Solvent”, with respect to any Person, means that as of the date of
determination both (a)(i) the then fair value of the property of such Person as
a going concern is (A) greater than the total amount of liabilities (including
contingent liabilities) of such Person and (B) not less than the amount that
will be required to pay the probable liabilities on such Person’s then existing
debts as they become absolute and due considering all financing alternatives,
ordinary operating income and potential asset Transfers reasonably available to
such Person; (ii) such Person’s capital is not unreasonably small in relation to
its business or any undertaken transaction; and (iii) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and (b)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that would be required to be included as a
liability in respect of such contingent obligations on a consolidated balance
sheet of such Person and its subsidiaries as determined in accordance with GAAP.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, unlimited liability company, limited liability company,
partnership, association or other entity or Person the accounts of which would
be consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date. Unless the context otherwise requires, each reference to a
“subsidiary” herein shall be a reference to a subsidiary of the Borrower.
“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, unlimited liability company, association,
joint venture or other business entity of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
members of the Governing Body is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof. For purposes of the Loan Documents (other than
subsections 5.4, 5.6 and 5.11 and, with respect to the Person described in
clause (a), below, other than subsection 8.2), the term “Subsidiary” shall not
include (a) South Ft. Meade General Partner, LLC, a Delaware limited liability
company (“South Ft. Meade LLC”) or South Ft. Meade Partnership, L.P., a Delaware
limited partnership (“South Ft. Meade LP”) merely because an accounting
determination is made that the accounts of South Ft. Meade LLC or South Ft.
Meade LP, respectively, must be considered with those of the Borrower for
purpose of the Borrower’s consolidated financial statements, so long as South
Ft. Meade LLC or South Ft. Meade LP, respectively, continues not to be a
“Subsidiary” of the Borrower by reason of the definition of the term
“Subsidiary”; (b) any Brazil Landco; (c) Savage Marine, LLC, a Utah limited
liability company; (d) Gulf Marine Solutions, LLC, a Delaware limited liability
company; (e) any Florida Land Subsidiary or Brazil Transaction Subsidiary that
would otherwise be a Subsidiary as to which the Borrower has notified the
Administrative Agent that Borrower has designated that it not be treated as a
Subsidiary, provided that, in the case of such a designation of a (i) Florida
Land Subsidiary, the aggregate Investments in all Florida Land Subsidiaries so
designated made after the Closing Date shall be considered Investments made
pursuant to subsections 7.3(ix), (xii), (xv) or (xvi), as applicable, and (ii)
Brazil Transaction Subsidiary, the aggregate Investments in all Brazil
Transaction Subsidiaries so designated made after the Closing Date shall be
considered Investments made pursuant to subsections 7.3(xiii), (xv) or (xvi), as
applicable. Unless the context otherwise requires, each reference to a
“Subsidiary” herein shall be a reference to a Subsidiary of the Borrower.
“Supported QFC” has the meaning assigned to that term in subsection 10.27.
30
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Swap Contract” means any agreement governing or evidencing any rate swap, basis
swap, forward rate, commodity swap, interest rate option, forward foreign
exchange, spot foreign exchange, rate cap, rate floor, rate collar, currency
swap, cross-currency rate swap, currency option or any other similar transaction
(including any option to enter into any of the foregoing), including any master
agreement for any of the foregoing, together with all supplements thereto;
provided that no phantom stock, employee benefit or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Swap Contract with the Borrower or one of its Subsidiaries.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as the Swing Line Lender
hereunder.
“Swing Line Loan Commitment” means the commitment of the Swing Line Lender to
make Swing Line Loans to the Borrower pursuant to subsection 2.1A(ii) in an
aggregate outstanding principal amount not to exceed at any time $75,000,000 (as
reduced pursuant to subsection 2.1A(ii)(a)).
“Swing Line Loans” means the Loans made by the Swing Line Lender to the Borrower
pursuant to subsection 2.1A(ii).
“Swing Line Note” means any promissory note of the Borrower issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of the Swing Line Lender,
substantially in the form of Exhibit V.
“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.
“Term Commitment” means, with respect to each Term Loan Lender, that Term Loan
Lender’s commitment to make Term Loans pursuant to subsection 2.1A(iii).
“Term Commitment Amount” means, with respect to each Lender, the amount of the
Term Commitment set forth opposite that Lender’s name in Schedule 2.1 or on any
Assignment Agreement.
“Term Loan” means a loan by a Term Loan Lender to the Borrower pursuant to
subsection 2.1A(iii).
“Term Loan Amount” means the initial aggregate principal amount of the Term
Loans.
31
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



“Term Loan Lender” means, at any time, any Lender that has a Term Commitment or
a Term Loan.
“Term Loan Maturity Date” means November 18, 2021, subject to the extension
thereof pursuant to subsection 2.12; provided, however, that the Term Loan
Maturity Date of any Term Loan Lender that is a Non-Extending Lender relative to
any requested extension pursuant to subsection 2.12 shall be the Term Loan
Maturity Date in effect immediately prior to such extension for all purposes of
this Agreement (including without limitation subsection 2.4A(iv)).
“Term Loan Note” means any promissory note of the Borrower issued pursuant to
subsection 2.1E to evidence the Term Loans of any Term Loan Lender,
substantially in the form of Exhibit VI.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Interest” means, as to any Person, for any period, such Person’s
Consolidated Interest Expense plus capitalized interest with respect to the
acquisition or construction of Property, Plant and Equipment.
“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans plus (b) the aggregate principal amount of all outstanding Swing
Line Loans plus (c) the Letter of Credit Usage.
“Transfer” means any one or more transactions or series of related transactions
involving the direct or indirect sale, lease, sublease, license, sublicense,
conveyance, assignment, contribution, transfer or other disposition.
“Type” means, with respect to a Revolving Loan or Term Loan, its character as a
Base Rate Loan or a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“UCP” is defined in subsection 3.6.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for (a)
the principal of and interest on, and fees relating to, any Indebtedness and (b)
contingent reimbursement obligations in respect of amounts that
32
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



may be drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.
“United States” means the United States of America.
“US or Canadian Subsidiary” means any Subsidiary of the Borrower that is either
(a) organized or incorporated under the laws of the United States, any state
thereof or the District of Columbia or (b) organized or incorporated under the
laws of Canada or any province thereof.
“U.S. Special Resolution Regimes” has the meaning assigned to that term in
subsection 10.27.
“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
subsection 2.7B(iv)(c)(3).
“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned subsidiaries of
such Person, or (b) any partnership, limited liability company, unlimited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled (other than in the case of Foreign
Subsidiaries, director’s qualifying shares and/or other nominal amounts of
shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
Except as otherwise expressly provided in this Agreement, all accounting and
financial terms not otherwise defined herein shall have the meanings assigned to
them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to subsection
6.1 shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Calculations in connection with the definitions, covenants and
other provisions of this Agreement shall utilize GAAP as in effect on the date
of determination, applied in a manner consistent with that used in preparing the
financial statements referred to in subsection 5.3. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower, the Administrative Agent or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such
33
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



definition, ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein. Notwithstanding
the foregoing, for purposes of determining compliance herewith, (a) Indebtedness
of the Borrower and its Subsidiaries (other than Contingent Obligations) shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded and (b) all computations of amounts and ratios referred to herein
shall be made in a manner such that any obligations relating to a lease that, in
accordance with GAAP as in effect on the Closing Date, would be accounted for by
the Borrower as an operating lease shall be accounted for as obligations
relating to an operating lease and not as obligations relating to a capital
lease or finance lease, as contemplated upon the implementation of Accounting
Standards Update 2016-02, “Leases” (and shall not constitute Indebtedness or be
included in Consolidated Indebtedness hereunder).
1.3 Other Definitional Provisions and Rules of Construction.
A.Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, or as a noun or a verb, depending on the
reference.
B.References to “Exhibits,” “Schedules,” “Sections” and “subsections” shall be
to Exhibits, Schedules, Sections and subsections, respectively, of this
Agreement unless otherwise specifically provided. Section and subsection
headings in this Agreement, and the table of contents to this Agreement, are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
C.The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.
D.Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.
1.4 Exchange Rates; Currency Equivalents.
A.On each Computation Date, the Administrative Agent shall reasonably determine
the Exchange Rate as of such Computation Date. The Exchange Rate so determined
shall become effective on the first Business Day after such Computation Date and
shall remain effective through the next succeeding Computation Date. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an Issuing Lender, as applicable.
B.Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit denominated in a Foreign Currency, an amount,
such as a required minimum or
34
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest 100,000 of
such Foreign Currency units, with 50,000 of such unit being rounded upward), as
reasonably determined by the Administrative Agent or an Issuing Lender, as the
case may be.
C.For purposes of determinations of the Letter of Credit Foreign Currency
Sublimit, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the appropriate currency Exchange Rate.
1.5 Agreed Currencies.
A.The Borrower may from time to time request that a Letter of Credit be
denominated in a currency other than those specifically listed in the definition
of “Agreed Currency”; provided that such requested currency is an Eligible
Currency. Any such request shall be subject to the ability of the applicable
Issuing Lender to issue a Letter of Credit denominated in such currency.
B.Any such request shall be made to the Administrative Agent not later than
11:00 A.M. (New York Time) ten Business Days prior to the date of the desired
issuance (or such other time or date as may be agreed by the Administrative
Agent, in its sole discretion). The Administrative Agent shall promptly notify
the applicable Issuing Lender thereof. Such Issuing Lender shall notify the
Administrative Agent, not later than 11:00 A.M. (New York Time), five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of such Letter of Credit in such requested currency. Any failure
by such Issuing Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Issuing Lender to permit a Letter of Credit to be issued in such requested
currency. If the Administrative Agent and such Issuing Lender consent to issuing
a Letter of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Agreed Currency hereunder for purposes of any Letter of Credit. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this subsection 1.5, the Administrative Agent shall
promptly so notify the Borrower.
C.If, after the designation of any currency as an Agreed Currency (including any
Foreign Currency listed in the definition of “Agreed Currency”), (i) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (ii) such currency, in the reasonable determination of the
Administrative Agent, no longer qualifies as an “Eligible Currency” or (iii) in
the reasonable determination of the Administrative Agent, a Dollar Equivalent of
such currency is not readily calculable, the Administrative Agent shall promptly
notify the Lenders and the Borrower, and such currency shall no longer be an
Agreed Currency until such time as the Administrative Agent and the Lenders, as
provided herein, agree to reinstate such currency as an Agreed Currency.
1.6Change of Currency.
A.Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such
35
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such borrowing, at the end of the then current Interest Period.
B.Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
C.Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
other than the United States and any relevant market conventions or practices
relating to the change in currency.
1.7Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.
Section 2.AMOUNTS AND TERMS OF LOANS
2.1Loans; Making of Loans; the Register; Optional Notes.
A.Loans. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Borrower herein set forth, each
Revolving Lender hereby severally agrees to make Revolving Loans as described in
subsection 2.1A(i), the Swing Line Lender hereby agrees to make the Swing Line
Loans as described in subsection 2.1A(ii) and each Term Loan Lender hereby
severally agrees to make Term Loans as described in subsection 2.1A(iii).
(i) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to make revolving loans
(each such loan a “Revolving Loan”) to the Borrower in Dollars from time to time
during the period from the Closing Date to but excluding the Revolving Loan
Commitment Termination Date in an aggregate amount not exceeding its Pro Rata
Share of the aggregate amount of the Revolving Loan Commitments to be used in
accordance with the terms of this Agreement. The originalAs of the First
Amendment Effective Date, the amount of each Revolving Lender’s Revolving Loan
Commitment is set forth opposite its name on Schedule 2.1 and the original
Revolving Loan Commitment Amount is $2,000,000,000as of the First Amendment
Effective Date is $2,200,000,000; provided that the amount of the Revolving Loan
Commitment of each Revolving Lender shall be adjusted to give effect to any
assignment of such Revolving Loan Commitment pursuant to subsection 10.1B and
shall be reduced or increased from time to time by the amount of any reductions
or increases thereto made pursuant to subsections 2.4 or 2.10. Each Revolving
Lender’s Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and the Borrower hereby agrees that all Revolving Loans and all
other Obligations of the Borrower then
36
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



outstanding shall be paid in full on the Revolving Loan Commitment Termination
Date; provided, however, that Obligations in respect of the Term Loans shall be
paid as provided in subsections 2.4A(iv) and 2.2C. Amounts borrowed under this
subsection 2.1A(i) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.
Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.
(ii)Swing Line Loans.
(a)General Provisions. The Swing Line Lender hereby agrees, subject to the
limitations set forth in subsection 2.1A(ii)(e) and set forth below with respect
to the maximum amount of Swing Line Loans permitted to be outstanding from time
to time, to make a portion of the Revolving Loan Commitments available to the
Borrower from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date by making Swing Line
Loans to the Borrower in Dollars in an aggregate amount not exceeding the amount
of the Swing Line Loan Commitment to be used for the purposes identified in
subsection 2.5A, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Swing Line Lender’s outstanding Revolving Loans and the
Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in effect,
may exceed the Swing Line Lender’s Revolving Loan Commitment. The original
amount of the Swing Line Loan Commitment is $75,000,000; provided that any
reduction of the Revolving Loan Commitment Amount made pursuant to subsection
2.4 that reduces the Revolving Loan Commitment Amount to an amount less than the
then current amount of the Swing Line Loan Commitment shall result in an
automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of the Borrower, the Administrative Agent
or the Swing Line Lender. The Swing Line Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Swing Line Loans and all
other amounts owed hereunder with respect to the Swing Line Loans shall be paid
in full no later than that date.
(b)Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans that have not been voluntarily prepaid by the Borrower
pursuant to subsection 2.4A(i), the Swing Line Lender may, at any time in its
sole and absolute discretion but not less frequently than once every ten (10)
Business Days, deliver to the Administrative Agent (with a copy to the
Borrower), no later than 1:00 P.M. (New York Time) on the first Business Day in
advance of the proposed Funding Date, a notice requesting the Revolving Lenders
to make Revolving Loans that are Base Rate Loans on such Funding Date in an
amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given. The Borrower hereby
authorizes the giving of any such notice and the making of any such Revolving
Loans. Anything contained in this Agreement to the contrary notwithstanding, (1)
the proceeds of such Revolving Loans made by the Revolving Lenders other than
the Swing Line Lender shall be immediately delivered by the Administrative Agent
to the Swing Line Lender (and not to the Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
37
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the Swing Line Lender, and such portion of the Swing Line Loans
deemed to be so paid shall no longer be outstanding as Swing Line Loans and
shall no longer be due under the Swing Line Note, if any, of the Swing Line
Lender but shall instead constitute part of the Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of the Swing
Line Lender. If any portion of any such amount paid (or deemed to be paid) to
the Swing Line Lender should be recovered by or on behalf of the Borrower from
the Swing Line Lender in any bankruptcy proceeding, in any assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Revolving Lenders in the manner contemplated by
subsection 10.5.
(c)Swing Line Loan Assignments. On the Funding Date of each Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby agrees to, purchase an
assignment of such Swing Line Loan in an amount equal to its Pro Rata Share. If
for any reason (1) Revolving Loans are not made upon the request of the Swing
Line Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to the Swing Line Lender in respect of such
Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a time
when such Swing Line Loan is outstanding, upon notice from the Swing Line Lender
as provided below, each Revolving Lender shall fund the purchase of such
assignment in an amount equal to its Pro Rata Share (calculated, in the case of
the foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon. Upon one Business Day’s notice from the Swing Line
Lender, each Revolving Lender shall deliver to the Swing Line Lender such amount
in Same Day Funds at the Funding and Payment Office. In order to further
evidence such assignment (and without prejudice to the effectiveness of the
assignment provisions set forth above), each Revolving Lender agrees to enter
into an Assignment Agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to the Swing Line Lender. In the event any
Revolving Lender fails to make available to the Swing Line Lender any amount as
provided in this paragraph, the Swing Line Lender shall be entitled to recover
such amount on demand from such Revolving Lender together with interest thereon
at the rate customarily used by the Swing Line Lender for the correction of
errors among banks for three Business Days and thereafter at the Base Rate. In
the event the Swing Line Lender receives a payment of any amount with respect to
which other Revolving Lenders have funded the purchase of assignments as
provided in this paragraph, the Swing Line Lender shall promptly distribute to
each such other Revolving Lender its Pro Rata Share of such payment.
(d)Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(ii)(b) and each Revolving Lender’s obligation to purchase an assignment of
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever; (2) the occurrence
or continuation of an Event of Default or a Potential
38
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Event of Default; (3) any adverse change in the business, operations, assets or
financial condition of the Borrower or any of its Subsidiaries; (4) any breach
of this Agreement or any other Loan Document by any party thereto; or (5) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing; provided that such obligations of each Revolving Lender are
subject to the condition that (x) the Swing Line Lender believed in good faith
that all conditions under Section 4 to the making of the applicable Refunded
Swing Line Loans or other unpaid Swing Line Loans, as the case may be, were
satisfied at the time such Refunded Swing Line Loans or unpaid Swing Line Loans
were made or (y) the satisfaction of any such condition not satisfied had been
waived in accordance with subsection 10.6 prior to or at the time such Refunded
Swing Line Loans or other unpaid Swing Line Loans were made.
(e)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this subsection 2.1A(ii), the Swing Line Lender shall not be obligated to make
any Swing Line Loan at a time when any other Revolving Lender is a Defaulting
Lender, unless (i) the Pro Rata Share of each such non-Defaulting Lender is
reallocated in accordance with subsection 2.122.11C, or (ii) if a reallocation
described in the foregoing clause (i) cannot, or can only partially, be
effected, the Swing Line Lender has entered into arrangements (which may include
the delivery of cash collateral in accordance with the procedures set forth in
subsection 2.122.11D) with the Borrower or such Defaulting Lender which are
satisfactory to the Swing Line Lender to eliminate the Swing Line Lender’s risk
with respect to any such Defaulting Lender’s Pro Rata Share of such Swing Line
Loan.
(iii)Term Loans. Each Term Loan Lender agrees, severally but not jointly, on the
terms and subject to the conditions hereinafter set forth, to make a Term Loan
to the Borrower in Dollars on the Closing Date in a principal amount equal to
that Term Loan Lender’s Term Commitment Amount. The total amount of Term Loans
made hereunder on the Closing Date shall not exceed the Term Commitment Amount.
No amount of the Term Loans which are repaid or prepaid by the Borrower may be
reborrowed hereunder. If so requested by any Term Loan Lender, the obligation of
the Borrower to repay Term Loans made by that Term Loan Lender shall be
evidenced by a single promissory note of the Borrower (each, a “Term Note”)
payable to that Term Loan Lender, substantially in the form of Exhibit VI
hereto. The Term Loans shall bear interest on the unpaid principal amount
thereof from the date thereof until paid as set forth in subsection 2.2. The
Term Commitment of each Term Loan Lender will terminate on the Closing Date to
the extent of the amount of the Term Loan made by it on such date pursuant to
this subsection.
B.Borrowing Mechanics. Revolving Loans and Term Loans made on any Funding Date
(other than Revolving Loans made pursuant to a request by the Swing Line Lender
pursuant to subsection 2.1A(ii) or Revolving Loans made pursuant to subsection
3.3B) (A) that are Base Rate Loans shall be in an aggregate minimum amount of
$5,000,000 and multiples of $1,000,000 in excess of that amount and (B) that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
multiples of $1,000,000 in excess of that amount. Swing Line Loans made on any
Funding Date shall be in an aggregate minimum amount of $500,000 and multiples
of $100,000 in excess of that amount. Whenever the Borrower desires that the
Lenders make Revolving Loans or Term Loans to it, it shall deliver to the
Administrative Agent a Notice of Borrowing duly executed by an Officer of the
Borrower (or a designee thereof previously identified in writing by an Officer
of the Borrower) no later than (i) 1:00 P.M. (New York Time) at least three
Business Days in advance of the proposed Funding Date (in the case of a
39
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Eurodollar Rate Loan) and (ii) 1:00 P.M. (New York Time) on the Business Day
prior to the proposed Funding Date (in the case of a Base Rate Loan). Whenever
the Borrower desires that the Swing Line Lender make a Swing Line Loan to it, it
shall deliver to the Administrative Agent a Notice of Borrowing duly executed by
an Officer of the Borrower (or a designee thereof previously identified in
writing by an Officer of the Borrower) no later than 1:00 P.M. (New York Time)
on the proposed Funding Date. Revolving Loans may be continued as or converted
into Base Rate Loans and Eurodollar Rate Loans in the manner and to the extent
provided in subsection 2.2D. In lieu of delivering a Notice of Borrowing, the
Borrower may give the Administrative Agent telephonic notice by the required
time of any proposed borrowing under this subsection 2.1B; provided that such
notice shall be promptly confirmed in writing by delivery of a Notice of
Borrowing to the Administrative Agent duly executed by an Officer of the
Borrower (or a designee thereof previously identified in writing by an Officer
of the Borrower) on or before the applicable Funding Date.
Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of the Borrower or for otherwise
acting in good faith under this subsection 2.1B or under subsection 2.2D, and
upon funding of Loans by the Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice, the Borrower shall have effected Loans
or a conversion or continuation, as the case may be, hereunder.
The Borrower shall notify the Administrative Agent prior to the funding of any
Loans in the event that an event has occurred and is continuing or would result
from the consummation of the borrowing that would constitute an Event of Default
or a Potential Event of Default, and the acceptance by the Borrower of the
proceeds of any Loans shall constitute a re-certification by the Borrower, as of
the applicable Funding Date, as to the matters to which the Borrower is required
to certify in the applicable Notice of Borrowing.
Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.
C.Disbursement of Funds. All Revolving Loans and Term Loans shall be made by the
Lenders simultaneously and proportionately to their respective applicable Pro
Rata Shares, it being understood that neither the Administrative Agent nor any
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Revolving Loan or Term Loan requested hereunder
nor shall the amount of the Commitment of any Lender to make the particular Type
of Loan requested be increased or decreased as a result of a default by any
other Lender in that other Lender’s obligation to make a Revolving Loan or Term
Loan requested hereunder. Promptly after receipt by the Administrative Agent of
a Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu
thereof), the Administrative Agent shall notify each Lender for that Type of
Loan or the Swing Line Lender, as the case may be, of the proposed borrowing.
Each Lender (other than the Swing Line Lender) shall make the amount of its
Revolving Loans or Term Loans available to the Administrative Agent in Same Day
Funds in Dollars requested by the Borrower not later than 1:00 P.M. (New York
Time) on the applicable Funding Date, and the Swing
40
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Line Lender shall make the amount of its Swing Line Loan available to the
Administrative Agent in Same Day Funds in Dollars not later than 2:00 P.M. (New
York Time) on the applicable Funding Date, in each case at the Funding and
Payment Office.
Except as provided in subsection 2.1A(ii) and subsection 3.3B with respect to
Revolving Loans used to repay Refunded Swing Line Loans or to reimburse any
Issuing Lender for the amount of a drawing under a Letter of Credit issued by
it, upon satisfaction or waiver of the conditions precedent specified in
subsections 4.1 and 4.2, the Administrative Agent shall make the proceeds of
such Revolving Loans and Swing Line Loans advanced to it as set forth above
available to the Borrower not later than 3:00 P.M. (New York Time) on the
applicable Funding Date by causing the proceeds of all such Revolving Loans and
Swing Line Loans, as the case may be, received by the Administrative Agent from
the Lenders to be credited to the account of the Borrower at the Funding and
Payment Office.
Unless the Administrative Agent shall have been notified by any Lender prior to
a Funding Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Revolving Loan or Term Loan
requested on such Funding Date in Dollars (of which the Administrative Agent
will endeavor to provide prompt notice to the Borrower), the Administrative
Agent may assume that such Lender has made the amount of such Lender’s Revolving
Loan or Term Loan available to the Administrative Agent on such Funding Date in
Dollars and the Administrative Agent may, in its sole discretion, but shall not
be obligated to, make available to the Borrower an amount corresponding to such
Lender’s Revolving Loan or Term Loan on such Funding Date, notwithstanding that
the Administrative Agent has not yet received such Lender’s Revolving Loan or
Term Loan requested on such Funding Date. If the Administrative Agent does so
make a Revolving Loan or Term Loan to the Borrower on behalf of such Lender
without having received the amount of such Revolving Loan or Term Loan from such
Lender by the time herein required, the Administrative Agent shall be entitled
to recover such corresponding amount in Dollars on demand from such Lender
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount in Dollars forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent in Dollars together with interest thereon, for each day from such Funding
Date until the date such amount is paid to the Administrative Agent, at the rate
payable under this Agreement for Base Rate Loans. Nothing in this subsection
2.1C shall be deemed to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
D.The Register. The Administrative Agent, acting for these purposes solely as an
agent of the Borrower (it being acknowledged that the Administrative Agent, in
such capacity, and its officers, directors, employees, agent and affiliates
shall constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by the Borrower and by each Lender, but only as to
information regarding the Loans made by such Lender, upon reasonable prior
notice at reasonable times) at its address referred to in Schedule 10.8 a
register for the recordation of, and shall record, the names and addresses of
the Lenders and the respective amounts of the Revolving Loan Commitment, Swing
Line Loan Commitment, Revolving Loans, Swing Line Loans and Term Loans of each
Lender (including principal and stated interest therein) from time to time (the
“Register”). The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof; all amounts owed with respect to any Commitment or Loan, absent
manifest error, shall be owed
41
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



to the Lender listed in the Register as the owner thereof; and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on the
Borrower, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.
E.Optional Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two Business Days
prior to the Closing Date or at any time thereafter, the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to subsection
10.1) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a promissory note or
promissory notes to evidence such Lender’s Revolving Loans, Swing Line Loans or
Term Loans, substantially in the form of Exhibit IV, Exhibit V or Exhibit VI,
respectively, with appropriate insertions.
2.2Interest on the Loans.
A.Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan and Term Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or the Eurodollar
Rate. Subject to the provisions of subsection 2.7, each Swing Line Loan shall
bear interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate. The applicable basis for determining the rate of
interest with respect to any Revolving Loan or Term Loan shall be selected by
the Borrower initially at the time a Notice of Borrowing is given with respect
to such Loan pursuant to subsection 2.1B, and the basis for determining the
interest rate with respect to any Loan may be changed from time to time pursuant
to subsection 2.2D. If on any day a Revolving Loan or Term Loan is outstanding
with respect to which notice has not been delivered to the Administrative Agent
in accordance with the terms of this Agreement specifying the applicable basis
for determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Base Rate.
(i)Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans and Term Loans shall bear interest through maturity as follows:
(a)if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin; or
(b)if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin.
(ii)Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing Line
Loans shall bear interest through maturity at the Base Rate plus the Base Rate
Margin.
B.Interest Periods. In connection with each Eurodollar Rate Loan, the Borrower
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Revolving Loan or
42
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Term Loan, which Interest Period shall be, at the Borrower’s option, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months (or, if consented to by all Lenders, twelve months) thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be; provided that:
(i)the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;
(ii)in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
(iii)if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (v) of this
subsection 2.2B, end on the last Business Day of a calendar month;
(v)no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;
(vi)no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Term Loan Maturity Date;
(vii)there shall be no more than ten (10) Interest Periods outstanding at any
time; and
(viii)in the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, the Borrower shall be deemed to have selected an
Interest Period of one month.
C.Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4A(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).
D.Conversion or Continuation. Subject to the provisions of subsection 2.6, the
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Revolving Loans or Term Loans equal to $5,000,000 and multiples of
$1,000,000 in excess of that amount from Eurodollar Rate Loans to Base Rate
Loans (and vice versa) or (ii) upon the expiration of any Interest Period
applicable to
43
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



a Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and multiples of $1,000,000 in excess of that amount as a Eurodollar
Rate Loan; provided, however, that a Eurodollar Rate Loan may only be converted
into a Base Rate Loan on the expiration date of an Interest Period applicable
thereto unless the Borrower shall pay compensation to the Lenders in connection
therewith pursuant to subsection 2.6D as if such conversion were a prepayment of
such Eurodollar Rate Loan on such date.
The Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent duly executed by an Officer of the Borrower (or a designee
thereof previously identified in writing by an Officer of the Borrower) no later
than 1:00 P.M. (New York Time) (i) at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Loan), and
(ii) at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). In lieu of delivering a Notice of
Conversion/Continuation, the Borrower may give the Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to the Administrative Agent on or before the proposed
conversion/continuation date. The Administrative Agent shall notify each Lender
of any Loan subject to a Notice of Conversion/Continuation.
E.Default Rate. (a) Immediately upon the occurrence and during the continuation
of any Event of Default under subsection 8.1, 8.6 or 8.7, or (ii) at the
election of the Requisite Lenders, upon the occurrence and during the
continuation of any other Event of Default, the outstanding principal amount of
all Loans and, to the extent permitted by applicable law, any interest payments
thereon not paid when due and any fees and other amounts then due and payable
hereunder, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand by the Administrative Agent at a rate that is 2% per annum
in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable under this Agreement for Base Rate Loans); provided that, in
the case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this subsection 2.2E is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender.
F.Computation of Interest. Interest on the Loans shall be computed on the basis
of a 365-day year (or a 366-day year in case of a leap year) with respect to
Base Rate Loans bearing interest based on the Prime Rate and otherwise a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
44
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



G.Maximum Rate. Notwithstanding the foregoing provisions of this subsection 2.2,
in no event shall the rate of interest payable by the Borrower with respect to
any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.
2.3Fees.
A.Commitment Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender (other than any Defaulting Lender) in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Margin times the average daily unused amount of the Revolving Loan Commitment
Amount (calculated without giving effect to any outstanding Swing Line Loans) of
the Revolving Lenders (other than the Defaulting Lenders, if any). The
commitment fee shall accrue at all times from the Closing Date to the Revolving
Loan Commitment Termination Date, including at any time during which one or more
of the conditions in subsection 4.2 is not met, computed on the basis of a
360-day year for the actual number of days elapsed, and shall be due and payable
in arrears on and to (but excluding) the last Business Day of each March, June,
September and December of each year and on the Revolving Loan Commitment
Termination Date. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Margin during any quarter, the
average daily unused amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.
B.Other Fees. The Borrower agrees to pay to the Administrative Agent such fees
in the amounts and at the times separately agreed upon between the Borrower and
the Administrative Agent.
2.4Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments.
A.Prepayments and Reductions in Revolving Loan Commitment Amount.
(i)Voluntary Prepayments. The Borrower may, upon the Borrower’s written or
telephonic notice to the Administrative Agent no later than 1:00 P.M. (New York
Time) on the date of prepayment, which notice, if telephonic, shall be promptly
confirmed in writing, at any time and from time to time prepay, without premium
or penalty, any Swing Line Loan on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. The Borrower may, upon the Borrower’s written or telephonic notice
(which notice, if telephonic, shall be promptly confirmed in writing) to the
Administrative Agent (who will promptly notify each Lender whose Loans are to be
prepaid of such prepayment) (A) no later than 10:00 A.M. (New York Time) on the
date of prepayment in the case of Base Rate Loans and (B) no later than 1:00
P.M. (New York Time) at least three Business Days’ prior to the date of
prepayment in the case of Eurodollar Rate Loans, prepay, at any time and from
time to time prepay, without premium or penalty, any Revolving Loans or Term
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and multiples of $1,000,000 in excess of that amount. Notice of
prepayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4A(v) and, in the case of Eurodollar Rate Loans, shall be
subject to subsection 2.6D.
45
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(ii)Voluntary Reductions of Revolving Loan Commitments. The Borrower may, upon
not less than three Business Days’ prior written or telephonic notice confirmed
by the Borrower in writing to the Administrative Agent, or upon such lesser
number of days’ prior written or telephonic notice, as determined by the
Administrative Agent in its sole discretion, at any time and from time to time,
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitment Amount in an amount up to the amount by which the
Revolving Loan Commitment Amount exceeds the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction; provided that
any such partial reduction of the Revolving Loan Commitment Amount shall be in
an aggregate minimum amount of $5,000,000 and multiples of $1,000,000 in excess
of that amount. The Borrower’s notice to the Administrative Agent (who will
promptly notify each Revolving Lender of such notice) shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction shall be effective
on the date specified in the Borrower’s notice and shall reduce the amount of
the Revolving Loan Commitment of each Revolving Lender proportionately to its
Pro Rata Share. Any such voluntary reduction of the Revolving Loan Commitment
Amount shall be applied as specified in subsection 2.4A(v).
(iii)Mandatory Prepayments Due to Reductions of Revolving Loan Commitment Amount
and Currency Fluctuations.
(a)If at any time for any reason (other than fluctuations in currency exchange
rates) the Total Utilization of Revolving Loan Commitments exceeds the Revolving
Loan Commitment Amount then in effect, the Borrower shall promptly prepay first
the Swing Line Loans and second the Revolving Loans (and, after prepaying all
Loans, cash collateralize any outstanding Letters of Credit by depositing the
requisite amount, determined after giving credit to existing cash collateral
deposits with the Issuing Lenders, with the applicable Issuing Lender) to the
extent necessary so that the Total Utilization of Revolving Loan Commitments
shall cease to exceed the Revolving Loan Commitment Amount then in effect. At
such time as no Event of Default has occurred and is continuing, to the extent
any cash collateral previously provided pursuant to this section (1) has not
been applied to any Obligations and (2) is no longer required to cause the Total
Utilization of Revolving Loan Commitments (less the aggregate amount of
remaining cash collateral) to be equal to or less than the Revolving Loan
Commitment Amount, such cash collateral shall be released to the Borrower.
(b)If on any Computation Date, the Administrative Agent determines that the
Total Utilization of Revolving Loan Commitments exceeds 105% of the Revolving
Loan Commitment Amount then in effect due to a change in applicable rates of
exchange between Dollars and any applicable currency, then (1) the
Administrative Agent shall promptly notify the Borrower and (2) the Borrower
shall promptly prepay first the Swing Line Loans and second the Revolving Loans
(and, after prepaying all Loans, cash collateralize any outstanding Letters of
Credit by depositing the requisite amount determined after giving credit to
existing cash collateral deposits with the Issuing Lenders, with the applicable
Issuing Lender) in an amount so that the Total Utilization of Revolving Loan
Commitments shall cease to exceed the Revolving Loan Commitment Amount then in
effect. At such time as no Event of Default has occurred and is continuing, to
the extent any cash collateral previously provided pursuant to this section (1)
has not been applied to any Obligations and (2) is no longer required to cause
the
46
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Total Utilization of Revolving Loan Commitments (less the aggregate amount of
remaining cash collateral) to be equal to or less than the Revolving Loan
Commitment Amount, such cash collateral shall be released to the Borrower.
(c)If on any Computation Date, the Administrative Agent determines that the
aggregate outstanding undrawn amount of Letters of Credit exceeds 105% of the
Letter of Credit Sublimit due to a change in applicable rates of exchange
between Dollars and any applicable currency, then (1) the Administrative Agent
shall promptly notify the Borrower and (2) the Borrower shall promptly cash
collateralize such Letters of Credit in an amount so that the aggregate
outstanding principal amount of Letters of Credit (less the aggregate amount of
cash collateral for Letters of Credit on deposit with Issuing Lenders) is equal
to or less than the Letter of Credit Sublimit. At such time as no Event of
Default has occurred and is continuing, to the extent any cash collateral
previously provided pursuant to this section (1) has not been applied to any
Obligations and (2) is no longer required to cause the aggregate outstanding
undrawn amount of Letters of Credit to be equal to or less than the Letter of
Credit Sublimit, such cash collateral shall be released to the Borrower.
(iv)Repayment of Term Loans. The Borrower shall repay the principal amount of
the Term Loans on each annual anniversary of the Closing Date in an aggregate
amount equal to (i) 5.0% of the Term Loan Amount for the first annual
anniversary, (ii) 5.0% of the Term Loan Amount for the second annual
anniversary, (iii) 7.5% of the Term Loan Amount for the third annual anniversary
and (iv) 10.0% of the Term Loan Amount for the fourth annual anniversary. The
Borrower shall pay the entire remaining unpaid principal amount of the Term
Loans on the Term Loan Maturity Date.
(v)Application of Prepayments.
a.Application of Voluntary Prepayments. Any voluntary prepayments pursuant to
subsection 2.4A(i) shall be applied as specified by the Borrower in the
applicable notice of prepayment; provided that in the event the Borrower fails
to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied first to repay outstanding Swing Line Loans to the
full extent thereof, second to repay outstanding Revolving Loans to the full
extent thereof and third to repay outstanding Term Loans in inverse order of
maturity.
b.Application of Mandatory Prepayments. Any mandatory reduction of the Revolving
Loan Commitment Amount pursuant to this subsection 2.4A shall be in proportion
to each Revolving Lender’s Pro Rata Share.
c.Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
Considering Revolving Loans or Term Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to subsection 2.6D.
B.General Provisions Regarding Payments.
47
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(i)Manner and Time of Payment. Except as otherwise expressly provided herein,
all payments by the Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in Same Day Funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 1:00 P.M. (New York Time) on the date due at
the Funding and Payment Office for the account of Lenders; funds received by the
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Borrower on the next succeeding Business Day. Except as
otherwise expressly provided in subsection 3.3B, all payments by the Borrower
hereunder with respect to Obligations in respect of Letters of Credit
denominated in a Foreign Currency shall be made to the Administrative Agent, as
set forth above, in Dollars in the Dollar Equivalent of the Foreign Currency
payment amount and in Same Day Funds.
(ii)Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and, except as provided in
subsection 2.2C, all such payments shall be applied to the payment of interest
before application to principal.
(iii)Apportionment of Payments. Aggregate payments of principal and interest
shall be apportioned among all outstanding Loans to which such payments relate,
in each case proportionately to Lenders’ respective applicable Pro Rata Shares.
The Administrative Agent shall promptly distribute to each Lender, at the
account specified in the payment instructions delivered to the Administrative
Agent by such Lender, its applicable Pro Rata Share of all such payments
received by the Administrative Agent and fees of such Lender, if any, when
received by the Administrative Agent pursuant to subsections 2.3 and 3.2.
Notwithstanding the foregoing provisions of this subsection 2.4B(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its applicable Pro Rata Share
of any Eurodollar Rate Loans, the Administrative Agent shall give effect thereto
in apportioning interest payments received thereafter.
(iv)Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.
(v)Defaulting Lenders. Notwithstanding the foregoing clause (i), if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with subsection 2.122.11B.
C.Payments after Event of Default. Upon the occurrence and during the
continuation of an Event of Default, if requested by Requisite Lenders, or upon
acceleration of the Obligations pursuant to Section 8, all payments received by
the Administrative Agent, whether from the Borrower or otherwise shall be
applied in full or in part by the Administrative Agent, in each case in the
following order of priority:
(i)to the payment of all costs and expenses of collection or other realization,
all other expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3B), reimbursement and
48
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



indemnification under any Loan Document and all advances made by the
Administrative Agent thereunder for the account of the Borrower, and to the
payment of all costs and expenses paid or incurred by the Administrative Agent
in connection with the Loan Documents, all in accordance with subsections 9.4,
10.2 and 10.3 and the other terms of this Agreement and the Loan Documents;
(ii)thereafter, to the payment of all other Obligations, in each case, for the
ratable benefit of the holders thereof; and
(iii)thereafter, to the payment to or upon the order of the Borrower or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
2.5Use of Proceeds.
A.Loans. The proceeds of any Loans or other extensions of credit hereunder (a)
may be applied by the Borrower for working capital or any other general
corporate purposes, including share repurchases, refinancing of existing
indebtedness (including the Existing Credit Agreement and the Existing Term Loan
Credit Agreement) and acquisitions permitted hereby and (b) shall not be
utilized in a manner inconsistent with subsection 5.14.
B.Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Borrower or any of their Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.
2.6Special Provisions Governing Loans based on the Eurodollar Rate.
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or Base
Rate Loans as to which the interest rate is determined by reference to the
Eurodollar Rate as to the matters covered:
A.Determination of Applicable Interest Rate. On each Interest Rate Determination
Date, the Administrative Agent shall determine in accordance with the terms of
this Agreement (which determination shall, absent manifest error, be conclusive
and binding upon all parties) the Eurodollar Rate that shall apply to the Loans
for which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each applicable Lender.
B.Inability to Determine Applicable Interest Rate. IfUnless and until a
Benchmark Replacement is implemented in accordance with subsection 2.6H, if with
respect to any Interest Period:
(i)the Administrative Agent determines that, or the Requisite Lenders determine
and advise the Administrative Agent that, deposits in Dollars (in the applicable
amounts) are not being offered in the London interbank eurodollar market for
such Interest Period; or
(ii)the Administrative Agent otherwise determines, or the Requisite Lenders
determine and advise the Administrative Agent (which determination shall be
binding and
49
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



conclusive on all parties), that by reason of circumstances affecting the London
interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate; or
(iii)the Administrative Agent determines, or the Requisite Lenders determine and
advise the Administrative Agent, that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to the
Lenders of maintaining or funding a Eurodollar Rate Loan or a Base Rate Loan as
to which the interest rate is determined by reference to the Eurodollar Rate for
such Interest Period, or that the making or funding of Eurodollar Rate Loan or a
Base Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate has become impracticable as a result of an event occurring after
the date of this Agreement which in the opinion of such Lenders materially
affects such Loans;
then the Administrative Agent shall promptly notify the affected parties and (A)
in the event of any occurrence described in the foregoing clause (i) the
Borrower shall enter into good faith negotiations with each affected Lender in
order to determine an alternate method to determine the Eurodollar Rate for such
Lender, and during the pendency of such negotiations with any Lender, such
Lender shall be under no obligation to make any new Eurodollar Rate Loan or a
Base Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate, and (B) in the event of any occurrence described in the
foregoing clauses (ii) or (iii), for so long as such circumstances shall
continue, no Lender shall be under any obligation to make any new Eurodollar
Rate Loan or a Base Rate Loan as to which the interest rate is determined by
reference to the Eurodollar Rate.
C.Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans or Base Rate Loans as
to which the interest rate is determined by reference to the Eurodollar Rate (i)
has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful) or (ii) has become impracticable, or would cause such Lender
material hardship, as a result of contingencies occurring after the date of this
Agreement which materially and adversely affect the interbank Eurodollar market
or the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination. The Administrative Agent shall
promptly notify each other Lender of the receipt of such notice. Thereafter (a)
the obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined by reference to the Eurodollar Rate shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan or Base
Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate then being requested by the Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Loan as (or convert such Loan to, as the case may be) a Base Rate Loan as
to which the interest rate is not determined by reference to the Eurodollar
Rate, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined by reference to the Eurodollar Rate (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (d)
the Affected Loans shall automatically convert into Base Rate Loans as to which
the interest rate is not determined by
50
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



reference to the Eurodollar Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan or Base Rate Loan as
to which the interest rate is determined by reference to the Eurodollar Rate
then being requested by the Borrower pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, the Borrower shall have the option, subject
to the provisions of subsection 2.6D, to rescind such Notice of Borrowing or
Notice of Conversion/Continuation as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above. The Administrative Agent shall promptly notify
each other Lender of the receipt of such notice. Except as provided in the
immediately preceding sentence, nothing in this subsection 2.6C shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans or Base Rate Loans as to which
the interest rate is determined by reference to the Eurodollar Rate in
accordance with the terms of this Agreement.
D.Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon prompt written request by that
Lender pursuant to subsection 2.8A, for all reasonable losses, expenses and
liabilities (including any interest paid by that Lender to lenders of funds
borrowed by it to make or carry its applicable Loans and any loss, expense or
liability sustained by that Lender in connection with the liquidation or
reemployment of such funds) which that Lender may sustain: (i) if for any
reason (other than a default by that Lender) a borrowing of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request therefor, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request therefor, (ii) if any prepayment
or other principal payment or any conversion of any of its Eurodollar Rate Loans
(including any prepayment or conversion occasioned by the circumstances
described in subsection 2.6C or the first paragraph following subsection 8.12)
occurs on a date prior to the last day of an Interest Period applicable to that
Loan, (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower, or (iv) as a
consequence of any other default by the Borrower in the repayment of its
Eurodollar Rate Loans on a date prior to the last day of the Interest Period
therefor. Breakage cost loss shall consist of an amount equal to the excess, if
a positive number, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Rate Loans provided for herein (excluding, however, the
Eurodollar Rate Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. Notwithstanding
the foregoing, no compensation will be payable to any Lender with respect to the
repayment of the term loan issued under the Existing Term Loan Credit Agreement
contemplated by subsection 4.1G hereof.
E.Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender to the extent that it is necessary or
useful to facilitate the transactions contemplated by this Agreement, so long as
such action does not, by itself, upon the taking of such action, knowingly cause
the Borrower to incur any Obligation under subsection 2.7.
51
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



F.Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Eurodollar Rate in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.
G.Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) the Borrower may not elect to have a
Loan be made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by the Borrower.
H.Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. (New York Time) on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Requisite Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Requisite Lenders
have delivered to the Administrative Agent written notice that such Requisite
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this subsection 2.6H will occur prior to the applicable
Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (a) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (b) the
implementation of any Benchmark Replacement, (c) the effectiveness of any
Benchmark Replacement Conforming Changes, and (d) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
subsection 2.6H, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party
52
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



hereto, except, in each case, as expressly required pursuant to this subsection
2.6H, including without limitation as provided in the definitions of “Benchmark
Replacement” and “Benchmark Replacement Adjustment”.
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Rate Loan of, conversion to or continuation of
Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the Eurodollar Rate will not be used in any
determination of the Base Rate.
2.7Increased Costs; Taxes; Capital Adequacy.
A.Compensation for Increased Costs. Subject to the provisions of subsection 2.7B
(which shall be controlling with respect to the matters covered thereby), in the
event that any Lender (including any Issuing Lender) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law:
(i)subjects such Lender to any Taxes on its Loans, loan principal, Letters of
Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (except for the imposition of, or
any change in the rate of, any Excluded Tax payable by such Lender);
(ii)imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or
(iii)imposes any other condition, cost or expense (other than with respect to
Taxes) on or affecting such Lender or its obligations hereunder or the interbank
Eurodollar market;
and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, continuing, converting to or maintaining its Loans or
Commitments or agreeing to issue, issuing or maintaining any Letter of Credit or
agreeing to purchase, purchasing or maintaining any participation therein or to
reduce any amount received or receivable by such Lender with respect thereto;
then, in any such case, the Borrower shall pay to such Lender, within ten (10)
Business Days after receipt of the statement referred to in subsection 2.8A,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion may reasonably determine) as may be necessary to compensate such
Lender on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder. The Borrower shall not be required to
compensate a Lender pursuant to this subsection 2.7A for any increased cost or
reduction in respect of a period occurring more than 180 days prior to the date
on which such Lender notifies the Borrower of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such increased cost or reduction is retroactive, no such 180 day
time limitation shall apply to such period of retroactivity, so long as such
Lender requests compensation within
53
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



180 days from the date on which the applicable Government Authority informed
such Lender of such Change in Law.
B.Taxes.
(i)Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of the Borrower under this Agreement and the other Loan Documents
shall be made free and clear of, and without any deduction or withholding on
account of, any Indemnified Taxes or Other Taxes.
(ii)Grossing-up of Payments. If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by (or on account of) the Borrower to the Administrative Agent or any
Lender under any of the Loan Documents:
(a)the Borrower shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;
(b)the Borrower shall timely pay any such Tax to the relevant Government
Authority when such Tax is due, in accordance with applicable law;
(c)unless such Tax is an Excluded Tax, the sum payable by the Borrower shall be
increased to the extent necessary to ensure that, after making the required
deductions (including deductions applicable to additional sums payable under
this subsection 2.7B(ii)), the Administrative Agent or such Lender, as the case
may be, receives on the due date a net sum equal to the sum it would have
received had no such deduction been required or made; and
(d)as soon as practical after the due date of payment of any Tax which it is
required by clause (b) above to pay, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of an official receipt or
other document reasonably satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.
(iii)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after the date the
Administrative Agent or such Lender (as the case may be) makes written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
for the full amount of any Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this subsection 2.7B(iii)) paid by
(or required to be withheld or deducted on payments to) the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(iv)Tax Status of Lenders. Unless not legally entitled to do so:
54
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(a)any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such forms or other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to United States backup withholding or information reporting
requirements;
(b)any Foreign Lender that is entitled to an exemption from or reduction of any
Tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter, as may be necessary in the determination of the Borrower or
the Administrative Agent, each in the reasonable exercise of its discretion),
such properly completed and duly executed forms or other documentation
prescribed by applicable law as will permit such payments to be made without
United States withholding or at a reduced rate of withholding;
(c)without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of the Borrower or the
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:
(1)properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN-E (or equivalent) claiming eligibility for benefits of an income tax
treaty to which the United States is a party, or
(2)properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI, or
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the Internal Revenue Code, (A) a
duly executed certificate in substantially the form of Exhibit IX to the effect
that such Foreign Lender is not (i) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (ii) a ten-percentten percent
shareholder (within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code) of the Borrower or (iii) a controlled foreign corporation described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (B) properly completed and duly executed copies of Internal
Revenue Service Form W-8BEN-E,
(4)properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,
in each case together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made, if any;
55
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(d)without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to the Administrative Agent and the Borrower (in such number of
copies as shall be requested by the recipient), on or prior to the date such
Foreign Lender becomes a Lender, or on such later date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and from time to time thereafter, as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion):
(1)duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (c) of subsection
2.7B(iv), to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and may be entitled to an
exemption from or a reduction of the applicable Tax, and
(2)duly executed and properly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;
(e)without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Lender that is a
“United States person” (within the meaning of Section 7701(a)(30) of the
Internal Revenue Code), shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax; and
(f)without limiting the generality of the foregoing, each Lender hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to the
Administrative Agent and the Borrower two original copies of renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is entitled
to an exemption from or reduction of any Tax with respect to payments to such
Lender under the Loan Documents and, if applicable, that such Lender does not
act for its own account with respect to any portion of such payment, or (2)
notify the Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.
56
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(v)FATCA. If a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (v), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(vi)Refunds and Tax Credits. If the Administrative Agent or any Lender becomes
aware that it is entitled to claim a refund (or a tax credit in lieu of a
refund) from a Government Authority or other taxation authority in respect of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this subsection 2.7B it shall promptly notify the Borrower of the
availability of such refund (or a tax credit in lieu of a refund) claim and
shall, within 30 days after receipt of a request by the Borrower, make a claim
to such Government Authority or taxation authority for such refund (or a tax
credit in lieu of a refund) at the Borrower’s expense. If the Administrative
Agent or any Lender receives a refund (or a tax credit in lieu of a refund)
(including pursuant to a claim made pursuant to the preceding sentence) in
respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this subsection 2.7B, it shall pay over such
refund (or amount of such tax credit in lieu of a refund) to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this subsection 2.7B with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund (or a tax credit in lieu of a refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Government Authority or taxation authority with respect to such refund (or a tax
credit in lieu of a refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Government Authority or taxation authority) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund (or the amount of such tax credit in lieu of a refund) to
such Government Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary in this
paragraph (vi), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (vi) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.
(vii)Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
any Taxes (but, in the case of Indemnified Taxes and Other Taxes, only to the
extent that the Borrower has not
57
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) attributable
to such Lender that are payable or paid by the Administrative Agent (including
any Taxes attributable to such Lender’s failure to comply with the provisions of
subsection 10.1C relating to the maintenance of a Participant Register), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (vii). The agreements in this
paragraph (vii) shall survive the resignation and/or replacement of the
Administrative Agent.
(viii)Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this subsection 2.7B shall survive the payment in full of the Obligations and
the termination of the Commitments.
(ix)Payment of Other Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(x)FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the date hereof, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement (and the loans provided hereby) as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
C.Capital Adequacy Adjustment. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or any corporation
controlling such Lenders, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lenders, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such Lender, to a level below that which such
Lender or such controlling corporation could have achieved but for such Change
in Law (taking into consideration the policies of such Lender or any controlling
corporation with regard to capital adequacy), then from time to time, within ten
Business Days after receipt by the Borrower from such Lender of the statement
referred to in subsection 2.8A, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. The Borrower shall not be
required to compensate a Lender pursuant to this subsection 2.7C for any
reduction in respect of a period occurring more than 180 days prior to the date
on which such Lender notifies the Borrower of such Change in Law and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such 180 day time limitation
shall apply to such period of retroactivity, so long as such Lender requests
compensation within 180 days from the date on which the applicable Government
Authority informed such Lender of such Change in Law.
58
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



2.8Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.
A.Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall, as promptly as practical, deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis of the calculation of such compensation or
reimbursement, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.
B.Mitigation. Each Lender and each Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or such Issuing Lender responsible
for administering the Loans or Letters of Credit of such Lender or such Issuing
Lender, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender or such Issuing Lender to receive
payments under subsection 2.7, it will use reasonable efforts to make, issue,
fund or maintain the Commitments of such Lender or the Loans or Letters of
Credit of such Lender or such Issuing Lender through another lending or letter
of credit office of such Lender or such Issuing Lender, if (i) as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender or such Issuing Lender pursuant to subsection 2.7
would be materially reduced and (ii) as determined by such Lender or such
Issuing Lender in its sole discretion, such action would not otherwise be
disadvantageous to such Lender or such Issuing Lender; provided that such Lender
or such Issuing Lender will not be obligated to utilize such other lending or
letter of credit office pursuant to this subsection 2.8B unless the Borrower
agrees to pay all incremental expenses incurred by such Lender or such Issuing
Lender as a result of utilizing such other lending or letter of credit office as
described above.
2.9Replacement of a Lender.
If (i) the Borrower receives notice that the Borrower may incur Obligations
under subsection 2.7 through a written statement under subsection 2.8A from the
Administrative Agent or a Lender or otherwise (other than for breakage costs
under subsection 2.6D), (ii) a Lender is a Defaulting Lender, (iii) a Lender (a
“Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to subsection 10.6, requires the consent
of such Lender and such amendment, modification or waiver has been approved by
the Requisite Lenders, or (iv) a Lender becomes an Affected Lender (any such
Lender, a “Subject Lender”), so long as (i) no Event of Default shall have
occurred and be continuing and the Borrower has obtained a commitment from
another Lender or an Eligible Assignee to purchase at par the Subject Lender’s
Loans and assume the Subject Lender’s Commitments and all other obligations of
the Subject Lender hereunder, (ii) such Lender is not an Issuing Lender with
respect to any Letters of Credit outstanding (unless all such Letters of Credit
are terminated or arrangements reasonably acceptable to such Issuing Lender
(such as a “back-to-back” letter of credit) are made) and (iii), if applicable,
the Subject Lender is unwilling to withdraw the notice delivered to the Borrower
pursuant to subsection 2.8 upon 10 days prior written notice to the Subject
Lender and the Administrative Agent and/or is unwilling to remedy its default
upon three days prior written notice to the Subject Lender and the
Administrative Agent, the Borrower may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to the Administrative Agent by the
59
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Borrower or the assignee, (3) all of the requirements for such assignment
contained in subsection 10.1B, including, without limitation, the consent of the
Administrative Agent (if required) and the receipt by the Administrative Agent
of an executed Assignment Agreement and other supporting documents, have been
fulfilled and (4) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.
2.10Increase in Commitments.
The Borrower at its option may, from time to time, seek to (i) request one or
more term loans (each an “Incremental Term Loan” and, collectively, the
“Incremental Term Loans”) and/or (ii) increase the aggregate Revolving Loan
Commitments (each such increase, an “Incremental Revolving Commitment” and,
together with the Incremental Term Loans, the “Incremental Facilities”) by up to
an aggregate amount of $1,000,000,000800,000,000 upon at least three (3)
Business Days’ prior written notice to the Administrative Agent, which notice
shall specify the amount of any such Incremental Facility (which shall be in a
minimum amount of $25,000,000 and in multiples of $5,000,000 in excess thereof
(or such lesser amount and/or increments to which the Administrative Agent may
agree)) and shall certify that no Potential Event of Default or Event of Default
has occurred and is continuing. After delivery of such notice, the Borrower, in
consultation with the Administrative Agent, may offer the Incremental Facility
(which may be declined by any Lender in its sole discretion and any Lender which
does not respond to a request to extend an Incremental Facility shall be deemed
to have declined to do so) on either a ratable basis to the Lenders or on a non
pro-rata basis to one or more Lenders and/or to other lenders or entities
reasonably acceptable to the Administrative Agent, the Issuing BanksLenders (in
the case of an Incremental Revolving Commitment) and the Borrower. No
Incremental Facility shall become effective until the existing or new Lenders
extending such Incremental Facility and the Borrower shall have delivered to the
Administrative Agent a document in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower pursuant to which (i) any such
existing Lender providing or increasing a commitment in respect of such
Incremental Facility agrees to the amount of its portion of the Incremental
Facility, (ii) any such new lender providing a commitment in respect of such
Incremental Facility agrees to its portion of the Incremental Facility and
agrees to assume and accept the obligations and rights of a Revolving Lender
and/or Term Loan Lender hereunder, as applicable, (iii) the Borrower accepts
such Incremental Facility, (iv) the effective date of any Incremental Facility
is specified by the Borrower and the lenders providing or increasing their
respective commitments in respect of such Incremental Facility and (v) the
Borrower certifies that on such date the conditions for a new Loan set forth in
subsection 4.024.2 are satisfied. The terms of any Incremental Term Loan shall,
taken as a whole, be substantially identical to, or less favorable to the
lenders making such Incremental Term Loan than, the terms applicable to Term
Loans hereunder, except that (A) the Borrower and the Administrative Agent may
amend this Agreement and the other Loan Documents to implement such mechanical
and conforming changes as the Borrower and the Administrative Agent deem
appropriate, (B) the maturity date of any Incremental Term Loan shall be no
earlier than the Term Loan Maturity Date, (C) the interest rate margins and
other economic terms, amortization schedule, prepayment terms, and currency
applicable to any Incremental Term Loan shall be determined by the Borrower and
the lenders thereunder and (D) the foregoing limitation upon the terms of any
Incremental Term Loan shall not apply to covenants or other provisions
applicable only to periods after the latest Term Loan Maturity Date. Each
Incremental Term Loan shall be made pursuant to an amendment, restatement or
amendment and restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each lender under such Incremental Term Loan and the Administrative
Agent, in each case without the need to obtain the consent of any other Person.
Each Incremental Term Loan Amendment may effect such amendments to this
Agreement and the other Loan
60
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
subsection 2.10. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into such Incremental Term Loan Amendments. Upon the
effectiveness of any Incremental Revolving Commitment pursuant hereto, (i) each
Revolving Lender (new or existing) shall be deemed to have accepted an
assignment at par from the existing Revolving Lenders, and the existing
Revolving Lenders shall be deemed to have made an assignment at par to each new
or existing Revolving Lender accepting a new or increased Revolving Loan
Commitment, of an interest in each then outstanding Revolving Loan (in each
case, on the terms and conditions set forth in the Assignment and
AssumptionAgreement) and (ii) the credit exposure to the Borrower hereunder in
respect of Swing Line Loans and Letters of Credit of the existing and new
Revolving Lenders shall be automatically adjusted such that, after giving effect
to such assignments and adjustments, all credit exposure to the Borrower
hereunder is held ratably by the Revolving Lenders in proportion to their
respective Revolving Loan Commitments. Assignments pursuant to the preceding
sentence shall be made in exchange for, and substantially contemporaneously with
the payment to the assigning Revolving Lenders of, the principal amount assigned
plus accrued and unpaid interest and commitment and Letter of Credit fees
relating to such principal amount. Payments received by assigning Revolving
Lenders pursuant to this subsection 2.10 in respect of the principal amount of
any Eurodollar Rate Loan shall, for purposes of subsection 2.6D, be deemed
prepayments of such Loan. Any Incremental Facility pursuant to this subsection
2.10 shall be subject to receipt by the Administrative Agent from the Borrower
of such supplemental opinions, resolutions, certificates and other documents as
the Administrative Agent may reasonably request. Notwithstanding anything in
subsection 10.6 or elsewhere herein to the contrary, no consent of any Lender
(other than the Lenders agreeing to new or increased commitments) shall be
required for any Incremental Facility provided or Loan made pursuant to this
subsection 2.10. This subsection 2.10 shall supersede any provisions in
subsections 10.1B, 10.5 or 10.6 to the contrary. In no event shall any
Incremental Facility established pursuant to this subsection 2.10 result in the
sum of the Total Utilization of Revolving Loan Commitments plus the aggregate
amount of undrawn Revolving Loan Commitments plus the aggregate amount of all
Term Loans and Incremental Term Loans made hereunder exceed $3,720,000,000.
2.11Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Lawapplicable
law:
A.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in subsection 10.6.
B.Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to subsection 10.4), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders and/or the Swing Line Lender
hereunder; third, if so determined by the Administrative Agent or requested by
any Issuing Lender and or the Swing Line Lender, to be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Swing Line Loans or Letters of
61
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Credit; fourth, as the Borrower may request (so long as no Potential Event of
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Administrative Agent, the Lenders,
the Issuing Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by the Administrative Agent, any
Lender, any Issuing Lenders or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Potential Event of Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swing Line Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Loans or funded participations in Swing Line Loans or Letters of
Credit were made at a time when the conditions set forth in subsection 4.2 or
4.3, as applicable were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of, and funded participations in Swing Line
Loans or Letters of Credit owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of, or funded
participations in Swing Line Loans or Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this subsection 2.11B shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
C.Reallocation of Applicable PercentagesPro Rata Shares to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to subsection 2.1A and subsection 3.3, the “Pro Rata Share” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Loan Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Potential Event of Default or Event of Default
exists and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Loan Commitment of that non-Defaulting Lender minus (B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.
D.Cash Collateral for Letters of Credit. Within three Business Days following
demand by an Issuing Lender or Administrative Agent from time to time, the
Borrower shall deliver to Administrative Agent cash collateral in an amount
sufficient to cover all Fronting Exposure with respect to such Issuing Lender
(after giving effect to subsection 2.122.11C) on terms reasonably satisfactory
to Administrative Agent and such Issuing Lender (and such cash collateral shall
be in Dollars). Any such cash collateral shall be deposited in a separate
account with Administrative Agent, subject to the exclusive dominion and control
of Administrative Agent, as collateral (solely for the benefit of such Issuing
Lender) for the payment and performance of each Defaulting Lender’s Pro Rata
Share of outstanding Letter of Credit Usage. Moneys in such account shall be
applied by Administrative Agent to reimburse such Issuing Lender immediately for
each Defaulting Lender’s Pro Rata Share of any drawing under any Letter of
Credit which has not otherwise been reimbursed by the Borrower (including,
without
62
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



limitation, through a Loan) or such Defaulting Lender. If the Borrower is no
longer required to provide an amount of cash collateral hereunder, then such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower promptly following the termination of such requirement.
E.Prepayment of Swing Line Loans. If a reallocation of the Pro Rata Share of
each non-Defaulting Lender in an outstanding Swing Line Loan in accordance with
subsection 2.122.11C, cannot, or can only partially, be effected, then, promptly
on demand by any the Swing Line Lender or the Administrative Agent from time to
time, the Borrower shall prepay Swing Line Loans in the amount of all Fronting
Exposure with respect to the Swing Line Lender.
F.Certain Fees. For any period during which such Lender is a Defaulting Lender,
such Defaulting Lender (i) shall not be entitled to receive any commitment fee
pursuant to subsection 2.3A (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) shall not be entitled to receive any Letter of
Credit commissions pursuant to subsection 3.2(i)(B) otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
the Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to such Issuing Lender pursuant to subsection
2.122.11D, but instead, the Borrower shall pay to the non-Defaulting Lenders the
amount of such Letter of Credit commissions in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to subsection 2.122.11C (but excluding any portion of such
commissions attributable to the portion of the Fronting Exposure which has been
cash collateralized by the Borrower), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.
G.Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Issuing
Lenders and the Swing Line Lender agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to subsection 2.122.11C), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
2.12Extension of Maturity Date.
A.Requests for Extension. The Borrower may, by notice to the Administrative
Agent (which shall promptly notify the applicable Lenders) not earlier than 60
days and not later than 35 days prior to each anniversary of the Closing Date
(each an “Extension Date”), request that each Revolving Lender and/or Term Loan
Lender, as applicable, (i) extend such Revolving Lender’s Revolving Loan
Commitment Termination Date for an additional one year from the Revolving Loan
Commitment Termination Date then in effect hereunder (the “Existing Revolving
Commitment Termination Date”) and/or (ii) extend such Term Loan Lender’s Term
Loan Maturity Date for an additional one year from the Term Loan Maturity Date
then in effect hereunder (the “Existing Term
63
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Loan Maturity Date”), in each case, for a maximum total extension of two
yearsone year from the Existing Revolving Commitment Termination Date. The
effective date of an extension effected pursuant to this subsection 2.12 is
referred to herein as the “Extension Date”.
B.Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is ten (10) Business Days after receipt of notice from the
Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension (each such Lender that determines to so extend its Revolving Loan
Commitment Termination Date and/or Term Loan Maturity Date, as applicable, being
an “Extending Lender” and each Lender that determines not to so extend its
Revolving Loan Commitment Termination Date and/or Term Loan Maturity Date, as
applicable, being a “Non-Extending Lender”). In the event that a Lender that
does not so advise the Administrative Agent on or before the Notice Date such
Lender shall be deemed to be a Non-Extending Lender. The election of any Lender
to agree to such extension shall not obligate any other Lender to so agree.
C.Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this subsection no later than
the date 15 days prior to the applicable Extension Date (or, if such date is not
a Business Day, on the next preceding Business Day).
D.Additional Lenders. If (and only if) the Requisite Lenders have agreed to
extend the Revolving Loan Commitment Termination Date and/or Term Loan Maturity
Date, as applicable, then in effect hereunder, the Borrower shall have the right
at any time prior to the date thirty (30) days prior to the existing Revolving
Loan Commitment Termination Date and/or Term Loan Maturity Date, as applicable,
applicable to any Non-Extending Lender to replace suchapplicable Extension Date
to replace any Non-Extending Lender with, and add as “Lenders” under this
Agreement, one or more Persons which would be permitted assignees pursuant to
subsection 10.1 (each, an “Additional Lender”) in accordance with the provisions
contained in subsection 10.1; provided that (i) each of such Additional Lenders
shall have entered into an Assignment and AssumptionAgreement pursuant to which
such Additional Lender shall, effective as of the date of the Assignment and
AssumptionAgreement, (a) undertake a Revolving Loan Commitment (and, if any such
Additional Lender is already a Revolving Lender, its Revolving Loan Commitment
shall be in addition to such Revolving Lender’s Revolving Loan Commitment
hereunder on such date) and/or (b) purchase such Non-Extending Lender’s
outstanding Term Loans, as applicable, and (ii) the Non-Extending Lender
assignor shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts then due and payable to it
hereunder, as applicable, from the Additional Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts).
E.Minimum Extension Requirement. If (and only if) the Requisite Lenders have
agreed so to extend the Revolving Loan Commitment Termination Date and/or Term
Loan Maturity Date, as applicable, then in effect hereunder as described in this
subsection 2.12, then, effective as of suchthe applicable Extension Date, the
Revolving Loan Commitment Termination Date and/or Term Loan Maturity Date, as
applicable, of each Extending Lender and each Additional Lender shall be
extended to the date falling one year after the Existing Revolving Commitment
Termination Date and/or the Existing Term Loan Maturity Date, as applicable,
(except that, if such date is not a Business Day, such date shall be the next
preceding Business Day) and each Additional Lender shall thereupon become a
“Lender” for all purposes of this Agreement; provided, however, that there shall
be no change in the Existing
64
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Revolving Commitment Termination Date and/or the Existing Term Loan Maturity
Date, as applicable, of any Non-Extending Lender.
F.Conditions to Effectiveness of Extensions. Notwithstanding the foregoing, the
extension of the Revolving Loan Commitment Termination Date and/or Term Loan
Maturity Date, as applicable, pursuant to this subsection shall not be effective
with respect to any Lender unless:
(i)no event shall have occurred and be continuing or would result from giving
effect to such extension that would constitute an Event of Default or a
Potential Event of Default;
(ii)the representations and warranties contained herein (other than
subsection 5.4) and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such extension to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this condition;
(iii)since the date of the most recent audited financial statements delivered to
the Administrative Agent pursuant to subsection 6.1, there shall not have
occurred any event, circumstance or development that constitutes or has had or
that could reasonably be expected to constitute or have a Material Adverse
Effect;
(iv)the Borrower shall have delivered to the Administrative Agent a certificate
of its chief financial officer or treasurer as to the satisfaction of conditions
set forth in clauses (i)-(iii) immediately above on the date of the applicable
extension; and
(v)on the Revolving Loan Commitment Termination Date and/or Term Loan Maturity
Date, as applicable, of each Non-Extending Lender, the Non-Extending Lender
shall have received non-ratable payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts then due and payable to it
hereunder, as applicable, from the Borrower and, if applicable, the Revolving
Loan Commitment of such Non-Extending Lender shall be terminated. The applicable
Pro Rata Shares of the remaining Revolving Lenders and/or Term Loan Lenders, as
applicable, shall be revised as of such date.
G.Conflicting Provisions. This subsection shall supersede any provisions in
subsections 10.4, 10.5 or 10.6 to the contrary. In connection with any extension
effected pursuant to this subsection 2.12, and notwithstanding anything to the
contrary set forth in this Agreement, the Borrower, the Administrative Agent and
the Extending Lenders for such extension shall be permitted to amend this
Agreement and the other Loan Documents to make such mechanical and conforming
changes to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement such extension, without the need to obtain the consent of
any other Person.
Section 3.LETTERS OF CREDIT
65
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



3.1Issuance of Letters of Credit and Revolving Lenders’ Purchase of
Participations Therein.
A.Letters of Credit. The Borrower may request, in accordance with the provisions
of this subsection 3.1, from time to time during the period from the Closing
Date to but excluding the Revolving Loan Commitment Termination Date, that any
Revolving Lender issue one or more Letters of Credit, denominated in the
applicable Agreed Currency or Agreed Currencies requested by the Borrower, for
the account of the Borrower or any Subsidiary thereof for the general corporate
purposes of the Borrower or such Subsidiary; provided, that, except as set forth
in subsection 3.1D, no Lender shall be obligated to issue any Letter of Credit,
each Revolving Lender may agree or decline to issue any Letter of Credit in its
sole discretion and a Revolving Lender’s agreement to issue one or more
requested Letters of Credit shall not obligate it to renew or amend such Letters
of Credit or to issue any other Letters of Credit; provided, further, that for
all Letters of Credit, including Letters of Credit issued for the account of any
Subsidiary of the Borrower, the Borrower shall be the obligor with respect to
the obligations related thereto. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, such Issuing Lender shall issue such Letters of
Credit in accordance with the provisions of this subsection 3.1; provided that
the Borrower shall not request that any Issuing Lender issue (and no Issuing
Lender shall issue):
(i)any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;
(ii)any Letter of Credit if, after giving effect to such issuance, the Letter of
Credit Usage would exceed the Letter of Credit Sublimit then in effect;
(iii)any Letter of Credit in a Foreign Currency if, after giving effect to such
issuance the Letter of Credit Usage with respect to Letters of Credit
denominated in a Foreign Currency would exceed the Letter of Credit Foreign
Currency Sublimit;
(iv)any Letter of Credit having an expiration date later than the earlier of (a)
the fifth (5th) Business Day prior to the Revolving Loan Commitment Termination
Date and (b) the date which is one year from the date of issuance of such Letter
of Credit; provided that (1) Letters of Credit may have an expiration date after
the Revolving Loan Commitment Termination Date if all obligations associated
with any Letter of Credit expiring after the Revolving Loan Commitment
Termination Date are cash collateralized or otherwise supported in a manner
reasonably satisfactory to the Administrative Agent and such Issuing Lender on
or prior to the fifth (5th) Business Day prior to the Revolving Loan Commitment
Termination Date and, except with respect to drawings made under any such Letter
of Credit prior to the Revolving Loan Commitment Termination Date, each
Revolving Lender (other than such Issuing Lender) shall be released from its
obligation to participate in such Letter of Credit on the Revolving Loan
Commitment Termination Date, (2) the preceding clause (b) shall not prevent such
Issuing Lender from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each unless
such Issuing Lender elects not to extend for any such additional period and (3)
such Issuing Lender shall elect not to extend such Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.6) at the time such Issuing Lender
must elect whether or not to allow such extension; or
66
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(v)any Letter of Credit if the beneficiary thereof is a Sanctioned Person.
Notwithstanding anything contained in this Agreement, no Issuing Lender shall be
under any obligation to issue any Letter of Credit if (i) such Issuing Lender
has received written notice that the conditions precedent set forth in
subsection 4.3 have not been satisfied or (ii) a default of any Lender’s
obligations to fund under subsection 3.3C exists or any Revolving Lender is at
such time a Defaulting Lender hereunder, unless such Issuing Lender has entered
into arrangements (which may include the delivery of cash collateral) with the
Borrower or such Defaulting Lender which are satisfactory to such Issuing Lender
to eliminate such Issuing Lender’s risk with respect to any such Defaulting
Lender’s reimbursement obligations hereunder (after giving effect to subsection
2.122.11C).
B.Mechanics of Issuance.
(i)Request for Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, it shall deliver to an Issuing Lender and the Administrative Agent a
Request for Issuance duly executed by an Officer of the Borrower (or a designee
thereof previously identified in writing by an Officer of the Borrower) no later
than 1:00 P.M. (New York Time) at least three Business Days (or such shorter
period as may be agreed to by such Issuing Lender in any particular instance),
in advance of the proposed date of issuance. Such Issuing Lender, in its
reasonable discretion, may require changes in the text of the proposed Letter of
Credit or any documents described in or attached to the Request for Issuance. In
furtherance of the provisions of subsection 10.8, and not in limitation thereof,
the Borrower may submit Requests for Issuance by telefacsimile and the
Administrative Agent and such Issuing Lender may rely and act upon any such
Request for Issuance without receiving an original signed copy thereof.
The Borrower shall notify such Issuing Lender prior to the issuance of any
Letter of Credit in the event that any of the matters to which the Borrower is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit, the Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which the
Borrower is required to certify in the applicable Request for Issuance.
(ii)Determination of the Issuing Lenders. Upon receipt by an Issuing Lender of a
Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of a
Letter of Credit, such Issuing Lender shall issue such Letter of Credit,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by such
Issuing Lender, when aggregated with such Issuing Lender’s outstanding Revolving
Loans and Swing Line Loans, may exceed the amount of such Issuing Lender’s
Revolving Loan Commitment then in effect.
(iii)Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, such
Issuing Lender shall issue the requested Letter of Credit in accordance with
such Issuing Lender’s standard operating procedures.
(iv)Notification to the Revolving Lenders. Upon the issuance of or amendment to
any Letter of Credit such Issuing Lender shall promptly notify the Borrower of
such issuance or amendment in writing and such notice shall be accompanied by a
copy of such Letter of Credit or amendment. Upon receipt of such notice, the
Administrative Agent shall notify each Revolving
67
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Lender in writing of such issuance or amendment and the amount of such Revolving
Lender’s respective participation in such Letter of Credit or amendment, and, if
so requested by a Revolving Lender, the Administrative Agent shall provide such
Revolving Lender with a copy of such Letter of Credit or amendment.
C.Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from such
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount that is or at any time may become available to be drawn
thereunder.
D.Existing Letters of Credit. Upon the effectiveness of this Agreement, each
Existing Letter of Credit shall, without any further action by any party, be
deemed to have been issued as a Letter of Credit hereunder by the Revolving
Lender indicated on Schedule 1.1 on the date of such effectiveness and shall for
all purposes hereof be treated as a Letter of Credit under this Agreement and
such Revolving Lender shall be the “Issuing Lender” hereunder with respect
thereto.
3.2Letter of Credit Fees.
The Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
(i)with respect to each outstanding Letter of Credit, (A) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, in an
amount agreed to between the Borrower and such Issuing Lender and (B) a letter
of credit fee, payable to the Administrative Agent for the account of the
Revolving Lenders, equal to the applicable Eurodollar Rate Margin plus, for as
long as any increased rates of interest apply pursuant to subsection 2.2E, 2%
per annum, multiplied by the daily amount available to be drawn under such
Letter of Credit, such fronting fee or letter of credit fee to be payable in
arrears on and to (but excluding) the last Business Day of each March, June,
September and December of each year and computed on the basis of a 360- day year
for the actual number of days elapsed; and
(ii)with respect to the issuance, amendment or transfer of each Letter of Credit
and each payment of a drawing made thereunder (without duplication of the fees
payable under clause (i) above), documentary and processing charges payable
directly to the applicable Issuing Lender for its own account in accordance with
such Issuing Lender’s standard schedule for such charges in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.
For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined in Dollars as of the close of business on any date of determination.
3.3Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
A.Responsibility of the Issuing Lenders With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, such Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.
68
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



B.Reimbursement by the Borrower of Amounts Paid Under Letters of Credit. In the
event an Issuing Lender has determined to honor a drawing under a Letter of
Credit issued by it, such Issuing Lender shall immediately notify the Borrower
and the Administrative Agent, and the Borrower agrees to reimburse such Issuing
Lender on or before the Business Day immediately following the date on which
such drawing is honored (the “Reimbursement Date”) in an amount in Dollars (or
in the applicable Foreign Currency, if such Letter of Credit is denominated in a
Foreign Currency) and in Same Day Funds equal to the amount of such payment;
provided that, anything contained in this Agreement to the contrary
notwithstanding, unless the Borrower shall have notified the Administrative
Agent and such Issuing Lender prior to 12:00 noon (New York Time) on the date
such drawing is honored that the Borrower intends to reimburse such Issuing
Lender for the amount of such payment with funds other than the proceeds of
Revolving Loans, (i) the Borrower shall be deemed to have given a timely Notice
of Borrowing to the Administrative Agent requesting Revolving Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the Dollar Equivalent of the amount of such payment and (ii)
subject to satisfaction or waiver of the conditions specified in subsection 4.2,
Revolving Lenders shall, on the Reimbursement Date, make Revolving Loans that
are Base Rate Loans in Dollars in the Dollar Equivalent of the amount of such
payment, the proceeds of which shall be applied directly by the Administrative
Agent to reimburse such Issuing Lender for the amount of such payment, and
provided, further that if the Borrower has not provided such notice and for any
reason proceeds of a Swing Line Loan or Revolving Loans are not received by such
Issuing Lender on the Reimbursement Date in an amount equal to the amount of
such payment, the Borrower shall reimburse such Issuing Lender, on demand, in an
amount in Dollars and in Same Day Funds equal to the excess of the Dollar
Equivalent of the amount of such payment over the aggregate amount of such Swing
Line Loan or Revolving Loans, if any, which are so received. Nothing in this
subsection 3.3B shall be deemed to relieve any Revolving Lender from its
obligation to make Revolving Loans on the terms and conditions set forth in this
Agreement, and the Borrower shall retain any and all rights it may have against
any Revolving Lender resulting from the failure of such Revolving Lender to make
such Revolving Loans under this subsection 3.3B. During the continuance of an
Event of Default, if the Administrative Agent receives any cash collateral in
respect of any outstanding Letter of Credit, such cash collateral shall be held
by the Administrative Agent for the ratable benefit of the Revolving Lenders.
C.Payment by the Revolving Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.
(i)Payment by the Revolving Lenders. In the event that the Borrower shall fail
for any reason to reimburse an Issuing Lender as provided in subsection 3.3B in
an amount equal to the amount of any payment by such Issuing Lender under a
Letter of Credit issued by it, such Issuing Lender shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender of the
unreimbursed amount of such honored drawing and of such Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata Share
(after giving effect to any Revolving Loans made by such Revolving Lender under
subsection 3.3B in respect of such drawing). Each Revolving Lender (other than
such Issuing Lender) shall make available to the Administrative Agent an amount
equal to its respective participation, in Dollars, in Same Day Funds, at the
Funding and Payment Office, not later than 1:00 P.M. (New York Time) on the
first Business Day after the date notified by the Administrative Agent, and the
Administrative Agent shall make available to such Issuing Lender in Dollars, in
Same Day Funds, at the office of such Issuing Lender on such Business Day the
aggregate amount of the payments so received by the Administrative Agent. In the
event that any Revolving Lender fails to make available to the Administrative
Agent on such Business Day the amount of such Revolving
69
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Lender’s participation in such Letter of Credit as provided in this subsection
3.3C, such Issuing Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
subsection 3.3C shall be deemed to prejudice the right of the Administrative
Agent to recover, for the benefit of the Revolving Lenders, from such Issuing
Lender any amounts made available to such Issuing Lender pursuant to this
subsection 3.3C in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by such Issuing Lender in respect of which payments were made by the
Revolving Lenders constituted gross negligence or willful misconduct on the part
of such Issuing Lender.
(ii)Distribution to Revolving Lenders of Reimbursements Received From the
Borrower. In the event an Issuing Lender shall have been reimbursed by other
Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of any
payment by such Issuing Lender under a Letter of Credit issued by it, and the
Administrative Agent or such Issuing Lender thereafter receives any payments
from the Borrower in reimbursement of such payment under the Letter of Credit,
to the extent any such payment is received by such Issuing Lender, it shall
distribute such payment to the Administrative Agent, and the Administrative
Agent shall distribute to each other Revolving Lender that has paid all amounts
payable by it under subsection 3.3C(i) with respect to such payment such
Revolving Lender’s Pro Rata Share of all payments subsequently received by the
Administrative Agent or by such Issuing Lender from the Borrower. Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4B(iii).
D.Interest on Amounts Paid Under Letters of Credit.
(i)Payment of Interest by the Borrower. The Borrower agrees to pay to the
Administrative Agent, with respect to payments under any Letters of Credit
issued by an Issuing Lender, interest on the amount paid by such Issuing Lender
in respect of each such payment from the date a drawing is honored to but
excluding the date such amount is reimbursed by the Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B) at a rate equal to (a) for the period from the date such drawing is
honored to but excluding the Reimbursement Date, the rate then in effect under
this Agreement with respect to Base Rate Loans and (b) thereafter, a rate which
is 2% per annum in excess of the rate of interest otherwise payable under this
Agreement with respect to Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365- day year (or 366-
day year in case of a leap year) for the actual number of days elapsed in the
period during which it accrues and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.
(ii)Distribution of Interest Payments by the Administrative Agent. Promptly upon
receipt by the Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit, (a) the
Administrative Agent shall distribute to (x) each Revolving Lender (including
such Issuing Lender) out of the interest received by the Administrative Agent in
respect of the period from the date such drawing is honored to but excluding the
date on which such Issuing Lender is reimbursed for the amount of such payment
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B), the amount that such Revolving Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit
70
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



for such period pursuant to subsection 3.2 if no drawing had been honored under
such Letter of Credit, and (y) such Issuing Lender the amount, if any, remaining
after payment of the amounts applied pursuant to clause (x), and (b) in the
event such Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of such payment, the
Administrative Agent shall distribute to each Revolving Lender (including such
Issuing Lender) that has paid all amounts payable by it under subsection 3.3C(i)
with respect to such payment such Revolving Lender’s Pro Rata Share of any
interest received by the Administrative Agent in respect of that portion of such
payment so made by the Revolving Lenders for the period from the date on which
such Issuing Lender was so reimbursed to but excluding the date on which such
portion of such payment is reimbursed by the Borrower. Any such distribution
shall be made to a Revolving Lender at the account specified in subsection
2.4B(iii).
3.4Obligations Absolute.
The obligation of the Borrower to reimburse each Issuing Lender for payments
under the Letters of Credit issued by it and to repay any Revolving Loans made
by the Revolving Lenders pursuant to subsection 3.3B and the obligations of the
Revolving Lenders under subsection 3.3C(i) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances including any of the following circumstances:
(i)any lack of validity or enforceability of any Letter of Credit;
(ii)the existence of any claim, set-off, defense or other right which the
Borrower or any Revolving Lender may have at any time against a beneficiary or
any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), such Issuing Lender or other Revolving Lender or any
other Person or, in the case of a Revolving Lender, against the Borrower,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between the
Borrower or one of its Subsidiaries and the beneficiary for which any Letter of
Credit was procured);
(iii)any draft or other document presented under any Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(iv)payment by such Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;
(v)any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries;
(vi)any breach of this Agreement or any other Loan Document by any party
thereto;
(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or
(viii)the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;
71
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



provided, in each case, that payment by such Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of such Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).
3.5Nature of Issuing Lender’s Duties.
As between the Borrower and each Issuing Lender, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit issued by each
Issuing Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, no Issuing Lender shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.
In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to the Borrower.
Notwithstanding anything to the contrary contained in this subsection 3.5, the
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.
3.6Applicability of UCP/ISP98.
Unless otherwise expressly agreed by an Issuing Lender and the Borrower, when a
Letter of Credit is issued, the rules of the Uniform Customs and Practice for
Documentary Credits (UCP 600), as most recently published by the International
Chamber of Commerce at the time of issuance (the “UCP”) and/or the International
Standby Practices (1998 Revision, effective January 1, 1999), International
Chamber of Commerce Publication No. 590 (the “ISP98”), shall apply to each
Letter of Credit.
Section 4.CONDITIONS TO LOANS AND LETTERS OF CREDIT
The obligations of the Lenders to make Loans and the issuance or continuation of
Letters of Credit hereunder are subject to the satisfaction of the following
conditions.
72
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



4.1Conditions to Closing.
This Agreement shall become effective upon satisfaction of the following
conditions, upon which the Closing Date shall occur:
A.Loan Documents. The Borrower shall deliver to the Lenders (or to the
Administrative Agent with sufficient originally executed copies, where
appropriate, for each Lender) the following, each, unless otherwise noted, dated
the date hereof:
(i)Copies of the Organizational Documents of the Borrower, certified by the
Secretary of State of the Borrower’s jurisdiction of organization or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the Borrower, together, to the extent reasonably
available, with a good standing certificate from the appropriate governmental
officer of its jurisdiction of organization dated as of a recent date prior to
the date hereof;
(ii)Resolutions of the Governing Body of the Borrower approving and authorizing
the execution, delivery and performance of the Loan Documents, certified as of
the date hereof by the secretary or similar officer of the Borrower as being in
full force and effect without modification or amendment;
(iii)Signature and incumbency certificates of the officers of the Borrower
executing a Loan Document;
(iv)Executed originals of the Loan Documents; and
(v)Such other opinions, documents or materials as Administrative Agent or any
Lender may reasonably request in writing not later than three (3) Business Days
prior to the Closing Date.
B.Fees. The Borrower shall have paid all accrued and unpaid fees and expenses
contemplated to be paid by the Borrower on or before the Closing Date in
connection with the transactions contemplated hereby for which invoices have
been submitted on or before the Closing Date.
C.Officer’s Certificate. The Borrower shall have delivered to the Administrative
Agent an Officer’s Certificate, in form and substance reasonably satisfactory to
the Administrative Agent, (i) to the effect that the representations and
warranties in Section 5 are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of that date (or,
to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in
all material respects on and as of such earlier date); provided that, if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition, (ii) to the effect
that, after giving effect to the transactions contemplated by this Agreement on
the Closing Date, no Event of Default or Potential Event of Default has occurred
and is continuing, (iii) to the effect that the Borrower has satisfied the
conditions set forth in subsections 4.1 and 4.2, as applicable and (iv)
certifying the Debt Ratings issued most recently prior to the Closing Date.
D.Opinions of Counsel. The Lenders (or the Administrative Agent with sufficient
copies for each Lender) shall have received executed copies of the opinions of
Mark J. Isaacson, general
73
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



counsel for the Borrower and Dorsey & Whitney LLP, special counsel for the
Borrower, all dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.
E.Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. The Borrower shall have obtained (a) all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Loan Documents and (b) all Governmental Authorizations and consents necessary
for the continued operation of the business conducted by the Borrower and its
Subsidiaries in substantially the same manner as conducted prior to the date
hereof, except where the failure to obtain such Governmental Authorizations
described in the foregoing clause (b) would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Governmental Authorization and consent shall be in full force and effect, except
in a case where the failure to obtain or maintain a Governmental Authorization
or consent, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the transactions contemplated by the Loan Documents or the financing thereof. No
action, request for stay, petition for review or rehearing, reconsideration or
appeal with respect to any of the foregoing shall be pending, except in each
case not specifically relating to the transactions contemplated by the Loan
Documents where such action, request for stay, petition for review or rehearing,
reconsideration or appeal, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
F.Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by the Administrative Agent,
acting on behalf of the Lenders, and its counsel shall be reasonably
satisfactory in form and substance to the Administrative Agent and such counsel,
and the Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as the
Administrative Agent may reasonably request.
G.Repayment of Indebtedness. The Administrative Agent shall have received
satisfactory evidence that all principal, interest, fees and other amounts owing
under (i) the Existing Credit Agreement (other than contingent obligations in
respect of letters of credit issued thereunder which become Letters of Credit
under this Agreement and inchoate indemnity obligations) and (ii) the Existing
Term Loan Credit Agreement (other than inchoate indemnity obligations) have been
(or shall substantially contemporaneously with the effectiveness hereof be)
repaid in full (it being understood that such amounts may be repaid out of the
proceeds of Loans hereunder).
H.Patriot Act. The Borrower shall have provided to the Administrative Agent the
documentation and other information reasonably requested by the Administrative
Agent or a Lender in order to comply with the requirements of the Act.
4.2Conditions to All Loans.
The obligations of the Lenders to make any Revolving Loans, Swing Line Loans and
Term Loans on any Funding Date are, in addition to the conditions precedent
specified in subsection 4.1, subject to prior or concurrent satisfaction of the
following conditions:
74
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



A.Notice of Borrowing. The Administrative Agent shall have received before that
Funding Date, in accordance with the provisions of subsection 2.1B, a duly
executed Notice of Borrowing, in each case signed by a duly authorized Officer
of the Borrower.
B.Representations and Warranties True; No Default; Etc. As of that Funding Date:
(i)the representations and warranties contained herein (other than
subsection 5.4) and in the other Loan Documents shall be true and correct in all
material respects on and as of that Funding Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this condition;
(ii)no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default; and
(iii)no order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any applicable Lender from making the Loans
to be made by it on that Funding Date, provided that such order, judgment or
decree shall not impair the obligation of any other Lender to fund a Revolving
Loan as of such Funding Date.
4.3Conditions to Letters of Credit.
The issuance of any Letter of Credit hereunder (whether or not an Issuing Lender
is obligated to issue such Letter of Credit) is subject to the following
conditions precedent:
A.On or before the date of issuance of such Letter of Credit, the Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by a duly authorized Officer of the Borrower,
together with all other information specified in subsection 3.1B(i) and such
other documents or information as the applicable Issuing Lender may reasonably
require in connection with the issuance of such Letter of Credit.
B.On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.
Section 5.REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, to induce the Lenders to make the Loans hereunder, to induce the
Issuing Lenders to issue Letters of Credit and to induce Lenders to purchase
participations therein, the Borrower hereby represents and warrants to each
Lender, both before and after giving effect to the transactions contemplated
hereunder, which representations and warranties shall be deemed to be made on
the Closing Date and on such other dates as set forth in subsection 4.2 or 4.3,
as applicable, that:
75
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



5.1Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
A.Organization and Powers. The Borrower is duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Borrower has the
corporate power and authority to own and operate its properties, to carry on its
business as now conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
B.Qualification and Good Standing. The Borrower is qualified to do business and
is in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing would not
reasonably be expected to result in a Material Adverse Effect.
C.Conduct of Business. The Borrower is engaged only in the businesses permitted
to be engaged in pursuant to subsection 7.10.
D.Subsidiaries. All of the subsidiaries of the Borrower as of the Closing Date
and their jurisdictions of organization as of the Closing Date are listed in
Schedule 5.1. The Capital Stock of each of the Domestic Subsidiaries of the
Borrower is duly authorized, validly issued, fully paid and (except for any
interest as a general partner) nonassessable and none of such Capital Stock
constitutes Margin Stock. Each of the Domestic Subsidiaries of the Borrower is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization, has all requisite organizational power and
authority to own and operate its properties and to carry on its business as now
conducted, and is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, in each case except where failure to be so
qualified or in good standing or a lack of such power and authority would not
reasonably be expected to result in a Material Adverse Effect.
5.2Authorization of Borrowing, etc.
A.Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary organizational action
on the part of the Borrower.
B.No Conflict. The execution, delivery and performance by the Borrower of the
Loan Documents and the consummation of the transactions contemplated by the Loan
Documents do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to the Borrower, the Organizational
Documents of the Borrower or any order, judgment or decree of any court or other
Government Authority binding on the Borrower, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of the Borrower which would reasonably be
expected to result in a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Borrower not permitted under subsection 7.2, or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of the Borrower, except for such approvals or consents which have
been obtained on or before the Closing Date and disclosed in writing to the
Lenders as to material Contractual Obligations and except to the extent such
failure to obtain such approval or consent would not reasonably be expected to
result in a Material Adverse Effect.
C.Governmental Consents. The execution, delivery and performance by the Borrower
of the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
Governmental Authorization except
76
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



for any Governmental Authorization required in connection with the conduct of
business of the Borrower in the ordinary course.
D.Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by the Borrower thereto and is the legally valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws relating to or
limiting creditors’ rights generally or by equitable principles.
5.3Financial Condition.
The Borrower has heretofore delivered to the Lenders, at the Lenders’ request,
the, as applicable, audited or unaudited consolidated balance sheets, statements
of income and cash flows of the Borrower and its subsidiaries as at and for the
Fiscal Year ended December 31, 2015 and for the Fiscal Quarter ended September
30, 2016, it being understood and agreed that the filing of the Borrower’s Form
10-K for such Fiscal Year and Form 10-Q for such Fiscal Quarter with the SEC
shall constitute such delivery. Subject, in the case of such unaudited
statements, to the absence of footnotes and customary year-end audit
adjustments, all such statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended. Neither the Borrower nor any of its Subsidiaries has any Contingent
Obligation, contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment not incurred in the ordinary course of
business that as of the Closing Date, is not reflected in the Borrower’s audited
consolidated balance sheets, statements of income and cash flows of the Borrower
and its subsidiaries as at and for the Fiscal Year ended December 31, 2015 or in
the Borrower’s unaudited consolidated balance sheets, statements of income and
cash flows of the Borrower and its subsidiaries as at the Fiscal Quarter ended
September 30, 2016 or the notes thereto, or described in Schedule 7.1, that
would reasonably be expected to have a Material Adverse Effect.
5.4No Material Adverse Effect.
Since December 31, 2015, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
5.5Title to Properties; Intellectual Property.
A.A. The Borrower and its Subsidiaries have good title or a valid leasehold
interest in and to all of their respective properties and assets reflected as
owned or leased in the financial statements referred to in subsection 5.3 or in
the most recent financial statements delivered pursuant to subsection 6.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise not prohibited
under subsection 7.7 and except for defects and irregularities that would not
reasonably be expected to result in a Material Adverse Effect.
B.B. The Borrower and its Subsidiaries own or have the right to use, all
Intellectual Property used in the conduct of their business, except where the
failure to own or have such right to use in the aggregate would not reasonably
be expected to result in a Material Adverse Effect. No claim has been asserted
and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
except for such claims that in the aggregate would
77
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



not reasonably be expected to result in a Material Adverse Effect. The use of
such Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
5.6Litigation; Adverse Facts.
There are no Proceedings (whether or not purportedly on behalf of the Borrower
or any of its Subsidiaries) at law or in equity, or before or by any court or
other Government Authority (including any Environmental Claims) that are pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Subsidiaries or any property or assets of the Borrower or
any of its Subsidiaries and that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any Subsidiary of the Borrower (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.
5.7Payment of Taxes.
All federal and all other material tax returns and reports of the Borrower and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon the Borrower and the
Subsidiaries of the Borrower and upon their respective properties, assets,
income, businesses and franchises that are due and payable have been paid when
due and payable, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect and excluding any such
tax, assessment, charge or claim being contested in good faith by appropriate
proceedings, so long as (i) such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor and
(ii) in the case of a tax, assessment, charge or claim which has or may become a
Lien against any of the properties or assets of the Borrower or any of its
Subsidiaries, the Lien is not being enforced by foreclosure or sale of any
portion of such properties or assets to satisfy such charge or claim or is
otherwise permitted by this Agreement.
5.8Governmental Regulation.
Neither the Borrower nor any Subsidiary of the Borrower is subject to regulation
under the Interstate Commerce Act or the Investment Company Act of 1940 or under
any other federal or state statute or regulation which would reasonably be
expected to limit its ability to incur the Obligations or which may otherwise
render all or any portion of the Obligations unenforceable.
5.9Securities Activities.
A.Neither the Borrower nor any Subsidiary of the Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.
B.No part of the proceeds of the Loans will be used for the purpose, directly or
indirectly, of buying or carrying any Margin Stock.
78
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



C.Following the application of the proceeds of any Loan, no more than 25% of the
value of the assets of the Borrower will consist of or be represented by Margin
Stock.
5.10Employee Benefit Plans.
A.The Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. To the knowledge of the
Borrower and each of its Subsidiaries, each Employee Benefit Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code is so
qualified.
B.No ERISA Event has occurred or is reasonably expected to occur.
C.No Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Borrower, any subsidiary of the Borrower or any of their respective ERISA
Affiliates except (i) to the extent required under Section 4980B of the Internal
Revenue Code, or (ii) otherwise, the payment or nonpayment of which would not
reasonably be expected to result in a Material Adverse Effect.
D.The Borrower sponsors and contributes to Pension Plans (including a Pension
Plan not maintained by the Borrower) and makes payments to another employer
pursuant to a contract regarding pension obligations, but such sponsorships,
contributions and payments would not reasonably be expected to result in a
Material Adverse Effect.
E.To Borrower’s knowledge, no Material Adverse Effect would reasonably be
expected to occur as a result of the status or condition of any Cargill Plan or
any transaction undertaken with respect to any Cargill Plan.
5.11Environmental Protection.
In the ordinary course of its business, the Officers of the Borrower consider
the effect of Environmental Laws on the business of the Borrower and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Borrower due to Environmental Laws. Neither the
Borrower nor any Subsidiary of the Borrower has received any notice to the
effect that its operations are not in compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, which non-compliance or
remedial action would reasonably be expected to have a Material Adverse Effect.
The Borrower’s and each of the Borrower’s Subsidiaries’ use and operation of its
facilities and properties is in compliance with all Environmental Laws except
for such non-compliance which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. All necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters of the Borrower and each of the Borrower’s Subsidiaries
are in effect and the Borrower and each of the Borrower’s subsidiaries are in
compliance therewith, except where the failure to keep or comply with such
permits, approvals, certificates, licenses or other authorizations would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The Borrower and each of the Borrower’s Subsidiaries handle all
Hazardous Materials in compliance with all applicable Environmental Laws, except
for any non-compliance that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
79
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



5.12Solvency.
As of the Closing Date and after giving effect to the transactions contemplated
hereby and the incurrence of any Obligations on the Closing Date, the Borrower
is Solvent.
5.13Disclosure.
No representation or warranty of the Borrower or any of its Subsidiaries
contained in the Confidential Information Memorandum dated October 2016 or in
any Loan Document or in any other document, certificate or written statement
furnished to the Lenders by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement, nor any of the reports, financial statements, certificates and other
information required to be furnished pursuant to subsection 6.1 after the
Closing Date (other than financial statements of any Target delivered to the
Administrative Agent), as of the date furnished (except for the determination
made as of the Closing Date, which is made as to all such information provided
on or prior to the Closing Date, as a whole, and excluding projections and pro
forma financial information referred to in the following sentence, contains any
untrue statement of a material fact or omits to state a material fact (known to
the Borrower, in the case of any information not furnished by it) necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials were based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There are no facts known (or which should upon the reasonable exercise
of diligence be known) to the Borrower that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated hereby. As of the First Amendment Effective Date, all of the
information included in any Beneficial Ownership Certification delivered to the
Administrative Agent or any Lender is true and correct.
5.14Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions.
A.Neither the Borrower, any of its Subsidiaries, any of its or their respective
officers or directors nor, to the Borrower’s knowledge, any of the employees,
agents or representatives of the Borrower or any of its Subsidiaries (in each
case, acting in their capacity as such), (a) is a Sanctioned Person or has been
notified or is otherwise aware that it is currently the subject or target of any
Sanctions applicable to the Borrower or any of its Subsidiaries or (b) is in
violation in any material respect of any Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions applicable to the Borrower or any of its
Subsidiaries. The Borrower has implemented and maintains in effect policies and
procedures designed to procure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (in each case, acting in such capacity) with applicable
Anti-Corruption Laws and Sanctions.
B.No proceeds of any Loan or Letter of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees or agents in a manner resulting in a
breach of subsection 7.11.
5.15EEAAffected Financial Institutions.
The Borrower is not an EEAAffected Financial Institution.
80
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Section 6.AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations) and the cancellation
or expiration of all Letters of Credit, or provision of cash collateral for
outstanding Letters of Credit pursuant to subsection 3.1A(iv), unless the
Requisite Lenders shall otherwise give consent, the Borrower shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
6.
6.1Financial Statements and Other Reports.
The Borrower will maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements of
the Borrower and its subsidiaries in conformity with GAAP. The Borrower will
deliver, or cause to be delivered, to the Administrative Agent for the benefit
of the Lenders:
(i)Events of Default, etc.: promptly upon any Officer of the Borrower obtaining
knowledge (A) of any condition or event that constitutes an Event of Default or
a Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to the Administrative Agent) or taken any other action with
respect to a claimed Event of Default or Potential Event of Default, (B) that
any Person has given any notice to the Borrower or any of its Subsidiaries or
taken any other action with respect to a claimed default or event or condition
of the type referred to in subsection 8.2 or (C) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, an Officer’s Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, default, event or condition and what action
the Borrower have taken, are taking and propose to take with respect thereto;
(ii)Quarterly Financials: (a) as soon as available and in any event within 50
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year (commencing with the Fiscal Quarter ended March 31, 2017), (A) the
condensed consolidated balance sheets of the Borrower and its subsidiaries as at
the end of such Fiscal Quarter and the related condensed consolidated statements
of operations, comprehensive income, cash flows and equity (including all
required footnotes thereto) of the Borrower and its subsidiaries for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year, all in reasonable detail and prepared by the Borrower in accordance with
GAAP and certified by the chief financial officer of the Borrower that they
fairly present, in all material respects, the financial condition of the
Borrower and its subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments and the absence of footnote
disclosure, and (b) with respect to the first three Fiscal Quarters of each
Fiscal Year, the management’s discussion and analysis incorporated into the
Borrower’s Form 10-Q delivered for such Fiscal Quarter or, if no such discussion
and analysis has been delivered, a narrative report describing the operations of
the Borrower and its subsidiaries in the form prepared for presentation to
senior management for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter; it being
81
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



understood and agreed that the delivery of the Borrower’s Form 10-Q, if
required, promptly following the filing thereof with the SEC shall satisfy the
delivery requirements set forth in this clause (subject to the time periods set
forth in this clause (ii));
(iii)Year-End Financials: as soon as available and in any event within 95 days
after the Fiscal Year ending December 31, 2016, and each Fiscal Year thereafter,
(1) the consolidated balance sheet of the Borrower and its subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of
operations, comprehensive income, cash flows and equity (including all required
footnotes thereto) of the Borrower and its subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail and prepared by the Borrower in
accordance with GAAP and certified by the chief financial officer of the
Borrower that they fairly present, in all material respects, the consolidated
financial condition of the Borrower and its subsidiaries as at the dates
indicated and the consolidated results of their operations and their cash flows
for the periods indicated, (2) the management’s discussion and analysis
incorporated in the Borrower’s Form 10-K delivered for such Fiscal Year or, if
no such Form 10-K has been delivered, a narrative report describing the
operations of the Borrower and its subsidiaries in the form prepared for
presentation to senior management for such Fiscal Year, and (3) in the case of
all such consolidated financial statements, a report and opinion thereon of
independent registered public accountants of recognized national standing
selected by the Borrower, which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws without an emphasis paragraph relating to the
ability of the Borrower and its subsidiaries to continue as a going concern,
shall be an unqualified opinion as to the scope of the audit and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Borrower and its
subsidiaries as at the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP and that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with, if applicable, the audit
standards of the Public Company Accounting Oversight Board and otherwise in
accordance with generally accepted auditing standards; and it being understood
and agreed that the delivery of the Borrower’s Form 10-K, if required, promptly
after the filing thereof with the SEC shall satisfy the requirements set forth
in this clause (subject to the time periods set forth in this clause (iii));
(iv)Compliance Certificates: together with each delivery of financial statements
pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s Certificate of
the Borrower stating that the signer or signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence during or at the end of
such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes an Event of Default or Potential Event of Default, or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action the Borrower has taken, are taking and
propose to take with respect thereto; and (b) a Compliance Certificate
demonstrating in reasonable detail compliance at the end of the applicable
accounting periods with the restrictions contained in subsection 7.6;
82
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(v)SEC Filings: promptly upon their becoming publicly available, copies of
regular and periodic reports and all registration statements (other than on Form
S-8 or a similar form) and prospectuses, if any, filed by the Borrower with any
securities exchange or with the SEC;
(vi)Litigation or Other Proceedings: promptly upon any Officer of the Borrower
obtaining knowledge of (a) the institution of, any Proceeding against or
affecting the Borrower or any of its Subsidiaries or any property or assets of
the Borrower or any of its Subsidiaries not previously disclosed in writing by
the Borrower to the Lenders or (b) any material development in any Proceeding
that, in any case:
(x) after giving effect to the coverage and policy limits of insurance policies
issued to the Borrower and its Subsidiaries, would reasonably be expected to
result in a Material Adverse Effect; or
(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the making, securing or repayment of
the Obligations hereunder or the application of proceeds thereof;
written notice thereof together with such other information as may be reasonably
available to the Borrower to enable the Lenders and their counsel to evaluate
such matters;
(vii)ERISA Events: promptly upon an Officer of the Borrower becoming aware of
(A) the occurrence of or forthcoming occurrence of any ERISA Event, which would
reasonably be expected to result in a liability to the Borrower in excess of
$30,000,000, a written notice specifying the nature thereof, what action the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto, and (B) the occurrence or forthcoming
occurrence of any event or circumstance relating to any Cargill Plan which could
reasonably be expected to have a Material Adverse Effect, a written notice
specifying the nature thereof;
(viii)Ratings: promptly upon becoming aware of the issuance of any change in the
Debt Rating, a statement describing such change, whether such change was made by
S&P or Moody’s, and the effective date of such rating or change; and
(ix)Beneficial Ownership Regulation: (a) notification of any change in the
information provided in any Beneficial Ownership Certification delivered to the
Administrative Agent or any Lender that would result in a change to the list of
beneficial owners identified therein (or, if applicable, notification of the
Borrower ceasing to fall within an express exclusion to the definition of “legal
entity customer” under the Beneficial Ownership Regulation), and (b) any
information or documentation requested by the Administrative Agent or any Lender
for purposes of complying with the Beneficial Ownership Regulation.
(x)(ix) Other Information: with reasonable promptness, such other information
and data with respect to the Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by the Administrative Agent.
Documents required to be delivered pursuant to subsection 6.1(ii) or (iii) (to
the extent any such documents are included in materials otherwise filed with the
SEC) or subsection 6.1(v) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which such
83
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



documents are filed for public availability on the Securities and Exchange
Commission’sSEC’s Electronic Data Gathering and Retrieval System; provided that
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.
6.2Existence, etc.
A.Except to the extent not prohibited under subsection 7.7, the Borrower will,
and will cause each of its Subsidiaries to, at all times preserve and keep in
full force and effect its existence and all rights and franchises material to
its business; provided, however that neither the Borrower nor any of the
Borrower’s Subsidiaries shall be required to preserve any such rights or
franchises if the Governing Body of the Borrower or such Subsidiary or an
Officer of the Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof would not reasonably
be expected to result in a Material Adverse Effect.
6.3Payment of Taxes and Claims.
A.The Borrower will, and will cause each of its Subsidiaries to, pay all
material taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its income, businesses
or franchises before any material penalty accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto, except to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect; provided that no such tax, assessment, charge or claim need be
paid if it is being contested in good faith by appropriate proceedings, so long
as (i) such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made therefor and (ii) in the case of a
tax, assessment, charge or claim which has or may become a Lien against any of
the properties or assets of the Borrower or its Subsidiaries, the Lien is not
being enforced by foreclosure or sale of any portion of such properties or
assets to satisfy such charge or claim or is otherwise permitted by this
Agreement.
6.4Maintenance of Properties; Insurance.
A.Maintenance of Properties. Except to the extent not prohibited under
subsection 7.7, the Borrower will, and will cause each of its Subsidiaries to,
(a) maintain, preserve and protect all of its material properties (including
material Intellectual Property) and equipment necessary in the operation of its
business in good repair, working order and condition, ordinary wear and tear
excepted and (b) make all necessary repairs thereto and renewals and
replacements thereof except in each case where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
B.Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance and
84
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



retentions), with such deductibles, covering such risks and otherwise on such
terms and conditions as shall be customary for corporations similarly situated
in the industry.
6.5Inspection Rights; Books and Records.
A.The Borrower shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent (and, during
the continuance of an Event of Default, any Lender) to visit and inspect any of
the properties of the Borrower or of any of its Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants (provided that the Borrower may, if it so
chooses, be present at or participate in any each discussion), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested or at any time or from time to time
following the occurrence and during the continuation of an Event of Default. As
long as no Event of Default has occurred and is continuing, (a) the Lenders
shall coordinate the exercise of their inspection rights under the immediately
preceding sentence through the Administrative Agent and limit the exercise of
each rights to one time per Fiscal Year and (b) subject to subsection 10.2
hereof, neither the Borrower nor any Subsidiary of the Borrower shall be
required to pay or reimburse any costs or expenses incurred by the Lenders in
connection with such inspection and visitation rights.
6.6Compliance with Laws, etc.
The Borrower shall comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority, except where noncompliance would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.
Section 6Environmental Matters.
The Borrower will, and will cause each of its Subsidiaries to:
(a)use and operate all of its facilities and properties in compliance with all
Environmental Laws except for such non-compliance which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, keep all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, except where the failure to keep such permits, approvals,
certificates, licenses or other authorizations, or any non-compliance with the
provisions thereof would not reasonably be expected to result in a Material
Adverse Effect, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except for any non-compliance that would not
reasonably be expected to result in a Material Adverse Effect;
(b)promptly notify the Administrative Agent and provide copies upon request of
all written claims, complaints and notices of violation from any local, state or
federal governmental agency relating to the condition of its facilities and
properties or compliance with Environmental Laws which would reasonably be
expected to result in a Material Adverse Effect, and shall promptly cure and
have dismissed with prejudice, or contest in good faith, any actions and
proceedings relating to compliance with
85
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Environmental Laws the result of which, if not contested by the Borrower, would
reasonably be expected to result in a Material Adverse Effect; and
(c)provide such non-confidential information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this subsection 6.7.
Section 7NEGATIVE COVENANTS
The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations) and the cancellation
of, expiration of or provision of cash collateral for all outstanding Letters of
Credit pursuant to subsection 3.1A(iv), unless the Requisite Lenders shall
otherwise give consent, the Borrower shall perform or cause to be performed, and
shall cause each of its Subsidiaries to perform, all covenants in this Section
7.
7.1Indebtedness.
The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:
(i)the Obligations;
(ii)(A) Contingent Obligations in respect of Letters of Credit, (B) Contingent
Obligations in respect of customary indemnification and purchase price
adjustment obligations incurred in connection with Transfers of properties or
assets or with purchases of properties or assets, (C) Contingent Obligations in
respect of (1) any Indebtedness permitted pursuant to this subsection 7.1 or (2)
any other obligation of the Borrower or any of its Subsidiaries incurred in a
transaction that is not prohibited by this Agreement or any other Loan Document
and (D) Contingent Obligations consisting of Guarantees by Foreign Subsidiaries
in an aggregate amount not exceeding $250,000,000 at any one time outstanding;
(iii)Indebtedness owed by any Subsidiary to the Borrower or any other
Subsidiary;
(iv)Indebtedness described in Schedule 7.1, together with any refinancing,
refunding, renewal, modification, extension or replacement thereof, to the
extent that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal, modification, extension or replacement except
for (A) any premium or other amount paid and fees and expenses reasonably
incurred in connection with such refinancing, refunding, renewal, modification,
extension or replacement, or (B) any commitment unutilized thereunder;
(v)Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases and any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness to
the extent not increasing the outstanding principal amount thereof or resulting
in an earlier maturity date or decreasing the weighted average life thereof;
provided that (A) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (B)
to the extent the principal amount of Indebtedness
86
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



secured by any such Lien shall at no time exceed the original purchase price of
such property at the time it was acquired);
(vi)Indebtedness owed by any Subsidiary of the Borrower not in excess of
$500,000,000 incurred in connection with debt service obligations or other debt
obligations related, in either case, to the MWSPC Project;
(vii)Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to subsection 7.3, to the extent that (A) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, respectively,
and (B) the aggregate outstanding principal amount of such Indebtedness does not
exceed $200,000,000 at any time outstanding;
(viii)obligations in respect of Swap Contracts to the extent such agreements are
entered into in the ordinary course of business and not for speculative
purposes;
(ix)Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(x)obligations of any Subsidiary of the Borrower in respect of performance bonds
and completion, guarantee, surety and similar bonds, in each case obtained in
the ordinary course of business to support statutory and contractual obligations
(other than Indebtedness), including financial assurance obligations, arising in
the ordinary course of business;
A.Indebtedness owed to customers of any Subsidiary of the Borrower arising from
the receipt of advance payments from a customer;
(xi)Indebtedness of a Florida Land Subsidiary or a Brazil Transaction Subsidiary
which is non-recourse to the Borrower or any other Subsidiary (other than a
Florida Land Subsidiary or a Brazil Transaction Subsidiary, respectively);
(xii)Brazil Structured Payables; and
(xiii)without duplication of any Indebtedness set forth on Schedule 7.1, the
ammonia tug and barge sale leaseback financing arrangements entered into by
Tampa Port Services, LLC, a Delaware limited liability company, on October 24,
2017 in an aggregate principal amount not to exceed $200,000,000; and
(xiv)(xiv) Indebtedness not otherwise permitted by this subsection 7.1 in an
aggregate principal amount not to exceed 15% of Consolidated Total Assets as
shown in the most recent consolidated balance sheet of the Borrower and its
subsidiaries furnished pursuant to subsection 6.1(ii) or (iii).
7.2Liens and Related Matters.
A.Prohibition on Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or
87
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Accounts) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
(i)Permitted Encumbrances;
(ii)Liens described in Schedule 7.2A;
(iii)
(a)Liens securing obligations incurred in connection with transactions governed
by a Swap Contract to the extent (i) pursuant to subsection 7.3(xiv) or (ii)
related to an exchange-traded derivative;
(b)Liens on any property or assets existing at the time such property or asset
was acquired (including Liens on the property or assets of any Person that
becomes a Subsidiary of the Borrower that existed at the time such Person became
a Subsidiary by acquisition, merger, consolidation or otherwise), which Liens
were not created in contemplation of such acquisition; provided that (i) such
Liens shall not extend to or cover any property or assets of any character other
than the property or assets being acquired and (ii) such Liens shall secure only
those obligations which such Liens secured on the date of such acquisition;
(c)Liens securing Indebtedness permitted pursuant to subsection 7.1(v) (or
Indebtedness of the same type incurred by the Borrower) upon or in any real
property or equipment acquired or held by the Borrower or any Subsidiary in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Indebtedness incurred solely for the purpose of financing
the acquisition of such property or equipment; provided that (A) such Liens
shall not extend to or cover any property or assets of any character other than
the property or equipment being financed, (B) such Liens shall be created within
90 days of the acquisition of the related asset and (C) the amount of
Indebtedness secured thereby is not increased;
(d)Liens in favor of the Borrower or any Subsidiary of the Borrower made by any
Subsidiary of the Borrower.;
(e)customary restrictions on Transfers of assets contained in agreements related
to such Transfer by the Borrower or any Subsidiary of the Borrower of assets
pending their Transfer, provided that such restrictions apply only to the assets
to be Transferred and such Transfer is permitted hereunder;
(f)Liens on Receivables to secure a Receivables Financing permitted pursuant to
subsection 7.7C;
(g)Liens on Florida Land or Brazil Assets or Securities in a Florida Land
Subsidiary or a Brazil Transaction Subsidiary securing Indebtedness permitted by
clause (xii) of subsection 7.1;
(h)Liens on cash or deposits granted in favor of the Swing Line Lender or the
Issuing Lenders to cash collateralize any Defaulting Lender’s participation in
Swing Line Loans or Letters of Credit;
88
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



(i)Liens not otherwise permitted hereunder securing obligations in an aggregate
principal amount not to exceed 5% of Consolidated Total Assets as shown in the
most recent consolidated balance sheet of the Borrower and its subsidiaries
furnished pursuant to subsection 6.1(ii) or (iii); and
(j)Liens on Investments made pursuant to subsection 7.3(ix) created (1) in favor
of a Government Authority to secure Environmental Claims and/or financial
assurances of the performance of statutory or regulatory obligations with
respect to environmental matters or asset retirement obligations, in an amount
not to exceed in the aggregate at any time outstanding (A) $700,000,000 plus the
aggregate amount of all interest and dividends received on, capital gains
(realized and unrealized) of, and other returns on such Investments and (B)
$300,000,000 plus the aggregate amount of all interest and dividends received
on, capital gains (realized and unrealized), and other returns on such
Investments and additional amounts required from time to time under agreements
establishing, or requiring the establishment of, the trusts or escrows holding
such Investments or (2) in the alternative, in favor of the issuers of surety or
performance bonds up to the amounts referred to in the foregoing clauses (A) and
(B), respectively, to secure reimbursement obligations to such issuers in
respect of such bonds; and
(iv)the replacement, extension or renewal of any Lien permitted by clauses (ii),
(iii)(b), (iii)(c) or (iii)(f) above upon or in the same property subject
thereto arising out of the replacement, extension or renewal of the Indebtedness
secured thereby (to the extent the amount thereof is not increased).
A.No Further Negative Pledges. Neither the Borrower nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of their properties or assets, whether now owned or hereafter
acquired, other than (i) any agreement evidencing Indebtedness secured by Liens
permitted by this Agreement, as to the assets securing such Indebtedness, (ii)
any agreement evidencing an asset Transfer as to the assets being Transferred,
(iii) restrictions and conditions arising under this Agreement and the other
Loan Documents or the Mosaic Indentures and the notes issued thereunder, (iv)
customary provisions in licenses, governmental permits, leases and other
contracts restricting the assignment thereof, (v) customary provisions in joint
venture agreements relating solely to the respective joint venture or the
Securities therein, (vi) restrictions and conditions contained in any agreements
existing at the time of (and not created in contemplation of) the acquisition of
any Person or assets (including agreements governing Indebtedness permitted
pursuant to clauses (v) or (vii) of subsection 7.1) provided that such
restrictions and conditions apply only to the Person or assets so acquired,
(vii) restrictions and conditions imposed by any Government Authority and (viii)
restrictions under an agreement governing Indebtedness of a Foreign Subsidiary
incurred in compliance with subsection 7.1 if such restriction applies only to
assets of such Foreign Subsidiary or any Subsidiary thereof; provided, that the
foregoing shall not apply to any such restrictions or conditions imposed by the
terms of any Indebtedness of the Borrower or any of its Subsidiaries for
borrowed money that the Borrower incurs after the Closing Date in compliance
with this Agreement if such restrictions or conditions are no less favorable to
the Borrower and the Lenders than those contained in the Mosaic Indentures.
B.No Restrictions on Subsidiary Distributions to the Borrower or Other
Subsidiaries. The Borrower will not, and will not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
89
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Capital Stock owned by the Borrower or any other Subsidiary of the Borrower,
(ii) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower, (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower, or (iv) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower,
except in each case (A) as provided in this Agreement, any other Loan Document
or existing on the date hereof and identified on Schedule 7.2C, (B) as to
transfers of assets, as may be provided in an agreement with respect to a sale,
lease or license of such assets, (C) as required by law, rules or regulations of
any Government Authority, (D) as to customary restrictions and conditions that
waive or prohibit the subrogation of claims and/or prohibit parties to such
agreements from collecting intercompany obligations customarily included in
guaranty or indemnity agreements and (E) as to customary provisions in joint
venture agreements relating solely to the respective Joint Venture or the
Securities thereof.
7.3Investments; Acquisitions.
The Borrower shall not, and shall not permit any of their Subsidiaries to,
directly or indirectly, make any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
assets comprising a division, a facility or a line of business, or Capital Stock
of any Person except:
(i)Investments in cash, Cash Equivalents or Short-term Investments permitted
pursuant to certain investment policies of the Borrower adopted from time to
time by the Borrower’s Governing Body or management, as applicable;
(ii)Investments existing on the Closing Date in the Borrower or any Subsidiary
of the Borrower in existence as of the Closing Date and, subject to subsection
7.7, additional equity Investments made after the Closing Date (A) by the
Borrower in any Subsidiary, (B) by a Subsidiary in another Subsidiary or (C) by
any Subsidiary in the Borrower;
(iii)intercompany loans and advances to the extent permitted under
subsection 7.1(iii);
(iv)Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures;
(v)Investments existing or anticipated on the Closing Date and described in
Schedule 7.3;
(vi)Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions;
(vii)Investments in the form of promissory notes and other non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with any Transfers not prohibited by subsection 7.7;
(viii)Investments held by the Borrower or any Subsidiary of the Borrower in
connection with the satisfaction or enforcement of obligations or claims due or
owing to the Borrower or any of its Subsidiaries or as security for any such
obligations or claim;
(ix)Investments (a) made in connection with financial assurance requirements of
a Government Authority to secure Environmental Claims and/or (b) for financial
assurances of the
90
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



performance of statutory or regulatory obligations with respect to environmental
matters or asset retirement obligations; provided that, under clauses (a) and
(b) the aggregate amount shall not exceed in the aggregate at any time
outstanding (A) $700,000,000 plus the aggregate amount of all interest,
dividends received, capital gains (realized and unrealized), and other returns
on such Investments and (B) $300,000,000 plus the aggregate amount of all
interest, dividends received, capital gains (realized and unrealized), and other
returns on such Investments and additional amounts required from time to time
under agreements establishing, or requiring the establishment of, the trusts or
escrows holding such Investments or, in the alternative, if required by the
issuers of surety or performance bonds, Investments subject to Liens permitted
by subsection 7.2A(j);
(x)extended payment terms to customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;
(xi)Investments consisting of acquisitions and asset swaps in the ordinary
course of business that are described in Schedule 7.3;
(xii)Investments that are part of any Florida Land Transaction or investments in
any Florida Land Subsidiary; provided that the aggregate net book value of all
Investments consummated after the Closing Date in reliance on this subsection
7.3(xii) shall not exceed $150,000,000 in the aggregate; provided further that
the net book value of any such asset shall be its net book value as of the date
of the most recent available internal financial statements of the Borrower and
its consolidated Subsidiaries prior to the Florida Land Transaction involving
such asset or the making of such investment;
(xiii)Investments that are part of any Brazil Transaction or investments in any
Brazil Transaction Subsidiary; provided that the aggregate net book value of all
Investments consummated in reliance on this subsection 7.3(xiii) after the
Closing Date shall not exceed $250,000,000 in the aggregate; provided further
that the net book value of any such asset shall be its net book value as of the
date of the most recent available internal financial statements of the Borrower
and its consolidated Subsidiaries prior to the Brazil Transaction involving such
asset or the making of such investment;
(xiv)transactions governed by Swap Contracts entered into in the ordinary course
of business but not for speculative purposes;
(xv)Investments in Joint Ventures in connection with the MWSPC Project; provided
that the aggregate amount of all new or incremental Investments in such Joint
Ventures shall not exceed $1,500,000,000;
(xvi)Investments in other Joint Ventures; provided, that the aggregate amount of
all new or incremental Investments in Joint Ventures pursuant to this clause
(xviixvi) shall not at any time exceed $400,000,000;
(xvii)Investments in the Miski Mayo Project at no time exceeding $200,000,000 in
the aggregate; and
(xviii)other additional Investments not otherwise permitted pursuant to this
subsection 7.3 in an aggregate amount not to exceed at any time 10% of
Consolidated Total Assets as shown in the most recent consolidated balance sheet
of the Borrower and its subsidiaries furnished pursuant to subsection 6.1(ii) or
(iii).
91
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



For purposes of determining the amount of any Investment outstanding for
purposes of this subsection 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).
7.4Fiscal Year.
The Borrower shall not change its Fiscal Year-end from December 31 without prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of financial information and calculations evidencing reconciliations
related to such Fiscal Year-end change, which information and calculations shall
be in form and substance reasonably satisfactory to the Administrative Agent.
7.5Restricted Payments.
The Borrower shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment so long as (a) (i) in the case of a dividend or other
distribution, at the time declared, any Event of Default or Potential Event of
Default shall have occurred and be continuing or shall be caused by such
dividend or other distribution, and (ii) in the case of any other Restricted
Payment, at the time contractually committed to, no Event of Default or
Potential Event of Default shall have occurred and be continuing or shall be
caused by such Restricted Payment and (b) in the case of any Restricted Payment,
at the time made, no Event of Default or Potential Event of Default under
subsection 8.1, 8.6, 8.7, 8.8 or 8.9 shall have occurred and be continuing or
shall be caused by such Restricted Payment.
7.6Financial Covenants.
A.Consolidated Indebtedness to Consolidated Capitalization Ratio. The Borrower
will maintain at all times a ratio of Consolidated Indebtedness to Consolidated
Capitalization of not greater than 0.65 to 1.0.
B.Minimum Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio, measured as of the last day of any Fiscal Quarter, to be less
than 3.00 to 1.00.
7.7Asset Sales, Restriction on Fundamental Changes and Receivables Financing.
A.Asset Sales. The Borrower shall not, and shall not permit any Material
Subsidiary to, Transfer all or any part of its business, property or assets
(including any notes or Receivables and Capital Stock of any Material
Subsidiary, whether newly issued or outstanding) whether now owned or hereafter
acquired, except:
(i)Subject to paragraph C below, the Borrower or any Material Subsidiary may
Transfer all or any portion of its assets, including any Capital Stock of any
Material Subsidiary, to the Borrower or any Subsidiary;
(ii)Subject to paragraph C below, (A) the Borrower may Transfer to other Persons
all or any portion of its assets other than any Capital Stock of a Material
Subsidiary, and (B) Material Subsidiaries may transfer to other Persons (1) any
of their assets which do not constitute Property, Plant and Equipment or any
Capital Stock of any other Material Subsidiary, and (2) any of their Property,
Plant and Equipment with an aggregate net book value not in excess of (x)
92
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



$500,000,000 in any one transaction or series of related transactions or (y)
$1,000,000,000 in the aggregate for all Material Subsidiaries after the Closing
Date; and
(iii) (iii) The following Transfers are also permitted:
(a.)Transfers in the ordinary course of business of inventory, raw materials and
supplies (or a combination thereof);
(b.)Transfers of Accounts or any non-cash consideration received in accordance
with subsection 7.3(vii) or subsection 7.3(viii) in the ordinary course of
business for purposes of collection;
(c.)Transfers of obsolete, used, worn out or surplus property in the ordinary
course of business;
(d.)Transfers of shares of Capital Stock of any Material Subsidiary in order to
qualify members of the Governing Body of such Material Subsidiary if required by
applicable law;
(e.)Transfers of interests in real property in exchange for consideration that
constitutes interests in real property, permits, easements, utilities, services
and other accommodations from any Government Authority or other Person, in each
case, in the ordinary course of the Borrower’s or any Material Subsidiary’s
mining business; provided, that the aggregate fair market value of all interests
in real property Transferred in reliance upon this clause (Ee) shall not exceed
$20,000,000 in any one transaction or series of related transactions;
(f.)Transfers and asset swaps in the ordinary course of business that are
described in Schedule 7.7;
(g.)sale and leaseback transactions permitted under subsection 7.9;
(h.)the discounting or other disposition of letters of credit and the
discounting or other disposition of notes, drafts, bonds, debentures or other
similar instruments from non-United States entities which are transferred in the
ordinary course of business;
(i.)charitable donations made in the ordinary course of business;
(j.)Transfers of real or personal property (including Intellectual Property) in
the ordinary course of business in accordance with past practices;
(k.)any Florida Land Transaction or any Brazil Transaction; or
(l.)any interim Transfer by the Borrower or a Material Subsidiary which is made
to effect a Transfer of Capital Stock or Property, Plant and Equipment of any
Subsidiary that is not the Borrower or a Material Subsidiary to a Subsidiary
that is not the Borrower or a Material Subsidiary.
B.B. Fundamental Changes. The Borrower shall not, nor shall it permit any
Material Subsidiary to, enter into any transaction of merger or consolidation,
or liquidate, wind-up o
93
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



r dissolve itself (or suffer any liquidation or dissolution), except that, so
long as no Potential Event of Default or Event of Default shall have occurred or
be continuing after giving effect thereto:
(i)any Material Subsidiary may be merged or consolidated with or otherwise
combined into a Material Subsidiary so long as a Material Subsidiary shall be
the continuing or surviving Person;
(ii)any Material Subsidiary may be liquidated, wound up or dissolved, so long as
its remaining assets are Transferred to the Borrower, any other Material
Subsidiary or any other Subsidiary;
(iii)any Subsidiary may be merged or consolidated with or otherwise combined
into the Borrower or any Material Subsidiary;
(iv)any Person may be merged or consolidated with or otherwise combined into the
Borrower or any Material Subsidiary if the acquisition of the Capital Stock of
such Person by the Borrower or such Material Subsidiary would have been
permitted pursuant to subsection 7.3; and
(v)any Florida Land Transaction may be consummated.
C.C. Receivables Financing. The Borrower shall not, and shall not permit its
Subsidiaries to, Transfer, factor, securitize, or discount Receivables or
letters of credit in connection with Receivables Financings, the aggregate
principal amount of which exceeds $300,000,000 at any one time outstanding;
provided, however, that the Transfer, factoring, securitization, or discounting
of Receivables or such letters of credit, including the Transfer of notes,
drafts, bonds, debentures or other similar instruments, by non-United States
Persons which are Transferred, factored, securitized, or discounted in the
ordinary course of business shall be permitted.
7.8Transactions with Affiliates.
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the Transfer or exchange of any property or assets or the rendering of any
service) of any kind with any Affiliate of the Borrower except (a) at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s lengtharm’s-length basis from unrelated third
parties; (b) transactions between the Borrower and its Wholly-Owned Subsidiaries
or between or among Wholly-Owned Subsidiaries of the Borrower; (c) transactions
not prohibited by subsections 7.1, 7.3, 7.5 or 7.7; (d) payment of customary
fees and expenses to members of the board of directors of the Borrower and its
Subsidiaries in the ordinary course of business; (e) payment of employee
compensation in the ordinary course of business to any Affiliate who is an
individual in such Person’s capacity as an officer, employee or consultant of
the Borrower or any of its Subsidiaries; (f) transactions involving the transfer
of goods or rendering of services with a fair market value of $50,000,000 or
less which are approved by the Borrower’s board of directors or any Persons or
Persons acting as their designees; and (g) transactions existing on the date
hereof identified on Schedule 7.8.
7.9Sale and Lease-Backs.
The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become liable as lessee or as a guarantor or other
surety with respect to any lease (including a Capital Lease), of any property
(whether real, personal or mixed), whether now owned or hereafter
94
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



acquired, that the Borrower or any of its Subsidiaries sells or transfers or is
to sell or transfer to any other Person (other than the Borrower or any of its
Subsidiaries); provided that the Borrower or any Subsidiary of the Borrower may
become and remain liable as lessee, guarantor or other surety (a) with respect
to any such lease if and to the extent that the Borrower or any of its
Subsidiaries would be permitted to enter into, and remain liable under, such
lease to the extent that the transaction would be permitted under subsection
7.1, as if the sale and lease back transaction constituted Indebtedness in a
principal amount equal to the gross proceeds of the sale, (b) with respect to
any Florida Land Transaction, provided that the Florida Land Transactions and
Investments in Florida Land Subsidiaries consummated after the Closing Date are
in compliance with the applicable provisions of this Agreement and (c) with
respect to rail car, sulfuric barge, phosphoric barge and articulated tug barge
financings at no time exceeding $200,000,000 in the aggregate.
7.10Conduct of Business.
From and after the Closing Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any businesses that are material to the
Borrower and its Subsidiaries, taken as a whole, other than the businesses
engaged in by the Borrower and its Subsidiaries on the Closing Date, and
businesses reasonably related, complementary, ancillary or incidental thereto,
provided that the Borrower and its Subsidiaries may engage, directly or
indirectly, in the management or operation of a Florida Land Subsidiary and the
development and Transfer of Florida Land.
7.11Use of Proceeds.
The Borrower will not request any Loan or Letter of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit, directly or, to the knowledge of the Borrower,
indirectly, (i) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of any
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
Section 8.EVENTS OF DEFAULT
If any of the following conditions or events (“Events of Default”) shall occur:
8.1Failure to Make Payments When Due.
Failure of the Borrower to pay any principal of any Loan when due, whether at
stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; failure by the Borrower to pay when due any
amount payable to any Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by the Borrower to pay any interest on any Loan or
any fee or any other Obligation within three Business Days after the date due;
or
8.2Default in Other Agreements.
(i)Failure of the Borrower or any Subsidiary of the Borrower to pay when due any
principal of or interest on or any other amount payable in respect of
Indebtedness (other than Indebtedness referred to in subsection 8.1 or
Indebtedness between the Borrower and any Subsidiary of the Borrower or between
any of the Borrower’s Subsidiaries) with an outstanding
95
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



principal amount of $50,000,000 or more for any one item of Indebtedness or
$75,000,000 or more for multiple items of Indebtedness in the aggregate, in each
case beyond the end of any grace period provided therefor, provided, that an
Event of Default under this clause (i) caused by failure to make a payment with
respect to such Indebtedness shall be cured for purposes of this Agreement upon
the Person asserting such failure waiving such failure or upon the Borrower or a
Subsidiary curing such failure if, at the time of such waiver or such cure the
Administrative Agent has not exercised any rights or remedies with respect to
such Event of Default under this clause (i); or
(ii)breach or default by the Borrower or any of its Subsidiaries with respect to
any agreement or condition relating to Indebtedness (other than Indebtedness
between the Borrower and any of its Subsidiaries or between any of the
Borrower’s Subsidiaries) with an outstanding principal amount of $50,000,000 or
more for any one item of Indebtedness or $75,000,000 or more for multiple items
of Indebtedness in the aggregate (excluding any default in connection with any
ammonia vessel financing transaction (including any lease financing transaction)
so long as such financing does not exceed an aggregate amount of $250,000,000),
or contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
breach, default, event or condition is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders)
to cause, such Indebtedness to become or be declared due and payable prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be (with all notices provided for therein having been given and all
grace periods provided for therein having lapsed, such that no further notice or
passage of time is required in order for such holders or such trustee to
exercise such right, other than notice of their or its election to exercise such
right); provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary Transfer of the property or assets
securing such Indebtedness; provided further that an Event of Default under this
clause (ii) caused by the occurrence of a breach or default with respect to such
Indebtedness shall be cured for purposes of this Agreement upon the Person
asserting such breach or default waiving such breach or default or upon the
Borrower or a Subsidiary curing such breach or default if, at the time of such
waiver or such cure the Administrative Agent has not exercised any rights or
remedies with respect to an Event of Default under this clause (ii); or
8.3Breach of Certain Covenants.
Failure of the Borrower to perform or comply with any term or condition
contained in subsection 2.5, 6.1(i) (to the extent arising from the failure to
provide notice of an Event of Default) or 6.2 or Section 7 of this Agreement; or
8.4Breach of Warranty.
Any representation, warranty or certification made by the Borrower or any
Subsidiary of the Borrower in any Loan Document or in any certificate at any
time given by the Borrower or any Subsidiary of the Borrower in writing pursuant
hereto or thereto or in connection herewith or therewith (i) that is subject to
materiality qualifications shall be incorrect or misleading in any respect when
made or deemed made or (ii) that is not subject to materiality qualifications
shall be incorrect or misleading in any material respect when made or deemed
made; or
8.5Other Defaults Under Loan Documents.
96
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



The Borrower or any Subsidiary of the Borrower shall default in the performance
of or compliance with any term contained in this Agreement or any of the other
Loan Documents, other than any such term referred to or covered in any other
subsection of this Section 8, and such default shall not have been remedied or
waived within 30 days after receipt by the Borrower or such Subsidiary of notice
from the Administrative Agent or any Lender of such default; or
8.6Involuntary Bankruptcy; Appointment of Receiver, etc.
(i)A court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any Subsidiary of the Borrower in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or
(ii)an involuntary case shall be commenced against the Borrower or any
Subsidiary of the Borrower under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, conservator,
custodian or other officer having similar powers over the Borrower or any
Subsidiary of the Borrower, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Borrower
or any Subsidiary of the Borrower for all or a substantial part of the property
of the Borrower or any Subsidiaries of the Borrower, and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or
8.7Voluntary Bankruptcy; Appointment of Receiver, etc.
(i)The Borrower or any Subsidiary of the Borrower shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any Subsidiary of the Borrower shall
make any assignment for the benefit of creditors; or
(ii)the Borrower or any Subsidiary of the Borrower shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the Governing Body of the Borrower or any Subsidiary
of the Borrower (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or
8.8Judgments and Attachments.
Any money judgment, writ or warrant of attachment, execution or similar process
involving in the aggregate at any time an amount in excess of $50,000,000 to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage, shall be entered or
filed against the Borrower or any Subsidiary of the Borrower or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or
97
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



8.9Dissolution.
Any order, judgment or decree shall be entered against the Borrower or any
Material Subsidiary decreeing the dissolution or split up of the Borrower or any
Material Subsidiary in a manner not permitted under subsection 7.7, and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or
8.10Employee Benefit Plans.
There shall occur one or more ERISA Events that individually or in the aggregate
result in or would reasonably be expected to result in a Material Adverse
Effect; or there shall exist an amount of unfunded benefit liabilities (as
reported in the Borrower’s most recent Form 5500), individually or in the
aggregate for all Pension Plans to which the Borrower or any Subsidiary of the
Borrower has contributed (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities), which would
reasonably be expected to result in a Material Adverse Effect; or there shall
exist an event or circumstance known to any Officer of the Borrower with respect
to a Cargill Plan that would reasonably be expected to have a Material Adverse
Effect; or
8.11Change in Control.
A Change in Control shall have occurred; or
8.12Invalidity of Loan Documents; Repudiation of Obligations.
At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) the
Borrower or any Subsidiary of the Borrower shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing, or
(iii) the Borrower shall deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Loan
Document or any provision thereof;
THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7 in respect of the Borrower, each of (a) the unpaid principal amount of
and accrued interest on the Loans, (b) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letter of Credit), and (c)
all other Obligations shall automatically become immediately due and payable,
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Borrower, and the obligation of each
Lender to make any Loan, the obligation of each Issuing Lender to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (ii) upon the occurrence and during the
continuation of any other Event of Default, the Administrative Agent shall, upon
the written request or with the written consent of the Requisite Lenders, by
written notice to the Borrower, declare all or any portion of the amounts
described in clauses (a) through (c) above to be, and the same shall forthwith
become, immediately due and payable, and the obligation of each Lender to make
any Loan, the obligation of each Issuing Lender to issue any Letter of Credit
and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of the Lenders under subsection 3.3C(i) or the obligations of the
Lenders to purchase assignments of any unpaid Swing Line Loans as provided in
subsection 2.1A(ii). On the date that there
98
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



has been an acceleration of the maturity of the Obligations of the Borrower or a
termination of the obligations of the Lenders to make Loans or issue Letters of
Credit hereunder as a result of any Event of Default, all Obligations of the
Borrower denominated in any Foreign Currency shall be converted into, and all
such amounts due thereunder shall accrue and be payable in, Dollars at the
Exchange Rate on such date.
Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to clause (ii) of
such paragraph the Borrower shall pay all arrears of interest and all payments
on account of principal which shall have become due otherwise than as a result
of such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then the Requisite Lenders, by written notice to the
Borrower, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right consequent thereon. The
provisions of this paragraph are intended merely to bind the Lenders to a
decision which may be made at the election of the Requisite Lenders, and such
provisions shall not at any time be construed so as to grant the Borrower the
right to require the Lenders to rescind or annul any acceleration hereunder or
to preclude the Administrative Agent or the Lenders from exercising any of the
rights or remedies available to them under any of the Loan Documents, even if
the conditions set forth in this paragraph are met.
Solely for purposes of determining whether an Event of Default has occurred
under subsections 8.6, 8.7, 8.8 or 8.9, any reference in any such subsection to
any Subsidiary shall be deemed not to include any Subsidiary affected by any
event or circumstance referred to in any such subsection that (i) does not have
Consolidated Total Assets representing more than 5% of the Consolidated Total
Assets as shown in the most recent consolidated balance sheet of the Borrower
and its Subsidiaries furnished pursuant to subsection 6.1 (ii) or (iiiii);
provided that if it is necessary to exclude more than one Subsidiary from
subsections 8.6, 8.7, 8.8 or 8.9 in order to avoid an Event of Default
thereunder, all Subsidiaries affected by any event or circumstance referred to
in any of such subsections shall be treated as a single consolidated Subsidiary
for purposes of determining whether the condition specified in clause (i) of
this paragraph is satisfied.
Section 9.ADMINISTRATIVE AGENT
9.1Appointment.
Wells Fargo is hereby appointed the Administrative Agent hereunder and under the
other Loan Documents. Each Lender hereby authorizes the Administrative Agent to
act as its agent in accordance with the terms of this Agreement and the other
Loan Documents. Wells Fargo agrees to act upon the express conditions contained
in this Agreement and the other Loan Documents, as applicable. The provisions of
this Section 9 are solely for the benefit of the Administrative Agent and the
Lenders and neither the Borrower nor any Subsidiary of the Borrower shall have
rights as a third party beneficiary of any of the provisions thereof, except
that the Borrower shall be third party beneficiaries of subsection 9.5A and
shall be entitled to enforce their rights thereunder. In performing its
functions and duties under this Agreement, the Administrative Agent (other than
as provided in subsection 2.1D) shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.
99
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



9.2Powers and Duties; General Immunity.
A.Powers; Duties Specified. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent shall not have, by reason of this Agreement
or any of the other Loan Documents, a fiduciary relationship in respect of any
Lender or the Borrower; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.
B.No Responsibility for Certain Matters. The Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of the Borrower or any other
Person liable for the payment of any Obligations, nor shall the Administrative
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Loan Documents or as to the use of the proceeds of the Loans or the
use of the Letters of Credit or as to the existence or possible existence of any
Event of Default or Potential Event of Default.
C.Exculpatory Provisions. Neither anythe Administrative Agent nor any of its
officers, directors, employees or agents shall be liable to the Lenders for any
action taken or omitted by suchthe Administrative Agent under or in connection
with any of the Loan Documents except to the extent caused by suchthe
Administrative Agent’s gross negligence or willful misconduct. EachThe
Administrative Agent shall be entitled to refrain from any discretionary act or
the taking of any discretionary action (including the failure to take an action)
in connection with this Agreement or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until suchthe Administrative Agent shall have received
instructions in respect thereof from the Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 10.6) and,
upon receipt of such instructions from the Requisite Lenders (or such other
Lenders, as the case may be), suchthe Administrative Agent shall be required to
act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions; provided that
nothe Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose suchthe Administrative Agent
to liability or that is contrary to any Loan Document or applicable law. Without
prejudice to the generality of the foregoing, (i) eachthe Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
communication (including any electronic message, Internet or intranet website
posting or other distribution), instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
its Subsidiaries),
100
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against anythe Administrative
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Requisite Lenders (or such other Lenders as may be
required to give such instructions under subsection 10.6).
D.Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, the Administrative Agent in its individual capacity
as a Lender hereunder. With respect to its participation in the Loans and the
Letters of Credit, the Administrative Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, acquire equity interests in and generally engage in any kind of
commercial banking, investment banking, trust, financial advisory or other
business with the Borrower or any Affiliates of the Borrower as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the Lenders.
9.3Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.
Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of the Borrower and its Subsidiaries in
connection with the making of the Loans and the issuance of Letters of Credit
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of the Borrower and its Subsidiaries. The Administrative
Agent shall not have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such appraisal on behalf
of the Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and the Administrative Agent shall
not have any responsibility with respect to the accuracy of or the completeness
of any information provided to the Lenders.
9.4Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
the Administrative Agent and its officers, directors, employees, agents,
attorneys, professional advisors and Affiliates to the extent that any such
Person shall not have been reimbursed by the Borrower, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including reasonable counsel fees and disbursements and
fees and disbursements of any financial advisor engaged by the Administrative
Agent) or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent or such other
Person in exercising the powers, rights and remedies of the Administrative Agent
or performing duties of the Administrative Agent hereunder or under the other
Loan Documents or otherwise in its capacity as the Administrative Agent in any
way relating to or arising out of this Agreement or the other Loan Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of the Administrative Agent resulting solely from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction. If any indemnity
101
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



furnished to the Administrative Agent or any other such Person for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished.
9.5Resignation of the Administrative Agent; Successor Administrative Agent and
the Swing Line Lender.
A.Resignation; Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrower. Upon any such notice of resignation by the
Administrative Agent, the Requisite Lenders shall have the right, upon five
Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent from among the then existing Lenders (or other Persons to the extent that
no existing Lender will accept such appointment), with such appointment subject,
so long as no Event of Default shall have occurred and be continuing, to prior
approval of the Borrower (such approval not to be unreasonably withheld or
delayed). If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent with such appointment subject, so long as no Event of
Default shall have occurred and be continuing, to prior approval of the Borrower
(such approval not to be unreasonably withheld or delayed). If the
Administrative Agent shall notify the Lenders and the Borrower that no Person
has accepted such appointment as successor Administrative Agent, such
resignation shall nonetheless become effective in accordance with the
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, and (ii)
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent in accordance with this subsection 9.5A. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
(if not already discharged as set forth above). After the Administrative Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.
B.Successor Swing Line Lender and Issuing Lender. Any resignation of the
Administrative Agent pursuant to subsection 9.5A shall also constitute the
resignation of Wells Fargo or its successor as the Swing Line Lender and as, if
applicable, an Issuing Lender, and any successor Administrative Agent appointed
pursuant to subsection 9.5A shall, upon its acceptance of such appointment,
become the successor Swing Line Lender for all purposes hereunder. In such event
(i) the Borrower shall prepay any outstanding Swing Line Loans made by the
retiring Administrative Agent in its capacity as the Swing Line Lender, (ii)
upon such prepayment, the retiring Administrative Agent and the Swing Line
Lender shall surrender any Swing Line Note held by it to the Borrower for
cancellation, and (iii) if so requested by the successor Administrative Agent
and the Swing Line Lender in accordance with subsection 2.1E, the Borrower shall
issue a Swing Line Note to the successor Administrative Agent and the Swing Line
Lender substantially in the form of Exhibit V, in the amount of the Swing Line
Loan Commitment then in effect and with other appropriate insertions. In
addition, the Borrower shall cause a Issuing Lender to issue Letters of Credit
in substitution for the Letters of Credit, if any, issued by the Lender which is
the resigning Administrative Agent and outstanding at the time of such
succession or
102
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



make other arrangements satisfactory to such resigning Lender to effectively
assume or collateralize the obligations of such resigning Lender with respect to
such Letters of Credit.
9.1Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the Subsidiaries of the
Borrower, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i)to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under subsections 2.3 and 10.2) allowed in such judicial proceeding, and
(ii)to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under subsections 2.3 and 10.2.
Nothing herein contained shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lenders or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
Section10.MISCELLANEOUS
10.1Successors and Assigns; Assignments and Participations in Loans and Letters
of Credit.
A.General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of the Lenders (it being understood that
the Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Except in connection with a merger or consolidation permitted
under subsection 7.7 in which the surviving Person agrees in writing to assume
the Obligations of the Borrower under the Loan Documents, neither the Borrower’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by the Borrower without the prior written consent of all Lenders (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void). No sale, assignment or transfer or participation of any
obligations of a Revolving Lender in respect of a Letter of Credit or any
participation therein may be made separately from a sale, assignment,
103
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



transfer or participation of a corresponding interest in the Revolving Loan
Commitment and the Revolving Loans of the Lender effecting such sale,
assignment, transfer or participation. Anything contained herein to the contrary
notwithstanding, except as provided in subsection 2.1A(ii) and subsection 10.5,
the Swing Line Loan Commitment and the Swing Line Loans of the Swing Line Lender
may not be sold, assigned or transferred as described below to any Person other
than a successor Administrative Agent and the Swing Line Lender to the extent
contemplated by subsection 9.5. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders and the Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
B.Assignments.
(i)Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Revolving Lender and the assignee
subject to each such assignment shall not be less than $5,000,000 and in
increments of $1,000,000 in excess thereof and the aggregate amount of the Term
Loans of the assigning Term Loan Lender and the assignee subject to each such
assignment shall not be less than $1,000,000, unless the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed),
provided that simultaneous assignments to or by two or more related Funds shall
be treated as one assignment for purposes of this clause (a), (b) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned; and any assignment of all or any portion of
a Revolving Loan Commitment, Revolving Loan or Letter of Credit participation
shall be made only as an assignment of the same proportionate part of the
assigning Revolving Lender’s Revolving Loan Commitment, Revolving Loans and
Letter of Credit participations, (c) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment Agreement,
together with a processing and recordation fee of $3,500 (which fee may be
waived by the Administrative Agent in its sole discretion), and the Eligible
Assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent information reasonably requested by the Administrative
Agent, including forms, certificates or other information in compliance with
subsection 2.7B(iv), and (d) except in the case of an assignment to another
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, the
Administrative Agent and, if no Event of Default or Potential Event of Default
has occurred and is continuing, the Borrower, shall have consented thereto (each
such consent shall not be unreasonably withheld or delayed).
Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or
104
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto; provided that, anything
contained in any of the Loan Documents to the contrary notwithstanding, if such
Lender is an Issuing Lender such Lender shall continue to have all rights and
obligations of an Issuing Lender until the cancellation or expiration of any
Letters of Credit issued by it and the reimbursement of any amounts drawn
thereunder). The assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its Notes, if
any, to the Administrative Agent for cancellation, and thereupon new Notes
shall, if so requested by the assignee and/or the assigning Lender in accordance
with subsection 2.1E, be issued to the assignee and/or to the assigning Lender,
substantially in the form of Exhibit IV, Exhibit V or Exhibit VI, as the case
may be, with appropriate insertions, to reflect the amounts of the new
Commitments and/or outstanding Revolving Loans, as the case may be, of the
assignee and/or the assigning Lender. Other than as provided in subsection
2.1A(ii) and subsection 10.5, any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
10.1B shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
10.1C.
(ii)Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to the
Administrative Agent pursuant to subsection 2.7B(iv), the Administrative Agent
shall, if the Administrative Agent and the Borrower have consented to the
assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of the Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) give
prompt notice thereof to the Borrower. The Administrative Agent shall maintain a
copy of each Assignment Agreement delivered to and accepted by it as provided in
this subsection 10.1B(ii).
(iii)Deemed Consent by the Borrower. If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder, the Borrower shall
be deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower on or prior to
such fifth Business Day.
C.Participations. Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, Issuing Lender or SwinglineSwing Line
Lender, sell participations to one or more Persons (other than a natural Person
or the Borrower or any Affiliates of the Borrower) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver
105
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation.
Subject to the further provisions of this subsection 10.1C, the Borrower agrees
that each Participant shall be entitled to the benefits of subsections 2.6D and
2.7 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.4 as though
it were a Lender, provided such Participant agrees to be subject to subsection
10.5 as though it were a Lender. A Participant shall not be entitled to receive
any greater payment under subsections 2.6D and 2.7A than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent or such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation and such Change in Law is applicable to
all financial institutions similarly situated to such Participant. No
Participant shall be entitled to the benefits of subsection 2.7 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with subsection
2.7B(iv) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103- 1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
D.Pledges and Assignments. Any Lender may, without the consent of the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
(A) any pledge or assignment to secure obligations to any Federal Reserve Bank
and (B) in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender including
to any trustee for, or any other representative of, such holders; provided that
(i) no Lender shall be relieved of any of its obligations hereunder as a result
of any such assignment or pledge and (ii) in no event shall any assignee or
pledgee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
E.Information. Each Lender may furnish any information concerning the Borrower
and its Subsidiaries in the possession of that Lender from time to time to
pledgees under subsection 10.1D, assignees and participants (including
prospective assignees and participants), in each case subject to subsection
10.19.
F.Agreements of Lenders. Each Lender listed on the signature pages hereof hereby
agrees, and each Lender that becomes a party hereto pursuant to an Assignment
Agreement shall be deemed to agree, (i) that it is an Eligible Assignee
described in clause (ii) of the definition thereof; (ii)
106
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



that it has experience and expertise in the making of or purchasing loans such
as the Loans; and (iii) that it will make or purchase Loans for its own account
in the ordinary course of its business and without a view to distribution of
such Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this subsection 10.1, the disposition of such Loans or any interests therein
shall at all times remain within its exclusive control).
10.2Expenses.
Whether or not the transactions contemplated hereby shall be consummated, the
Borrower jointly and severally agrees to pay promptly (i) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent, including
reasonable fees, expenses and disbursements of counsel to the Administrative
Agent, in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the
Borrower; (ii) all other reasonable costs and expenses incurred by the
Administrative Agent and the Joint Lead Arrangers in connection with the
syndication of the Commitments; (iii) all reasonable costs and expenses incurred
by the Issuing Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; (iv) all
reasonable costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and reasonable fees, costs and expenses of
accountants, advisors and consultants, incurred by the Administrative Agent and
its counsel at any time when an Event of Default has occurred and is continuing,
relating to efforts to evaluate or assess the Borrower or any of its
Subsidiaries and their business or financial condition; and (v) all reasonable
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel), reasonable fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by the Administrative
Agent, the Issuing Lenders and the Lenders in enforcing any Obligations of or in
collecting any payments due from the Borrower hereunder or under the other Loan
Documents (including in connection with the enforcement of the Loan Documents)
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings.
10.3Indemnity.
In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless the Administrative Agent and each of the Lenders (including
the Issuing Lenders) and the Joint Lead Arrangers, and the officers, directors,
trustees, employees, agents, advisors and Affiliates of each of the foregoing
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that the Borrower
shall not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final nonappealable judgment of a court of competent jurisdiction. A Person
seeking indemnification under this subsection 10.3 shall notify the Borrower of
any event requiring indemnification promptly upon such person’s receipt of
notice of commencement of any action or proceeding, or such Person’s obtaining
knowledge of the occurrence of any other event, giving rise to a claim for
indemnification hereunder.
As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling,
107
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of any Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority, or any enforcement
of any of the Loan Documents) or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any past
or present activity, operation, land ownership, or practice of the Borrower or
any of its Subsidiaries.
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
10.4Set-Off.
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of the Lenders and their Affiliates is
hereby authorized by the Borrower at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of the Borrower or the Borrower against and on account of the
Obligations of the Borrower or the Borrower to that Lender (or any Affiliate of
that Lender) or to any other Lender (or any Affiliate of any other Lender) under
this Agreement, the Letters of Credit and participations therein and the other
Loan Documents, including all claims of any nature or description arising out of
or connected with this Agreement, the Letters of Credit and participations
therein or any other Loan Document, irrespective of whether or not (i) that
Lender shall have made any demand hereunder or (ii) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 8 and although said obligations and liabilities, or any of them, may be
contingent or unmatured, provided that following such set off, appropriation and
application, the Lender taking such action shall provide written notice thereof
to the Borrower and the Administrative Agent.
10.5Ratable Sharing.
108
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement, (i)
notify the Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (2) any payment obtained
by a Lender as consideration for the assignment (other than an assignment
pursuant to this subsection 10.5) of or the sale of a participation in any of
its Obligations to any Eligible Assignee or Participant pursuant to subsection
10.1B. The Borrower expressly consents to the foregoing arrangement and agrees
that any purchaser of an assignment so purchased may exercise any and all rights
of a Lender as to such assignment as fully as if that Lender had complied with
the provisions of subsection 10.1B with respect to such assignment. In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.
10.6Amendments and Waivers.
No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by the Borrower
therefrom, shall in any event be effective without the written concurrence of
the Requisite Lenders and the Borrower; provided that no such amendment,
modification, termination, waiver or consent shall, without the consent of:
(i)each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of the Requisite Lenders) (1) reduce or forgive the principal amount
of any Loan, (2) postpone the scheduled final maturity date of any Loan (but not
the date of any scheduled installment of principal), (3) postpone the date on
which any interest or any fees are payable, (4) decrease the interest rate borne
by any Loan (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to subsection 2.2E) or the amount of any
fees payable hereunder (other than any waiver of any increase in the fees
applicable to Letters of Credit pursuant to subsection 3.2 following an Event of
Default), (5) reduce the amount or postpone the due date of any amount payable
in respect of any Letter of Credit reimbursement obligation, (6)
109
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



extend the expiration date of any Letter of Credit beyond the Revolving Loan
Commitment Termination Date (except as otherwise permitted by subsection 3.1),
(7) extend the Revolving Loan Commitment Termination Date or the Term Loan
Maturity Date, (8) change in any manner the obligations of the Revolving Lenders
relating to the purchase of participations in Letters of Credit or (9) change in
any manner the provisions of subsection 2.4A to provide that the Revolving
Lenders will not share pro rata in reductions of the Revolving Loan Commitment
Amount; and
(ii)each Lender, (1) change in any manner the definition of “Pro Rata Share” or
the definition of “Requisite Lenders” (except for any changes resulting solely
from an increase in the aggregate amount of the Commitments approved by the
Requisite Lenders), (2) change the provisions of subsection 2.4B(iii) to provide
that the Lenders will not share pro rata in payments, (3) change in any manner
any provision of this Agreement that, by its terms, expressly requires the
approval or concurrence of all Lenders, (4) increase the maximum duration of
Interest Periods permitted hereunder, or (5) change in any manner or waive the
provisions contained in subsection 2.4A(iii), subsection 8.1 (except by virtue
of any acceleration that has been rescinded and annulled in accordance with this
Agreement), subsection 10.5 or this subsection 10.6.
In addition, (a) no amendment, modification, termination or waiver of any
provision (i) of subsection 2.1A(ii) or of any other provision of this Agreement
relating to the Swing Line Loan Commitment or the Swing Line Loans shall be
effective without the written concurrence of the Swing Line Lender, (ii) of
Section 3 shall be effective without the written concurrence of the
Administrative Agent and, with respect to the purchase of participations in
Letters of Credit, without the written concurrence of each Issuing Lender that
has issued an outstanding Letter of Credit or has not been reimbursed for a
payment under a Letter of Credit, (iii) of Section 9 or of any other provision
of this Agreement which, by its terms, expressly requires the approval or
concurrence of the Administrative Agent shall be effective without the written
concurrence of the Administrative Agent;, and (iv) that increases the amount of
a Commitment of a Lender shall be effective without the consent of such Lender
and (b) no amendment or amendment and restatement of this Agreement which is in
all other respects approved by the Lenders in accordance with this subsection
10.6 shall require the consent or approval of any Lender (A) which immediately
after giving effect to such amendment or amendment and restatement, shall have
no Revolving Loan Commitment or other obligation to maintain or extend credit
under this Agreement (as so amended or amended and restated), including, without
limitation, any obligation in respect of any drawing under or participation in
any Letter of Credit and (B) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, is paid in full
all amounts owing to it hereunder (including, without limitation principal,
interest and fees). From and after the effectiveness of any such amendment or
amendment and restatement, any such Lender shall be deemed to no longer be a
“Lender” hereunder or a party hereto; provided that any such Lender shall retain
the benefit of indemnification and other provisions hereof which, by the terms
hereof would survive a termination of this Agreement.
The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 10.6 shall be binding upon each Lender at the time
outstanding and each future Lender.
110
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this subsection 10.6) or any of
the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of (x) subsection 2.10; (provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Pro Rata Share, in each case, without the written consent of
such affected Lender), or (y) subsection 2.12 (it being understood and agreed,
for the avoidance of doubt, that no Lender shall be obligated to agree to any
extension effected pursuant to subsection 2.12).
Notwithstanding anything in this Agreement to the contrary, this Agreement and
the other Loan Documents may be amended (or additional Loan Documents entered
into) in order to implement any Benchmark Replacement, any Benchmark Replacement
Conforming Changes or to otherwise effectuate the terms of subsection 2.6H, all
in accordance with the provisions of subsection 2.6H.
10.7Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to another covenant shall not
avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.
10.8Notices; Effectiveness of Signatures; Posting on Electronic Delivery
Systems.
A.Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to the Borrower,
the Administrative Agent, the Swing Line Lender and the Issuing Lenders and
notices to any Lender under Section 2 or Section 3 shall not be effective until
received. For the purposes hereof, the address of the Borrower, the
Administrative Agent, the Swing Line Lender and each Issuing Lender shall be as
set forth on Schedule 10.8 and the address of each other Lender shall be as set
forth on its Administrative Questionnaire or (i) as to the Borrower and the
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to the Administrative Agent. Electronic mail and
Internet and intranet websites may be used to distribute routine communications,
such as financial statements and other information as provided in subsection
6.1. Either the Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. The
Borrower shall not be required to deliver any notice or other communication
directly to a Lender unless such Lender has provided its
111
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



address information to the Borrower or the Administrative Agent has provided to
the Borrower the Administrative Questionnaire containing such address
information for such Lender.
B.Effectiveness of Signatures. Loan Documents and notices under the Loan
Documents may be transmitted and/or signed by telefacsimile and by signatures
delivered in ‘PDF’ format by electronic mail; provided, however, that after the
Closing Date no signature with respect to any notice, request, agreement,
waiver, amendment or other document that is intended to have a binding effect
may be sent by electronic mail. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Administrative Agent and the Lenders. The Administrative Agent may also
require that any such documents and signature be confirmed by a manually-signed
copy thereof; provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.
C.Posting on Electronic Delivery Systems. The Borrower acknowledges and agrees
that (I) the Administrative Agent may make any material delivered by the
Borrower to the Administrative Agent, as well as any amendments, waivers,
consents, and other written information, documents, instruments and other
materials relating to the Borrower, any of its Subsidiaries, or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”), available
to the Lenders by posting such notices on an electronic delivery system (which
may be provided by the Administrative Agent, an Affiliate of Administrative
Agent, or any Person that is not an Affiliate of the Administrative Agent), such
as IntraLinks, or a substantially similar electronic system (the “Platform”) and
(II) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower acknowledges that (i)
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution; (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform, except to the extent
arising from the gross negligence or willful misconduct of such Person. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.
D.The Borrower hereby agrees that (w) all Communications that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC”, the Borrower
shall be deemed to have authorized Administrative Agent, the Issuing Lenders and
the Lenders to treat such Communications as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Communications constitute confidential information
pursuant to subsection 10.19, they shall be treated as set forth in such
subsection); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) Administrative Agent shall be entitled to treat any Communications that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not
112
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



designated “Public Investor”. Each Lender which is a Public Lender agrees that
any failure of the Borrower to provide it with a Communication which, as set
forth above, is not suitable for Public Lenders shall not be a breach of any
requirement in this Agreement or any other Loan Document to provide such
Communication to all of the Lenders.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), the Administrative Agent in writing of such
Lender’s e-mail address to which a Notice may be sent (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address. Notwithstanding the foregoing, (x) the Borrower shall not be
responsible for any failure of the Platform or for the inability of any Lender
to access any Communication made available by the Borrower to the Administrative
Agent in connection with the Platform and in no event shall any such failure
constitute an Event of Default hereunder and (y) notices to any Lender pursuant
to Section 2 or Section 3 shall not be provided by means other than hard copy or
telecopy if such Lender notifies Administrative Agent that it is not capable of
receiving such notices by such other means.
10.9Survival of Representations, Warranties and Agreements.
A.All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.
B.Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in subsections 2.6D, 2.7, 10.2, 10.3,
10.17 and 10.18 and the agreements of Lenders set forth in subsections 9.2C,
9.4, 10.5 and 10.18 shall survive the payment of the Obligations, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination of this Agreement.
10.10Failure or Indulgence Not Waiver; Remedies Cumulative.
No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
10.11Marshaling; Payments Set Aside.
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
or payments to the Administrative Agent or the Lenders (or to the Administrative
Agent for the benefit of the Lenders), or the Administrative Agent or the
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party
113
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
10.12Severability.
In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.13Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.
The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders, or the Lenders and the Borrower, as a partnership, an association, a
joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.
To the extent permitted by law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with the Loan Documents or the
transactions contemplated thereby.
10.14[Reserved].
10.15Applicable Law.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK),
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
ANOTHER LAW.
10.16Construction of Agreement; Nature of Relationship.
The Borrower acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and
114
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



revise the terms of this Agreement, (iii) this Agreement has been drafted
jointly by the parties hereto, and (iv) neither the Administrative Agent nor any
Lender or other Agent has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent and the
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Accordingly, each
of the parties hereto acknowledges and agrees that the terms of this Agreement
shall not be construed against or in favor of another party.
10.17Consent to Jurisdiction and Service of Process.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
I.(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;
II.(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
III.(III) AGREES THAT THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION; AND
IV.(IV) AGREES THAT THE PROVISIONS OF THIS SUBSECTION (10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5- 1402 OR OTHERWISE.
10.18Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN
115
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SUBSECTION 10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS
OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.
10.19Confidentiality.
The Administrative Agent, each Issuing Lender, the Swing Line Lender and each
Lender shall maintain the confidentiality of all non-public information obtained
pursuant to the requirements of this Agreement and hold all such information in
accordance with such Person’s customary procedures for handling confidential
information of this nature, it being understood and agreed by the Borrower that
in any event any such Person may make disclosures (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, and legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (b) to the
extent requested by any Government Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this subsection 10.19, to (i) any
pledgee under subsection 10.1D, any Eligible Assignee of or participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower, (g) with the consent of the
Borrower, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.19 or (ii) becomes
available to Administrative Agent, such Issuing Lender, the Swing Line Lender or
such Lender on a nonconfidential basis from a source other than the Borrower,
(i) to any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio solely in
connection with ratings issued with respect to such Lender or its Affiliates and
such rating agency’s ratings are publicly available and that no written or oral
communications from counsel to the Administrative Agent and no information that
is or is designated as privileged or as attorney work product may be disclosed
to any Person unless such Person is a Lender or a Participant hereunder, or (j)
subject to an agreement containing provisions substantially the same as those of
this subsection 10.19, to any credit insurance provider relating to the Borrower
and its Obligations; provided that, unless specifically prohibited by applicable
law or court order, the Administrative Agent, an Issuing Lender, the Swing Line
Lender or a Lender shall notify the Borrower of any requirement or request under
applicable laws or regulations or under any subpoena or similar legal process,
including by any Government Authority or representative thereof (other than any
such request in connection with any examination of the financial condition of
such Lender by such Government Authority), for disclosure of any such non-public
information prior to disclosure of such information; and provided, further that
in no event shall the Administrative Agent, such Issuing Lender, the Swing Line
Lender or such Lender be obligated or required to return any materials furnished
by the Borrower or any of its Subsidiaries. In addition, subject to obtaining
the prior approval of the Borrower (such approval not to be unreasonably
withheld or delayed), the Administrative Agent, the Issuing Lenders, the Swing
Line Lender and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to Administrative
Agent, the
116
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Issuing Lenders, the Swing Line Lender and the Lenders, and, subject to review
and approval (which approval shall not be unreasonably withheld or delayed) as
to form and content by the Borrower, the Administrative Agent or any of its
Affiliates may place customary “tombstone” advertisements relating hereto in
publications (including publications circulated in electronic form) of its
choice at its own expense.
10.20Counterparts; Effectiveness.
This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement, any other Loan Document or any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
10.21USA Patriot Act.
Each Lender that is subject to the Act and the Administrative Agent hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107- 56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of such Person and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Person in accordance with the Act.
10.22Judgment Currency.
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with usual and
customary banking procedures the Administrative Agent could purchase the
specified currency with such other currency at any of the Administrative Agent’s
offices in the United States on the Business Day preceding that on which final
judgment is given. The obligations of the Borrower in respect of any sum due to
any Lender, any Issuing Lender, or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, such Issuing Lender or the Administrative Agent (as the case may be) of
any sum adjudged to be so due in such other currency such Lender, such Issuing
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified
117
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



currency so purchased is less than the sum originally due to such Lender, such
Issuing Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender, such Issuing Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceed (a) the sum originally due to any Lender, such Issuing Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under subsection 10.5, each Lender, each
Issuing Lender or the Administrative Agent, as the case may be, agrees to
promptly remit such excess to the Borrower.
10.23Effect of Restatement.
This Agreement amends, restates and replaces in its entirety the Existing Credit
Agreement. All rights, benefits, indebtedness, interest, liabilities and
obligations of the parties to the Existing Credit Agreement are hereby amended,
restated, replaced and superseded in their entirety according to the terms and
provisions set forth herein; provided that all indemnification obligations of
the Borrower pursuant to the Existing Credit Agreement shall survive the
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement.
10.24No Fiduciary Duty.
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”) may have economic interests that
conflict with those of the Borrower, its stockholders and/or its Affiliates. The
Borrower agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower, its
stockholders or its Affiliates, on the other.
The Borrower acknowledges and agrees that (a) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (b) in connection with this
Agreement and the transactions contemplated hereby, (i) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower, its stockholders
or its Affiliates or any other obligation to the Borrower with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto, other than the obligations
expressly set forth in the Loan Documents (provided that any Lender that has
advised, is currently advising or will advise the Borrower, its stockholders or
its Affiliates on other matters may have obligations in favor of the Borrower,
its stockholders or its Affiliates pertaining thereto), (ii) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors with respect to this Agreement and the transactions contemplated hereby
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto. The Borrower agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect with respect to this
Agreement and the transactions contemplated hereby, or owes a fiduciary or
similar duty with respect to this Agreement and the transactions contemplated
hereby, other than the obligations expressly set forth in the Loan Documents.
118
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



10.25Waiver of Notice.
The “Lenders” under the Existing Credit Agreement that are Lenders under this
Agreement waive notice under subsection 2.4A of the Existing Credit Agreement to
the extent that such notice relates to repayments of Loans pursuant to
subsection 4.1H hereof.
10.26Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEAWrite-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(A)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(B)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
The application of this Section shall not affect the designation of any
EEAAffected Financial Institution as a Defaulting Lender under this Agreement,
if applicable.
10.27Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree that, with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC
119
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
10.28Certain ERISA Matters.
A.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments; (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84 14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95 60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90 1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91 38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96 23 (a class exemption for certain transactions determined by in
house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement; (iii)(a) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84 14), (b) such Qualified Professional Asset
Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (c) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub sections (b)
through (g) of Part I of PTE 84 14 and (d) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84 14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
B.In addition, unless either (1) sub clause (i) in the immediately preceding
subclause 10.28A. is true with respect to a Lender, or (2) a Lender has provided
another representation, warranty and covenant in accordance with sub clause (iv)
in the immediately preceding subclause 10.28A., such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of
120
CHAR1\1732468v1CHAR1\1735441v5

--------------------------------------------------------------------------------



the Borrower, that none of the Administrative Agent, any Joint Lead Arranger and
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any other Loan Document
or any documents related hereto or thereto).
[Remainder of page intentionally left blankSignature Pages Intentionally
Omitted]




121
CHAR1\1732468v1CHAR1\1735441v5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:
THE MOSAIC COMPANY
By: 
Name:
Title:


[Credit Agreement – The Mosaic Company]
CHAR1\1732468v1


--------------------------------------------------------------------------------



LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the Swing
Line Lender and a Lender
By: 
Name:
Title:


[Credit Agreement – The Mosaic Company]
CHAR1\1732468v1


--------------------------------------------------------------------------------



[LENDER]
By:
Name: 
Title:


[Credit Agreement – The Mosaic Company]
CHAR1\1732468v1


--------------------------------------------------------------------------------





Schedule 2.1
Lenders’ Commitments and Pro Rata Shares

Lender
Revolving
Commitment Amount
Term Commitment
Pro Rata Share*
Wells Fargo Bank, National
Association$143,382,353.00$51,617,647.007.1691176471%U.S. Bank National
Association$143,382,353.00$51,617,647.007.1691176471%Bank of
Montreal$143,382,353.00$51,617,647.007.1691176471%The Bank of Nova
Scotia$143,382,353.00$51,617,647.007.1691176471%The Bank of Tokyo-Mitsubishi
UFJ, Ltd$143,382,353.00$51,617,647.007.1691176471%BNP
Paribas$130,147,059.00$64,852,941.007.1691176471%JPMorgan Chase Bank,
N.A.$143,382,353.00$51,617,647.007.1691176471%PNC Bank, National
Association$143,382,353.00$51,617,647.007.1691176471%Bank of America,
N.A.$89,705,882.00$32,294,118.004.485294118%Barclays Bank
PLC$89,705,882.00$32,294,118.004.485294118%Goldman Sachs Bank
USA$89,705,882.00$32,294,118.004.485294118%CoBank,
ACB$66,176,471.00$23,823,529.003.308823529%Farm Credit Bank of
Texas$66,176,471.00$23,823,529.003.308823529%Farm Credit Services of America,
PCA$66,176,471.00$23,823,529.003.308823529%Citibank,
N.A.$55,147,059.00$19,852,941.002.757352941%The Toronto-Dominion Bank, New York
Branch$55,147,059.00$19,852,941.002.757352941%UBS AG, Stamford
Branch$55,147,059.00$19,852,941.002.757352941%AgFirst Farm Credit
Bank$47,794,117.00$17,205,883.002.389705882%United FCS, PCA dba FCS Commercial
Finance Group$47,794,117.00$17,205,883.002.389705882%

CHAR1\1732468v1

--------------------------------------------------------------------------------






Lender
Revolving
Commitment Amount
Term Commitment
Pro Rata Share*
GreenStone Farm Credit Services,
ACA$40,441,176.00$14,558,824.002.022058824%Banco Bradesco S.A., New York
Branch$50,000,000.00N/A1.838235294%The Northern Trust
Company$36,764,706.0013,235,294.001.838235294%1st Farm Credit Services,
PCA$10,294,118.003,705,882.000.514705882%TOTALS$2,000,000,000$720,000,000100%

*Pro rata share of aggregate Revolving Loan Commitments and Term Loan


CHAR1\1732468v1


--------------------------------------------------------------------------------



Schedule 10.8
Notice Addresses
Borrower:
Notice to:
The Mosaic Company
3033 Campus Drive, Suite E490
Plymouth, Minnesota 55441
Attention: Treasurer
Telephone: (763) 577-2700
Telecopy: (763) 577-2973
With copies to:
The Mosaic Company
3033 Campus Drive, Suite E490
Plymouth, Minnesota 55441
Attention: General Counsel
Telephone: (763) 577-2700
Telecopy: (763) 577-2982
And
Dorsey & Whitney LLP
Fifty South Sixth Street, Suite 1500
Minneapolis, Minnesota 55402
Attention: L. Joseph Genereux, Esq.
Telephone: (612) 340-2888
Telecopy: (612) 340-2643
Wells Fargo Bank, National Association,
as Administrative Agent, Swing Line Lender and an Issuing Lender
Address for Notices:
1525 W W.T. Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attn: Syndication Agency Services
Telephone: (704) 590-2706
Telecopy: (704) 590-2790
with a copy to:
Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention: Gregory Murray
CHAR1\1732468v1

--------------------------------------------------------------------------------



Telephone: (312) 558-5600
Telecopy: (312) 558-5700
CHI:3032459.7






CHAR1\1732468v1


--------------------------------------------------------------------------------





Schedule 2.1
Lender's Commitments and Pro Rata Shares




Lender
Revolving Loan Commitment
Pro Rata Share of Revolving Loan Commitment Amount
Wells Fargo Bank, National Association
$143,382,353.00
6.517379682%
U.S. Bank National Association
$143,382,353.00
6.517379682%
Bank of Montreal
$143,382,353.00
6.517379682%
BNP Paribas
$143,382,353.00
6.517379682%
JPMorgan Chase Bank, N.A.
$143,382,353.00
6.517379682%
MUFG Bank, Ltd.
$143,382,353.00
6.517379682%
PNC Bank, National Association
$143,382,353.00
6.517379682%
The Bank of Nova Scotia
$143,382,353.00
6.517379682%
Citibank, N.A.
$120,000,000.00
5.454545455%
Bank of America, N.A.
$89,705,882.00
4.077540091%
Barclays Bank PLC
$89,705,882.00
4.077540091%
Coöperatieve Rabobank U.A.
$89,705,882.00
4.077540091%
Goldman Sachs Bank USA
$89,705,882.00
4.077540091%
Sumitomo Mitsui Banking Corporation
$89,705,882.00
4.077540091%
The Toronto-Dominion Bank, New York Branch
$67,352,942.00
3.061497364%
CoBank, ACB
$66,176,471.00
3.008021409%
Farm Credit Bank of Texas
$66,176,471.00
3.008021409%
Farm Credit Services of America, PCA
$66,176,471.00
3.008021409%
AgCountry Farm Credit Services, PCA
$60,000,000.00
2.727272727%
Truist Bank
$60,000,000.00
2.727272727%
AgFirst Farm Credit Bank
$47,794,117.00
2.172459864%
GreenStone Farm Credit Services, ACA
$40,441,176.00
1.838235273%
Compeer Financial, PCA
$10,294,118.00
0.467914455%
TOTALS
$2,200,000,000.00
100.000000000%

CHAR1\1735555v4


--------------------------------------------------------------------------------







Schedule 10.8
Notice Addresses




Borrower:


Notice to:


The Mosaic Company
101 East Kennedy Blvd., Suite 2500
Tampa, Florida 33602
Attention: Treasurer
Email: corporatetreasurer@mosaicco.com
Telephone: (813) 775-4299
Telecopy: (813) 619-4418


With copies to:


The Mosaic Company
3033 Campus Drive, Suite W400
Plymouth, Minnesota 55441
Attention: General Counsel
Email: generalcounsel@mosaicco.com
Telecopy: (763) 577-2989


and:


Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, Minnesota 55402-1498
Attention: L. Joseph Genereux, Esq.
Telephone: (612) 340-2888
Telecopy: (612) 340-2643


Wells Fargo Bank, National Association
as Administrative Agent, Swing Line Lender and an Issuing Lender


1525 W W.T. Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attn: Syndication Agency Services
Telephone: (704) 590-2706
Telecopy: (704) 590-2790
CHAR1\1735555v4